Exhibit 10

 

 

 

Published CUSIP Number: 57163JAL5

Published Revolver CUSIP Number: 57163JAM3

U.S. $4,500,000,000

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

dated as of June 28, 2019

among

MARRIOTT INTERNATIONAL, INC.

THE BANKS NAMED HEREIN

THE ISSUING BANKS NAMED HEREIN

BANK OF AMERICA, N.A.,

as Administrative Agent

JPMORGAN CHASE BANK, N.A.

BOFA SECURITIES, INC.

DEUTSCHE BANK SECURITIES INC.

and

WELLS FARGO SECURITIES, LLC,

as Joint Bookrunners

JPMORGAN CHASE BANK, N.A.

BOFA SECURITIES, INC.

DEUTSCHE BANK SECURITIES INC.

WELLS FARGO SECURITIES, LLC

THE BANK OF NOVA SCOTIA

CITIBANK, N.A

and

U.S. BANK NATIONAL ASSOCIATION,

as Joint Lead Arrangers

JPMORGAN CHASE BANK, N.A.

DEUTSCHE BANK SECURITIES INC.

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agents

THE BANK OF NOVA SCOTIA

CITIBANK, N.A

U.S. BANK NATIONAL ASSOCIATION

FIFTH THIRD BANK

GOLDMAN SACHS BANK USA

HSBC BANK USA, NATIONAL ASSOCIATION

SUNTRUST BANK

and

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED NEW YORK BRANCH,

as Documentation Agents

THE BANK OF NEW YORK MELLON

CAPITAL ONE, NATIONAL ASSOCIATION

PNC BANK, NATIONAL ASSOCIATION

THE TORONTO-DOMINION BANK, NEW YORK BRANCH

UNICREDIT BANK AG, NEW YORK BRANCH

and

BANK OF CHINA, LOS ANGELES BRANCH

as Managing Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1  

SECTION 1.01

  Certain Defined Terms      1  

SECTION 1.02

  Computation of Time Periods      31  

SECTION 1.03

  Accounting Terms      31  

SECTION 1.04

  Other Interpretive Provisions      32  

SECTION 1.05

  Rounding      33  

SECTION 1.06

  Exchange Rates; Currency Equivalents      33  

SECTION 1.07

  Additional Alternate Currencies      33  

SECTION 1.08

  Change of Currency      34  

ARTICLE II AMOUNTS AND TERMS OF THE LOANS

     35  

SECTION 2.01

  The Revolving Loans      35  

SECTION 2.02

  The Competitive Bid Loans      36  

SECTION 2.03

  The Swing Loans      36  

SECTION 2.04

  The Letters of Credit      37  

SECTION 2.05

  Fees      40  

SECTION 2.06

  Reductions and Increases of the Commitments      41  

SECTION 2.07

  Repayment      45  

SECTION 2.08

  Interest      47  

SECTION 2.09

  Interest Rate Determinations      48  

SECTION 2.10

  Prepayments      51  

SECTION 2.11

  Payments and Computations      53  

SECTION 2.12

  Taxes      54  

SECTION 2.13

  Sharing of Payments, Etc.      59  

SECTION 2.14

  Conversion and Continuation of Revolving Loans      59  

SECTION 2.15

  Extension of Termination Date      60  

SECTION 2.16

  Designated Borrowers      63  

SECTION 2.17

  Evidence of Debt      65  

SECTION 2.18

  Reincorporation of Borrowers      65  

ARTICLE III MAKING THE LOANS AND ISSUING THE LETTERS OF CREDIT

     66  

SECTION 3.01

  Making the Revolving Loans      66  

SECTION 3.02

  Making the Competitive Bid Loans      68  

SECTION 3.03

  Making the Swing Loans, Etc.      70  

SECTION 3.04

  Issuance of Letters of Credit      72  

SECTION 3.05

  Increased Costs      76  

SECTION 3.06

  Illegality      78  

SECTION 3.07

  Reasonable Efforts to Mitigate      79  

SECTION 3.08

  Right to Replace Affected Person or Lender      79  

SECTION 3.09

  Use of Proceeds      80  

SECTION 3.10

  Defaulting Lenders      80  

SECTION 3.11

  Cash Collateral      81  



--------------------------------------------------------------------------------

         Page  

ARTICLE IV CONDITIONS OF LENDING

     83  

SECTION 4.01

  Conditions Precedent to Effectiveness      83  

SECTION 4.02

  Conditions Precedent to Each Revolving Loan Borrowing, Swing Loan Borrowing
and Letter of Credit      84  

SECTION 4.03

  Conditions Precedent to Each Competitive Bid Loan Borrowing      85  

ARTICLE V REPRESENTATIONS AND WARRANTIES

     85  

SECTION 5.01

  Representations and Warranties of the Company      85  

ARTICLE VI COVENANTS OF THE COMPANY

     88  

SECTION 6.01

  Affirmative Covenants      88  

SECTION 6.02

  Negative Covenants      92  

ARTICLE VII EVENTS OF DEFAULT

     95  

SECTION 7.01

  Events of Default      95  

SECTION 7.02

  Actions in Respect of the Letters of Credit Upon Event of Default; L/C Cash
Collateral Account; Investing of Amounts in the L/C Cash Collateral Account;
Release      97  

ARTICLE VIII THE ADMINISTRATIVE AGENT

     100  

SECTION 8.01

  Authorization and Action      100  

SECTION 8.02

  Reliance, Etc.      100  

SECTION 8.03

  The Agent and their Affiliates as Lenders      102  

SECTION 8.04

  Lender Credit Decision      102  

SECTION 8.05

  Indemnification      102  

SECTION 8.06

  Successor Administrative Agent      103  

SECTION 8.07

  Certain ERISA Matters      104  

ARTICLE IX MISCELLANEOUS

     105  

SECTION 9.01

  Amendments, Etc.      105  

SECTION 9.02

  Notices, Etc.      106  

SECTION 9.03

  No Waiver; Remedies      108  

SECTION 9.04

  Costs and Expenses      109  

SECTION 9.05

  Right of Set-off      110  

SECTION 9.06

  Binding Effect      111  

SECTION 9.07

  Assignments and Participations      111  

SECTION 9.08

  No Liability of the Issuing Banks      117  

SECTION 9.09

  Governing Law      118  

SECTION 9.10

  Execution in Counterparts      118  

 

ii



--------------------------------------------------------------------------------

         Page  

SECTION 9.11

  Confidentiality      118  

SECTION 9.12

  Jurisdiction, Etc.      120  

SECTION 9.13

  WAIVER OF JURY TRIAL      120  

SECTION 9.14

  Judgment Currency      120  

SECTION 9.15

  European Monetary Union      121  

SECTION 9.16

  USA PATRIOT Act      122  

SECTION 9.17

  Original Notes      122  

SECTION 9.18

  Survival      122  

SECTION 9.19

  Amendment and Restatement      122  

SECTION 9.20

  Electronic Execution of Assignments and Other Documents      123  

SECTION 9.21

  Severability      123  

SECTION 9.22

  No Advisory or Fiduciary Duty      124  

SECTION 9.23

  Acknowledgement and Consent to Bail-in of EEA Financial Institutions      124
 

SECTION 9.24

  Acknowledgement Regarding Any Supported QFCs      125  

ARTICLE X GUARANTEE

     126  

SECTION 10.01

  Guarantee      126  

SECTION 10.02

  Obligations Unconditional      126  

SECTION 10.03

  Reinstatement      127  

SECTION 10.04

  Subrogation      127  

SECTION 10.05

  Remedies      127  

SECTION 10.06

  Continuing Guarantee      127  

SCHEDULES

Schedule I

   -      Swing Loan Banks

Schedule II

   -      Address for Notices

EXHIBITS

Exhibit A-1

   -      Form of Revolving Loan Note

Exhibit A-2

   -      Form of Competitive Bid Loan Note

Exhibit B-1

   -      Notice of [Revolving][Swing] Loan Borrowing

Exhibit B-2

   -      Notice of Competitive Bid Loan Borrowing

Exhibit C-1

   -      Form of Assignment and Acceptance

Exhibit C-2

   -      Form of Participation Agreement

Exhibit C-3

   -      Form of New Commitment Acceptance

Exhibit D-1

   -      Form of Designation Letter

Exhibit D-2

   -      Form of Termination Letter

Exhibit E

   -      Form of Effective Date Notification

 

 

iii



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (the “Agreement”) dated as of
June 28, 2019 among MARRIOTT INTERNATIONAL, INC., a Delaware corporation (the
“Company”), the banks listed on the signature pages hereof under the heading
“Banks” (the “Banks”) and the other Lenders (as defined below) party hereto from
time to time, JPMORGAN CHASE BANK, N.A., DEUTSCHE BANK SECURITIES INC. and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as syndication agents (the “Syndication
Agents”) and BANK OF AMERICA, N.A., as administrative agent (in such capacity,
the “Administrative Agent”) for the Lenders hereunder.

The Company is party to that certain Fourth Amended and Restated Credit
Agreement dated as of June 10, 2016 with certain banks and Bank of America,
N.A., as administrative agent (as amended to the date hereof, the “Existing
Credit Agreement”), providing for extensions of credit to the Company and
certain of its designated wholly owned subsidiaries in an aggregate principal
amount up to but not exceeding $4,000,000,000 at any one time outstanding. The
Company now wishes to amend and restate the Existing Credit Agreement to, among
other things, extend the tenor of the credit facility evidenced thereby to the
date that is five years following the Effective Date (as defined below) and to
increase the size of the credit facility evidenced thereby to an aggregate
principal amount of $4,500,000,000. In connection with the foregoing, the
Company has requested, and the parties hereto agree that, effective on the
Effective Date, the Existing Credit Agreement is amended and restated as
follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Acceptance” means an Assignment and Acceptance or a New Commitment Acceptance.

“Adjusted Total Debt” means, as at any date, the sum for the Company and its
Subsidiaries (determined on a Consolidated basis without duplication in
accordance with GAAP) of:

(a) the aggregate principal amount of Debt for Borrowed Money of the Company and
its Subsidiaries (other than any such Debt for Borrowed Money constituting
Non-Recourse Indebtedness) outstanding on such date plus

(b) the amount, if any, by which the aggregate of all Guarantees by the Company
and its Subsidiaries of Debt for Borrowed Money of others as of such date
exceeds $500,000,000 minus

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

(c) the net cash proceeds of any Debt for Borrowed Money incurred to prefund a
Material Acquisition, until the earlier of the date of consummation of such
Material Acquisition and the date the consummation of such Material Acquisition
has been abandoned, terminated or expired pursuant to the terms of the relevant
acquisition documentation, to the extent such cash proceeds are held as
(i) unrestricted cash and cash equivalents of the Company and its Subsidiaries
and/or (ii) cash and cash equivalents of the Company and its Subsidiaries to the
extent subject to customary escrow or administrative hold procedures.

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

“Administrative Agent’s Account” means, in respect of any Currency, such account
as the Administrative Agent shall designate in a notice to the Company and the
Lenders.

“Affected Person” has the meaning specified in Sections 2.12(j), 3.05(d), 3.06
and 3.08(a).

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or, unless the reference is to an Affiliate of a Lender, is a Marriott
Family Member or is a partner, member, director or officer of such Person. For
purposes of this definition, the term “control” (including the terms
“controlling”, “controlled by” and “under common control with”) of a Person
means the possession, direct or indirect, of the power to vote 10% or more of
the Voting Stock of such Person or to direct or cause the direction of the
management and policies of such Person, whether through the ownership of Voting
Stock, by contract or otherwise.

“Agents” means, collectively, the Administrative Agent, the Syndication Agents,
the Documentation Agents and the Managing Agents.

“Alternate Currency” means, at any time, (a) each of Euros, Sterling, Canadian
Dollars, and each other currency (other than Dollars) that is approved in
accordance with Section 1.07; and (b) in addition to the foregoing, for the
purposes of Letters of Credit and Letter of Credit Loans only, Australian
Dollars (AUD), Hong Kong Dollars (HKD), Japanese Yen (JPY), Singapore Dollars
(SGD), and Swiss Francs (CHF).

“Anniversary Date” has the meaning specified in Section 2.15(a).

“Applicable Lending Office” means, with respect to each Lender, and for each
Type and Currency of Loan, such Lender’s Domestic Lending Office in the case of
a Base Rate Loan or a LIBOR Floating Rate Loan and such Lender’s Eurocurrency
Lending Office in the case of a Eurocurrency Rate Loan or a Swing Loan and, in
the case of a Competitive Bid Loan, the office of such Lender notified by such
Lender to the Administrative Agent as its Applicable Lending Office with respect
to such Competitive Bid Loan, or in any case such other office of such Lender or
of an Affiliate of such Lender as such Lender may from time to time specify to
the Administrative Agent and the Company.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

2



--------------------------------------------------------------------------------

“Applicable Margin” means, as of any date, the applicable margin set forth under
the Eurocurrency Rate and LIBOR Daily Floating Rate column set forth below,
based upon the Public Debt Rating in effect on such date:

 

Public Debt

Rating

S&P/Moody’s

   Eurocurrency Rate
and LIBOR Daily
Floating Rate  

Level 1

³ A-/A3 or higher

     0.785 % 

Level 2

BBB+/Baa1

     0.900 % 

Level 3

BBB/Baa2

     1.000 % 

Level 4

BBB-/Baa3

     1.075 % 

Level 5

Lower than Level 4 (or unrated)

     1.400 % 

“Applicable Percentage” means, as of any date, the applicable percentage set
forth below under the Facility Fee column based upon the Public Debt Rating in
effect on such date:

 

Public Debt

Rating

S&P/Moody’s

   Facility
Fee  

Level 1

³ A-/A3 or higher

     0.090 % 

Level 2

BBB+/Baa1

     0.100 % 

Level 3

BBB/Baa2

     0.150 % 

Level 4

BBB-/Baa3

     0.175 % 

Level 5

Lower than Level 4 (or unrated)

     0.225 % 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
accordance with Section 9.07 and in substantially the form of Exhibit C-1
hereto.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

3



--------------------------------------------------------------------------------

“Associated Dispositions” has the meaning specified in the definition of
“Material Acquisition.”

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.04(a)(iii).

“Available Amount” means, at any time, with respect to any Letter of Credit, the
maximum amount available to be drawn under such Letter of Credit at such time
(assuming compliance at such time with all conditions to drawing), provided,
that if any Letter of Credit provides for future increases in the maximum amount
available to be drawn under such Letter of Credit, then the “Available Amount”
of such Letter of Credit shall mean, at any time, the maximum amount available
to be drawn under such Letter of Credit after taking into account all increases
in the availability thereunder; provided further that if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Article 29(a) of the UCP
or Rule 3.13 or Rule 3.14 of the ISP or similar terms of the Letter of Credit
itself, or if compliant documents have been presented but not yet honored, such
Letter of Credit shall be deemed to be “outstanding” and the “Available Amount”
of such Letter of Credit shall mean the amount so remaining available to be
drawn under such Letter of Credit.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Banks” has the meaning specified in the recital of parties to this Agreement.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurocurrency Rate plus 1.00%.

The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

“Base Rate Loan” means a Loan which bears interest as provided in
Section 2.08(a)(i). All Base Rate Loans shall be denominated in Dollars.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

4



--------------------------------------------------------------------------------

“Bondable Lease Obligation” of any Person means the obligation of such Person as
tenant under an operating lease, upon the occurrence of a significant
underinsured casualty, an under-compensated governmental taking or the practical
inability to operate the premises for an extended period of time due to force
majeure or loss of a material permit, to make a payment to the landlord (or to
make an irrevocable offer to purchase the landlord’s fee interest to avoid
termination of such lease) in an amount that is calculated with reference to the
landlord’s leasehold indebtedness.

“Borrowers” means, at any time, collectively, the Company (both as a Borrower
and as guarantor under Article X of Loans made to the Designated Borrowers) and
each Designated Borrower.

“Borrowing” means a Revolving Loan Borrowing, a Swing Loan Borrowing or a
Competitive Bid Loan Borrowing.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the State of New York, the state where the Administrative Agent’s
Account with respect to Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan or a Swing Loan, in each case, denominated in Euros, any fundings,
disbursements, settlements and payments in Euros in respect of any such
Eurocurrency Rate Loan or Swing Loan, or any other dealings in Euros to be
carried out pursuant to this Agreement in respect of any such Eurocurrency Rate
Loan or Swing Loan, means a Target Operating Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a Currency other than Dollars or Euros or a Swing Loan
denominated in a Currency other than Euros, in each case, means any such day on
which dealings in deposits in the relevant Currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
Currency;

(d) if such day relates to any fundings, disbursements, settlements and payments
in a Currency other than Dollars or Euros in respect of a Eurocurrency Rate Loan
or other than Euros in respect of a Swing Loan, in each case, denominated in a
Currency other than Dollars or Euros, or any other dealings in any Currency
other than Dollars or

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

5



--------------------------------------------------------------------------------

Euros to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan or Swing Loan (other than any interest rate settings),
means any such day on which banks are open for foreign exchange business in the
Principal Financial Center with respect to such Currency; and

(e) if such day relates to any interest rate settings as to a LIBOR Floating
Rate Loan, any fundings, disbursements, settlements and payments in respect of
any such LIBOR Floating Rate Loan, or any other dealings to be carried out
pursuant to this Agreement in respect of any such LIBOR Floating Rate Loan,
means any such day that is also a LIBOR Business Day.

“Canadian Dollars” and “C$” mean lawful money of Canada.

“Canadian Dollar Swing Loan Rate” means, for each Swing Loan denominated in
Canadian Dollars, a rate per annum equal to the sum of the Applicable Margin for
Eurocurrency Rate Loans plus the Eurocurrency Rate for a period comparable to
the Interest Period for the relevant Swing Loan and for settlement on that day.
Interest periods for Swing Loans denominated in Canadian Dollars shall not be
more than ten Business Days.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, an Issuing
Bank or Swing Loan Bank (as applicable) and the Lenders, as collateral for the
Letter of Credit Outstandings, Swing Loan Outstandings, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the Issuing Bank or Swing Loan
Bank benefitting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to (a) the Administrative Agent and (b) such Issuing Bank or Swing
Loan Bank (as applicable). “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Change of Control” means:

(a) any Person or two or more Persons acting in concert (other than a
Significant Shareholder or group of Significant Shareholders) shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934),
directly or indirectly, of Voting Stock of the Company (or other securities
convertible into such Voting Stock) representing not less than 30% of the
combined voting power of all Voting Stock of the Company; or

(b) during any period of up to 24 consecutive months, commencing on the date of
this Agreement, individuals who at the beginning of such 24-month period were
directors of the Company (together with any new director whose election by the
board of directors or whose nomination for election by the stockholders of the
Company was approved by a vote of at least two-thirds of the directors then in
office who either were directors at the beginning of such period or whose
election or nomination for election was previously so approved) shall cease for
any reason (other than solely as a result of (a) death or disability or
(b) voluntary retirement of any individual in the ordinary course and not for
reasons related to an actual or proposed change in control of the Company) to
constitute a majority of the board of directors of the Company; or

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

6



--------------------------------------------------------------------------------

(c) any Person or two or more Persons acting in concert (other than a
Significant Shareholder or group of Significant Shareholders) shall have
acquired the power to exercise, directly or indirectly, effective control for
any purpose over Voting Stock of the Company (or other securities convertible
into such securities) representing not less than 30% of the combined voting
power of all Voting Stock of the Company.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.

“COLI Debt” means all Indebtedness of the Company or any of its Subsidiaries to
the insurance company issuing the COLI Policies, if and for so long as:

(a) the aggregate principal amount of such Indebtedness is equal to or less than
the aggregate account value of all COLI Policies at the time such Indebtedness
is incurred by the Company and such Subsidiaries and at all times thereafter;
and

(b) the documentation with respect to such Indebtedness limits the recourse of
the insurance company issuing the COLI Policies, as lender, against the Company
and such Subsidiaries for the payment of such Indebtedness directly to the
ownership interest of the Company and its Subsidiaries in the COLI Policies.

“COLI Policies” means all corporate-owned life insurance policies purchased and
maintained by the Company or any of its Subsidiaries to insure the lives of
certain employees of the Company and its Subsidiaries.

“Commitment” means, as to any Lender, (i) the Dollar amount set forth opposite
its name on the signature pages hereof or (ii) if such Lender has entered into
one or more Acceptances, the amount set forth for such Lender in the Register,
in each case as the same may be increased or reduced as expressly provided
herein (including, without limitation, pursuant to Sections 2.06, 2.15(c), 2.18
and 3.08).

“Company” has the meaning specified in the recital of parties to this Agreement.

“Competitive Bid Loan” means a loan by a Lender to a Borrower as part of a
Competitive Bid Loan Borrowing resulting from the auction bidding procedure
described in Section 3.02.

“Competitive Bid Loan Borrowing” means a Borrowing by a Borrower from each of
the Lenders whose offer to make one or more Competitive Bid Loans as part of
such Borrowing has been accepted by the Company under the auction bidding
procedure described in Section 3.02.

“Competitive Bid Loan Note” means a promissory note of a Borrower payable to any
Lender, in substantially the form of Exhibit A-2 hereto, evidencing the
indebtedness of such Borrower to such Lender resulting from a Competitive Bid
Loan made by such Lender.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

7



--------------------------------------------------------------------------------

“Competitive Bid Loan Outstandings” means, at any time, the aggregate
outstanding principal amount of Competitive Bid Loans (which shall be, in the
case of Competitive Bid Loans denominated in an Alternate Currency, the Dollar
Equivalent thereof at such time).

“Confidential Information” means information that the Company or any of its
Subsidiaries or Affiliates furnishes to the Administrative Agent or any Lender
other than any such information that is expressly marked “public” or otherwise
is expressly designated in writing by the Person furnishing such information as
not being “Confidential Information” hereunder, but does not in any event
include any such information that (i) is or becomes generally available to the
public or (ii) is or becomes available to such Person or Persons from a source
other than the Company or any of its Subsidiaries or Affiliates, unless such
Person has actual knowledge that (a) such source is bound by a confidentiality
agreement or (b) such information has been previously furnished to such Person
on a confidential basis.

“Consolidated” refers to the consolidation of accounts of the Company and its
Subsidiaries in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlled” has a meaning correlative thereto.

“Conversion”, “Convert” and “Converted” each refer to a conversion of Revolving
Loans of one Type into Revolving Loans of another Type pursuant to Section 2.14.

“Currency” means Dollars or any Alternate Currency.

“Debt for Borrowed Money” of any Person means:

(a) all indebtedness of such Person for borrowed money;

(b) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments;

(c) all obligations of such Person as lessee under leases which shall have been
or should be, in accordance with GAAP, recorded as finance leases; and

(d) all obligations, contingent or otherwise, of such Person under acceptance,
letter of credit or similar facilities to the extent that such obligations
support an obligation described in clauses (a) through (c) above.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means, subject to Section 3.10(b), any Lender that, as
reasonably determined by the Administrative Agent, (a) has failed to perform any
of its funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Loans, within three
Business Days of the date required to be funded by it hereunder, unless such
obligation is the subject of a good faith dispute, (b) has notified the
Administrative Agent that it does not intend to comply with its funding
obligations, unless such

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

8



--------------------------------------------------------------------------------

obligation is the subject of a good faith dispute, or has made a public
statement to that effect with respect to its funding obligations hereunder or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by the Administrative Agent, to
confirm in writing to the Administrative Agent that it will comply with its
funding obligations; provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt by the Administrative Agent of
such confirmation and, if any such funding obligation has come due, the
Administrative Agent’s receipt of said funds together with any interest due
thereon, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of any proceeding seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property, (ii) had a receiver, trustee, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, (iii) taken any action in furtherance
of, or indicated its consent to, approval of or acquiescence in any such
proceeding or appointment or (iv) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a governmental authority or regulatory body
so long as such ownership interest does not result in or provide such Lender
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such governmental authority or regulatory body) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender.

“Departing Lender” has the meaning set forth in Section 9.19.

“Designated Borrower” means any Wholly-Owned Subsidiary of the Company, as to
which a Designation Letter has been delivered to the Administrative Agent and as
to which a Termination Letter has not been delivered to the Administrative Agent
in accordance with Section 2.16.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Designated Lender” has the meaning specified in Section 2.16(b).

“Designation Letter” has the meaning specified in Section 2.16(a).

“Divided LLC” means any limited liability company that has been formed upon
consummation of an LLC Division.

“Documentation Agents” means U.S. Bank National Association, Citibank, N.A., The
Bank of Nova Scotia, Fifth Third Bank, Goldman Sachs Bank USA, SunTrust Bank,
HSBC Bank USA, National Association and Industrial and Commercial Bank Of China
Limited New York Branch, each in its capacity as a documentation agent.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

9



--------------------------------------------------------------------------------

“Dollar Equivalent” means, with respect to any amount denominated in an
Alternate Currency, the equivalent amount thereof in Dollars as determined by
the Administrative Agent or an Issuing Bank, as the case may be, at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Dollars with such Alternate Currency.

“Dollars” and “$” mean lawful money of the United States of America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in a writing delivered to the
Administrative Agent on or prior to the Effective Date or in the Acceptance
pursuant to which it became a Lender, or such other office of such Lender as
such Lender may from time to time specify to the Company and the Administrative
Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EBITDA” means, for any period, net income (or net loss) less the amount of
“cost reimbursement revenue” plus the amount of “reimbursed expenses” (as such
items are reflected in the Company’s audited and unaudited Consolidated
statements of income) plus the sum of (a) Interest Expense, (b) income tax
expense, (c) depreciation expense, (d) amortization expense, (e) non-recurring
non-cash charges (including the cumulative effect of accounting changes), and
(f) at the Company’s option, extraordinary, non-recurring or unusual cash
charges, expenses or losses in an aggregate amount for all such charges,
expenses and losses during the term of this Agreement not exceeding 10.0% of
EBITDA for the four fiscal quarter period ended December 31, 2018, in each case
determined in accordance with GAAP for such period.

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 4.01.

“Eligible Assignee” means:

(a) a Lender and any Affiliate of such Lender;

(b) a commercial bank organized under the laws of the United States, or any
State thereof, and having total assets in excess of $1,000,000,000;

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

10



--------------------------------------------------------------------------------

(c) a savings bank organized under the laws of the United States, or any State
thereof, and having total assets in excess of $500,000,000;

(d) a commercial bank organized under the laws of any other country which is a
member of the OECD or a political subdivision of any such country, and having
total assets in excess of $1,000,000,000;

(e) a finance company, insurance company or other financial institution or fund
(whether a corporation, partnership or other entity) which is engaged in making,
purchasing or otherwise investing in commercial loans in the ordinary course of
its business, and having total assets in excess of $150,000,000; or

(f) any other Person approved in writing by the Administrative Agent, the
Issuing Banks, the Swing Loan Banks and, so long as no Event of Default has
occurred and is continuing at such time, the Company.

“EMU” means economic and monetary union as contemplated in the Treaty on
European Union.

“EMU Legislation” means legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency (whether known as the euro or otherwise), being in part the
implementation of the third stage of EMU.

“Environmental Law” means any federal, state or local law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award relating to
the environment, health, safety or hazardous materials, including, without
limitation, CERCLA, the Resource Conservation and Recovery Act, the Hazardous
Materials Transportation Act, the Clean Water Act, the Toxic Substances Control
Act, the Clean Air Act, the Safe Drinking Water Act, the Atomic Energy Act, the
Federal Insecticide, Fungicide and Rodenticide Act and the Occupational Safety
and Health Act.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person who for purposes of Title IV of ERISA is a
member of the Company’s controlled group, or under common control with the
Company, within the meaning of Section 414(b) or 414(c) of the Code.

“ERISA Event” means, with respect to any Person, (a) the occurrence of a
reportable event, within the meaning of Section 4043 of ERISA, with respect to
any Plan of such Person or any of its ERISA Affiliates unless the 30-day notice
requirement with respect to such event has been waived by the PBGC; (b) the
provision by the administrator of any Plan of such Person or any of its ERISA
Affiliates of a notice of intent to terminate such Plan pursuant to
Section 4041(a)(2) of ERISA with respect to a termination described in
Section 4041(c)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (c) the cessation of
operations at a facility of such Person or any of its ERISA Affiliates in the
circumstances described in Section 4062(e) of ERISA; (d) the withdrawal by such
Person or any of its ERISA Affiliates from a Multiple Employer Plan during a
plan year for which it was

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

11



--------------------------------------------------------------------------------

a substantial employer, as defined in Section 4001(a)(2) of ERISA; (e) the
failure by such Person or any members of its controlled group (within the
meaning of Section 302(f)(6)(B) of ERISA) to make a payment to a Plan required
under Section 302(f)(1)(A) and (B) of ERISA; (f) the adoption of an amendment to
a Plan of such Person or any of its ERISA Affiliates requiring the provision of
security to such Plan, pursuant to Section 307 of ERISA; or (g) the institution
by the PBGC of proceedings to terminate a Plan of such Person or any of its
ERISA Affiliates, pursuant to Section 4042 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” means the single currency of Participating Member States of the European
Union.

“Euro Swing Loan Rate” means, for any Swing Loan denominated in Euro, a rate
equal to the sum of the Applicable Margin for Eurocurrency Rate Loans plus the
Eurocurrency Rate for a period comparable to the Interest Period for the
relevant Swing Loan denominated in Euros. Interest Periods for Swing Loans
denominated in Euros shall not be more than ten Target Operating Days.

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” in a writing
delivered to the Administrative Agent on or prior to the Effective Date or in
the Acceptance pursuant to which it became a Lender (or, if no such office is
specified, its Domestic Lending Office), or such other office of such Lender as
such Lender may from time to time specify to the Company and the Administrative
Agent.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurocurrency Rate” means:

(a) with respect to any Loan:

(i) denominated in Dollars, Sterling, Euro or another LIBOR Quoted Currency, the
rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or, if the
Administrative Agent reasonably determines that LIBOR is temporarily unavailable
for any reason, a comparable or successor rate which rate is approved by the
Administrative Agent after consultation with the Company, as published on the
applicable Bloomberg screen page (or, if such screen page is not available, such
other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to (or in the case of Swing Loans
denominated in Sterling, on the same Business Day as) the commencement of the
applicable Interest Period, for deposits in the relevant currency (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period;

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

12



--------------------------------------------------------------------------------

(ii) denominated in Canadian Dollars, the rate per annum equal to the Canadian
Dealer Offered Rate (“CDOR”) or, if CDOR is unavailable, a comparable or
successor rate which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at or about 10:00 a.m. (Toronto, Ontario time) on the
Rate Determination Date with a term equivalent to such Interest Period;

(iii) denominated in any Currency other than Dollars, Sterling, Canadian Dollars
or Euros, with respect to any Eurocurrency Rate Loan or any Swing Loan, in each
case, a rate per annum determined by the Administrative Agent in accordance with
market practice on such date for credit facilities comparable to the credit
facility provided hereunder and approved by all the Lenders (at the time of and
in conjunction with their approval to lend such Currency); and

(b) for any rate calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 A.M., London time determined
two Business Days prior to such date for Dollar deposits with a term of one
month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent as contemplated above as a result of the unavailability of
any rate set forth in this definition, in connection with any rate set forth in
this definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent so long as the Administrative Agent is designating and
administering such approved rate hereunder in the same manner as it generally
does for its similarly situated borrowers under agreements having similar
provisions to this definition of Eurocurrency Rate after consideration of such
factors as the Administrative Agent then reasonably determines to be relevant;
provided that in no event shall the Administrative Agent be required to disclose
any information regarding such other agreements or such borrowers; and if the
Eurocurrency Rate shall be less than zero, such rate shall be deemed to be zero.

The Eurocurrency Rate for any Interest Period for each Eurocurrency Rate Loan
comprising part of the same Revolving Loan Borrowing shall be determined by the
Administrative Agent, two Business Days before (or, in the case of Eurocurrency
Rate Loans denominated in Sterling, on) the first day of such Interest Period,
subject, however, to the provisions of Section 2.09.

“Eurocurrency Rate Loan” means a Loan which bears interest as provided in
Section 2.08(a)(iii).

“Eurocurrency Rate Reserve Percentage” of any Lender for any Interest Period for
any Eurocurrency Rate Loan or any LIBOR Floating Rate Loan means the reserve
percentage applicable during such Interest Period (or if more than one such
percentage shall be so applicable, the daily average of such percentages for
those days in such Interest Period during which any such percentage shall be so
applicable) under regulations issued from time to time by the Board of

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

13



--------------------------------------------------------------------------------

Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for such Lender with respect
to liabilities or assets consisting of or including Eurocurrency Liabilities
(i) having a term equal to such Interest Period in the case of a Eurocurrency
Rate Loan or (ii) on each day during such Interest Period in the case of a LIBOR
Floating Rate Loan.

“Events of Default” has the meaning specified in Section 7.01.

“Excluded Representations” means the representations and warranties set forth in
(i) the last sentence of Section 5.01(b) (to the extent the representations and
warranties set forth in such sentence relate to matters other than the Loan
Documents), (ii) the last sentence of Section 5.01(e) and
(iii) Sections 5.01(g), 5.01(h), 5.01(i) and 5.01(j).

“Excluded Taxes” has the meaning specified in Section 2.12(a).

“Existing Credit Agreement” has the meaning specified in the introduction
hereto.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among governmental authorities and implementing
such Sections of the Code.

“FDIC” means the Federal Deposit Insurance Corporation or any successor.

“Federal Funds Rate” means, for any day, a rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System, as published by the Federal Reserve Bank of New York on
the Business Day next succeeding such day; provided that (a) if such day is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Bank of America on such day on such transactions as determined by the
Administrative Agent. If the Federal Funds Rate determined pursuant to the
foregoing sentence shall at any time be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Final Termination Date” means, at any time, the latest occurring Termination
Date in effect at such time.

“Foreclosure Guarantee” means any guarantee of secured Indebtedness the
obligations under which guarantee are limited to providing that following
foreclosure (or sale in lieu thereof) on all such security the guarantor will
pay the holder of such Indebtedness the amount (if any) by which the aggregate
proceeds received by such holder from such foreclosure or sale fall short of a
specified amount, provided that such specified amount does not exceed 25% of the
original principal amount of such secured Indebtedness.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

14



--------------------------------------------------------------------------------

“Foreign Currency Equivalent” means, with respect to any amount denominated in
Dollars, the equivalent amount thereof in an Alternate Currency as determined by
the Administrative Agent or an Issuing Bank, as the case may be, at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternate Currency with Dollars.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an Issuing Bank, such Defaulting Lender’s pro rata share of the
Letter of Credit Outstandings other than Letter of Credit Outstandings as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms of
Section 3.10, and (b) with respect to a Swing Loan Bank, such Defaulting
Lender’s pro rata share of Swing Loans made by such Swing Loan Bank other than
Swing Loans as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms of Section 3.10.

“GAAP” means generally accepted accounting principles in the United States set
forth in the statements and pronouncements of the Financial Accounting Standards
Board, that are applicable to the circumstances as of the date of determination,
consistently applied. In the case of a change in GAAP, subject to Section 1.03,
the financial results of each fiscal quarter will be determined in accordance
with GAAP (to the extent determination in accordance with GAAP is required
hereunder) as in effect during such fiscal quarter.

“Granting Bank” has the meaning specified in Section 9.07(a).

“Guarantee” of any Person means (a) any obligation, contingent or otherwise,
directly or indirectly guaranteeing any Debt for Borrowed Money of any other
Person and (b) any other arrangement having the economic effect of a Guarantee
and the principal purpose of which is to assure a creditor against loss in
respect of Debt for Borrowed Money, in each case other than (i) the endorsement
for collection or deposit in the ordinary course of business, (ii) any
Foreclosure Guarantee, (iii) any Bondable Lease Obligation and (iv) recourse
obligations that are limited to fraud, waste, misapplication of insurance or
condemnation proceeds, certain bankruptcy events relating to such Person,
environmental liabilities and other customary recourse exceptions to
non-recourse indebtedness, except to the extent that such Person subsequently
becomes liable for the underlying Indebtedness as the result of the occurrence
of such an exception event. The amount of any Guarantee (other than for purposes
of determining the Company’s obligations under Article X) shall be deemed to be
the lower of (a) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guarantee is made, and (b) the
maximum amount for which such Person may be liable pursuant to the instrument
embodying such Guarantee, unless such primary obligation and the maximum amount
for which such guaranteeing Person may be liable are not stated or determinable,
in which case the amount of such Guarantee shall be such Person’s maximum
reasonably anticipated liability in respect thereof as determined by the Company
in good faith.

“Guaranteed Obligations” has the meaning specified in Section 10.01.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

15



--------------------------------------------------------------------------------

“Increasing Lender” means, in connection with any increase in the aggregate
amount of the Commitments pursuant to Section 2.06(b), a Lender whose Commitment
is increased pursuant to Section 2.06(b)(vi).

“Indebtedness” of any Person means (i) all Debt for Borrowed Money of such
Person, (ii) all obligations of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person, (iii) all Guarantees of such Person and (iv) to the
extent not provided in clause (iii), all recourse obligations in respect of
Non-Recourse Indebtedness.

“Indemnified Party” has the meaning specified in Section 9.04(b).

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

“Interest Expense” means, for any period, total interest expense (excluding all
capitalized interest and amortization of debt discount, debt issuance costs and
debt extinguishment costs) of the Company and its Subsidiaries, determined on a
Consolidated basis in accordance with GAAP.

“Interest Period” means:

(a) with respect to each Eurocurrency Rate Loan, the period commencing on the
date such Eurocurrency Rate Loan is disbursed or is Converted to or continued as
a Eurocurrency Rate Loan and ending on the numerically corresponding day in the
first or third calendar month thereafter (or the second or sixth calendar month
thereafter (subject to availability), as the Company (on its own behalf and on
behalf of any other Borrower) may, upon notice received by the Administrative
Agent not later than 12:00 noon (New York City time) on the third (or the
fourth, in the case of Eurocurrency Rate Loans denominated in an Alternate
Currency other than Euros, Canadian Dollars or Sterling) Business Day prior to
the first day of such Interest Period, select, or such other period that is
twelve months or less requested by the Company and consented to by all the
Lenders;

(b) with respect to each Base Rate Loan or LIBOR Floating Rate Loan, the period
commencing on the date of such Base Rate Loan or LIBOR Floating Rate Loan and
ending on the first Quarterly Date thereafter;

(c) with respect to each Competitive Bid Loan, the period commencing on the date
of such Competitive Bid Loan and ending on the maturity date thereof determined
in accordance with Section 2.02(c); and

(d) with respect to each Swing Loan, the period commencing on the date of such
Swing Loan and ending on the maturity thereof, as notified by the Company in the
relevant Notice of Swing Loan Borrowing;

provided that:

(i) the Company may not select any Interest Period that ends after the Final
Termination Date;

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

16



--------------------------------------------------------------------------------

(ii) Interest Periods commencing on the same date for Revolving Loans comprising
part of the same Revolving Loan Borrowing shall be of the same duration; and

(iii) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided in the case of
any Interest Period for a Eurocurrency Rate Loan, that if such extension would
cause the last day of such Interest Period to occur in the next following
calendar month, the last day of such Interest Period shall occur on the next
preceding Business Day.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Banks” means, collectively, (i) Bank of America, JPMorgan Chase Bank,
N.A., Deutsche Bank AG New York Branch and Wells Fargo Bank, National
Association, each as an issuer of any Letter of Credit, (ii) such other Lender
as shall, with the consent of the applicable Issuing Bank, the Company and the
Administrative Agent, have assumed the obligations of such Issuing Bank with
respect to any or all Letters of Credit hereunder or (iii) such other Lender
that agrees with the Company to be an Issuing Bank hereunder.

“Joint Lead Arrangers” means JPMorgan Chase Bank, N.A., BofA Securities, Inc.,
Deutsche Bank Securities Inc., Wells Fargo Securities, LLC, The Bank of Nova
Scotia, Citibank, N.A. and U.S. Bank National Association, each in its capacity
as a joint lead arranger.

“Joint Bookrunners” means JPMorgan Chase Bank, N.A., BofA Securities, Inc.,
Deutsche Bank Securities Inc. and Wells Fargo Securities, LLC, each in its
capacity as a joint bookrunner.

“L/C Cash Collateral Account” has the meaning specified in Section 7.02(b).

“L/C Cash Collateral Account Collateral” has the meaning specified in
Section 7.02(b).

“L/C Cash Collateral Account Investments” has the meaning specified in
Section 7.02(c).

“L/C Cash Collateral Account Obligations” has the meaning specified in
Section 7.02(e)(i).

“L/C Percentage” means as to any Issuing Bank, such Issuing Bank’s share,
expressed as a percentage, of the Letter of Credit Facility as the same may be
adjusted from time to time, as a result of an agreement by such Issuing Bank,
with the Company’s consent, to assume the obligations of another Issuing Bank
with respect to any or all Letters of Credit issued by such other Issuing Bank
or as a result of the addition of a new Issuing Bank, with the Company’s
consent, in accordance with the terms hereof. On the Effective Date, the L/C
Percentage of each Issuing Bank is 25%.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

17



--------------------------------------------------------------------------------

“L/C Related Documents” has the meaning specified in Section 3.04(c)(i).

“Lenders” means the Banks listed on the signature pages hereof and each Eligible
Assignee that shall become a party hereto pursuant to Section 9.07 and shall
include each Swing Loan Bank and each Issuing Bank.

“Letter of Credit” has the meaning specified in Section 2.04(a).

“Letter of Credit Agreement” has the meaning specified in Section 3.04(a).

“Letter of Credit Facility” means an aggregate amount not to exceed $250,000,000
at any time outstanding.

“Letter of Credit Loan” means a payment by an Issuing Bank of a draft drawn
under any Letter of Credit pursuant to Section 3.04 or, without duplication, a
payment by a Lender in respect thereof pursuant to Section 3.04.

“Letter of Credit Outstandings” means, at any time, the aggregate Available
Amount of all Letters of Credit (which shall be, in the case of a Letter of
Credit denominated in an Alternate Currency, the Dollar Equivalent thereof as at
such time) plus the aggregate outstanding principal amount of all Letter of
Credit Loans (which shall be, in the case of a Letter of Credit Loan denominated
in an Alternate Currency, the Dollar Equivalent thereof as at such time).

“Leverage Ratio” means, as at the last day of any fiscal quarter of the Company
ending on or after the date hereof, the ratio (determined on a Pro Forma Basis)
of:

(a) Adjusted Total Debt as of such day, to

(b) Consolidated EBITDA for the period of four fiscal quarters ending on such
day.

“LIBOR Business Day” means any Business Day on which dealings in U.S. dollar
deposits are conducted by and between banks in the London interbank eurodollar
market.

“LIBOR Daily Floating Rate” means, for any day, a fluctuating rate of interest
per annum equal to LIBOR, or, if the Administrative Agent reasonably determines
that LIBOR is temporarily unavailable for any reason, a comparable or successor
rate, which rate is approved by the Administrative Agent after consultation with
the Company, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time), at or about 11:00 a.m., London
time, two (2) LIBOR Business Days prior to such day, for U.S. dollar deposits
with a term of one (1) month commencing that day; provided that to the extent a
comparable or successor rate is approved by the Administrative Agent as
contemplated above as a result of the unavailability of LIBOR, in connection
herewith, the approved rate will be applied in a manner consistent with market
practice; provided, further, that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate will
be applied in a manner as otherwise reasonably determined by the Administrative
Agent so long as the Administrative Agent is designating and administering such
approved rate hereunder in the same manner as it generally

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

18



--------------------------------------------------------------------------------

does for its similarly situated borrowers under agreements having similar
provisions to this definition of LIBOR Daily Floating Rate after consideration
of such factors as the Administrative Agent then reasonably determines to be
relevant; provided that in no event shall the Administrative Agent be required
to disclose any information regarding such other agreements or such borrowers.
In the event that the LIBOR Daily Floating Rate as determined in accordance with
the foregoing shall be less than zero, such rate shall be deemed to be zero.

“LIBOR Floating Rate Loan” means a Loan which bears interest as provided in
Section 2.08(a)(v). All LIBOR Floating Rate Loans shall be denominated in
Dollars.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement having the practical effect
of any of the foregoing, including, without limitation, the lien or retained
security title of a conditional vendor and any easement, right of way or other
encumbrance on title to real property.

“LLC Division” means the statutory division of any limited liability company
into two or more limited liability companies pursuant to Section 18-217 of the
Delaware Limited Liability Company Act (or any comparable event under a
different jurisdiction’s laws).

“Loans” means all Revolving Loans, all Swing Loans, all Competitive Bid Loans
and all Letter of Credit Loans.

“Loan Documents” means this Agreement, each Note, each Letter of Credit
Agreement, each Designation Letter and each Termination Letter.

“Local Time” means, with respect to any Loan denominated, or any payment to be
made, in Dollars, New York City time, and with respect to any Loan denominated,
or any payment to be made, in an Alternate Currency, the local time in the place
of settlement for such Alternate Currency as may be determined by the
Administrative Agent or an Issuing Bank, as the case may be, to be necessary for
timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.

“Margin Regulations” means, collectively, Regulations T, U and X, as from time
to time in effect, and any regulation replacing the same, of the Board of
Governors of the Federal Reserve System, or any successor thereto.

“Marriott Family Member” means J.W. Marriott, Jr., Richard E. Marriott, any
brother or sister of J.W. Marriott, Sr., any children or grandchildren of any of
the foregoing, any spouses of any of the foregoing, or any trust or other entity
established primarily for the benefit of one or more of the foregoing.

“Material Acquisition” means any acquisition of any Person (including by merger)
or property (including any property for which a ground lease was entered into),
in a single transaction or a series of integrated transactions for an aggregate
consideration exceeding $400,000,000, and includes any associated dispositions
for consideration exceeding $25,000,000 to the extent that binding and
enforceable commitments for such dispositions are entered into in connection
with, and are in effect on the date of consummation of, such acquisition (such
dispositions, “Associated Dispositions”).

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

19



--------------------------------------------------------------------------------

“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), operations or properties of the Company and
its Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations or properties of the Company and
its Subsidiaries taken as a whole, (b) the rights and remedies of the
Administrative Agent or any Lender under the Loan Documents or (c) the ability
of the Company to perform its obligations under the Loan Documents.

“Material Subsidiary” means, at any time, a Subsidiary of the Company having
(i) at least 10% of the total Consolidated assets of the Company and its
Subsidiaries (determined as of the last day of the most recent fiscal quarter of
the Company) or (ii) at least 10% of the Consolidated revenues of the Company
and its Subsidiaries for the fiscal year of the Company then most recently
ended.

“MICC” means Marriott International Capital Corporation, a Delaware corporation.

“Moody’s” means Moody’s Investors Service, Inc., or any successor by merger or
consolidation to its business.

“Multiemployer Plan” of any Person means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, and which is a defined benefit plan, to which such
Person or any of its ERISA Affiliates is making or accruing an obligation to
make contributions, or has within any of the preceding five plan years made or
accrued an obligation to make contributions.

“Multiple Employer Plan” of any Person means a single employer plan, as defined
in Section 4001(a)(15) of ERISA, that (a) is maintained for employees of such
Person or any of its ERISA Affiliates and at least one Person other than such
Person and its ERISA Affiliates or (b) was so maintained and in respect of which
such Person or any of its ERISA Affiliates could have liability under
Section 4064 or Section 4069 of ERISA in the event such plan has been or were to
be terminated.

“New Commitment Acceptance” means a New Commitment Acceptance executed and
delivered by a New Lender, and accepted by the Administrative Agent, in
accordance with Section 9.07 and in substantially the form of Exhibit C-3
hereto.

“New Lender” means, for purposes of Sections 2.06(b), 2.15(c) and 9.07(c), an
Eligible Assignee, approved by the Administrative Agent, the Issuing Banks and
the Swing Loan Banks (which approval shall not be unreasonably withheld), that
the Company has requested to become a Lender hereunder pursuant to said
Section 2.06(b) or 2.15(c).

“Non-Extension Notice Date” has the meaning specified in Section 2.04(a)(iii).

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

20



--------------------------------------------------------------------------------

“Non-Recourse Indebtedness” means any Indebtedness of the Company or any of its
Subsidiaries if, and so long as, such Indebtedness meets the requirements of
clause (i), clause (ii), or clause (iii) below:

(i) Such Indebtedness is secured solely by Purchase Money Liens and:

(a) the instruments governing such Indebtedness limit the recourse (whether
direct or indirect) of the holders thereof against the Company and its
Subsidiaries for the payment of such Indebtedness to the property securing such
Indebtedness (with customary exceptions, including, without limitation, recourse
for fraud, waste, misapplication of insurance or condemnation proceeds, certain
borrower bankruptcy events, and environmental liabilities); provided that any
partial Guarantee by, or any other limited recourse for payment of such
Indebtedness against, the Company or its Subsidiaries which is not expressly
excluded from the definition of “Guarantee” in this Section 1.01 shall, to the
extent thereof, constitute a Guarantee for purposes of the calculation of
Adjusted Total Debt but shall not prevent the non-guaranteed and non-recourse
portion of such Indebtedness from constituting Non-Recourse Indebtedness; and

(b) if such Indebtedness is incurred by the Company or a Subsidiary of the
Company which is organized under the laws of the United States or any of its
political subdivisions, either:

(x) (1) the holders of such Indebtedness shall have irrevocably agreed that in
the event of any bankruptcy, insolvency or other similar proceeding with respect
to the obligor of such Indebtedness, such holders will elect (pursuant to
Section 1111(b) of the Federal Bankruptcy Code or otherwise) to be treated as
fully secured by, and as having no recourse against such obligor or any property
of such obligor other than, the property securing such Indebtedness, and (2) if,
notwithstanding any election pursuant to clause (1) above, such holders shall
have or shall obtain recourse against such obligor or any property of such
obligor other than the property securing such Indebtedness, such recourse shall
be subordinated to the payment in full in cash of the obligations owing to the
Lenders and the Administrative Agent hereunder; or

(y) the property securing such Indebtedness is not material to the business,
condition (financial or otherwise), operations or properties of the Company and
its Subsidiaries, taken as a whole, as determined at the time such Indebtedness
is incurred;

(ii) (a) The sole obligor of such Indebtedness (such obligor, a “Specified
Entity”) is a corporation or other entity formed solely for the purpose of
owning (or owning and operating) property which is (or may be) subject to one or
more Purchase Money Liens, (b) such Specified Entity owns no other material
property, (c) the sole collateral security provided by the Company and its
Subsidiaries with respect to such Indebtedness (if any) consists of property
owned by such Specified Entity and/or the capital stock of (or equivalent
ownership interests in) such Specified Entity (provided that any partial
Guarantee by, or any other limited recourse for payment of such Indebtedness
against, the Company or its Subsidiaries which is not expressly excluded from
the definition of “Guarantee” in this Section 1.01 shall, to the extent thereof,
constitute a Guarantee for purposes of the calculation of Adjusted Total Debt
but shall not prevent the non-guaranteed and non-recourse portion of such
Indebtedness from constituting Non-Recourse Indebtedness), and (d) such
Specified Entity conducts its business and operations separately from that of
the Company and its other Subsidiaries; or

(iii) Such Indebtedness is COLI Debt.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

21



--------------------------------------------------------------------------------

“Note” means a Revolving Loan Note or a Competitive Bid Loan Note.

“Notice of Competitive Bid Loan Borrowing” has the meaning specified in
Section 3.02(a).

“Notice of Issuance” has the meaning specified in Section 3.04(a).

“Notice of Revolving Loan Borrowing” has the meaning specified in
Section 3.01(a).

“Notice of Swing Loan Borrowing” has the meaning specified in Section 3.03(a).

“OECD” means the Organization for Economic Cooperation and Development.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Operating Agreement” means an agreement between the Company or one of its
Subsidiaries and the owner of a lodging or senior living facility pursuant to
which the Company or such Subsidiary operates such lodging or senior living
facility.

“Original Note” means a Note (as defined in the Existing Credit Agreement).

“Other Connection Taxes” means, with respect to any Lender (including an Issuing
Bank) and the Administrative Agent, taxes imposed as a result of a present or
former connection between such Person and the jurisdiction imposing such tax
(other than connections arising from such Person having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

“Other Taxes” has the meaning specified in Section 2.12(b).

“Participant Register” has the meaning specified in Section 9.07(j).

“Participating Member State” means each state so described in any EMU
Legislation.

“Participation Agreement” means a loan participation agreement in substantially
the form of Exhibit C-2 hereto.

“PATRIOT Act” has the meaning specified in Section 9.16.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

22



--------------------------------------------------------------------------------

“Permitted Liens” means any of the following:

(a) Liens for taxes, assessments and governmental charges or levies which are
not yet due or are payable without penalty or of which the amount, applicability
or validity is being contested by the Company or the Subsidiary whose property
is subject thereto in good faith by appropriate proceedings as to which adequate
reserves are being maintained;

(b) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s Liens and other similar Liens arising in the ordinary
course of business which are not delinquent or remain payable without penalty or
which are being contested or defended in good faith by appropriate proceedings,
or which are suspended or released by the filing of lien bonds, or deposits to
obtain the release of such Liens;

(c) pledges, deposits and other Liens made in the ordinary course of business to
secure obligations under worker’s compensation laws, unemployment insurance,
social security legislation or similar legislation or to secure public or
statutory obligations;

(d) Liens to secure the performance of bids, tenders, contracts, leases or
statutory obligations, or Liens to secure obligations under the Self-Insurance
Program, or to secure surety, stay or appeal or other similar types of deposits,
Liens or pledges (to the extent such Liens do not secure obligations for the
payment of Debt for Borrowed Money);

(e) attachment or judgment Liens to the extent such Liens are being contested in
good faith and by proper proceedings, as to which adequate reserves are being
maintained (provided that any such Liens as to which enforcement has been
commenced and is unstayed, by reason of pending appeal or otherwise, for a
period of more than thirty consecutive days, do not, in the aggregate, secure
judgments in excess of $25,000,000);

(f) Liens on any property of any Subsidiary of the Company to secure
Indebtedness owing by it to the Company or another Subsidiary of the Company;

(g) easements, rights of way and other encumbrances on title to real property
that do not render title to the property encumbered thereby unmarketable or
materially adversely affect the use of such property for its present purposes;

(h) Liens arising in connection with operating leases incurred in the ordinary
course of business of the Company and its Subsidiaries;

(i) Liens created in connection with the L/C Cash Collateral Account;

(j) (i) subordination of any Operating Agreement to any ground lease and/or any
mortgage debt of the owner or landlord, and (ii) any agreement by the Company or
any of its Subsidiaries as operator to attorn to the holder of such mortgage
debt, the lessor under such ground lease or any successor to either; and

(k) additional Liens upon cash and investment securities; provided that (i) the
only obligations secured by such Liens are obligations arising under Swap
Transactions entered into with one or more counterparties who are not Affiliates
of the Company or any of its Subsidiaries and (ii) the aggregate fair market
value of cash and investment securities

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

23



--------------------------------------------------------------------------------

covered by such Liens does not at any time exceed the greater of (x) the
aggregate amount of the respective termination or liquidation payments that
would be payable to such counterparties upon the occurrence of an event of
default or other similar event as to which the Company or any of its
Subsidiaries is the defaulting or affected party (subject to the application of
any customary and reasonable collateral valuation discount percentages and
minimum collateral transfer thresholds and timing provisions contained in the
respective security and margin agreements) and (y) where applicable, an amount
equal to the margin requirement imposed by a derivatives clearing organization
for any Swap Transaction that is a “cleared” derivatives transaction.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, limited
liability company, joint venture or other entity, or a government or any
political subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Principal Financial Center” means, in the case of any Currency, the principal
financial center of the country of issue of such Currency, as determined by the
Administrative Agent.

“Pro Forma Basis” means that any calculation of the Leverage Ratio for a four
(4) fiscal-quarter period that includes a Material Acquisition (such period, the
“Measuring Period”) will give pro forma effect to such Material Acquisition as
though it had occurred on the first day of such Measuring Period. Each
determination of the Leverage Ratio made upon a Pro Forma Basis for a Measuring
Period shall be made in good faith by the chief accounting officer of the
Company (or another appropriate Responsible Officer of the Company designated by
said chief accounting officer) in a manner factually supported by reasonable
documentation, and in making any such determination:

(a) any Indebtedness (x) incurred in connection with such Material Acquisition
shall be included and deemed to have been incurred as of the first day of such
Measuring Period, and (y) retired or repaid in connection with such Material
Acquisition or an Associated Disposition shall be excluded and deemed to have
been retired as of the first day of such Measuring Period; and

(b) income statement items (whether positive or negative) attributable to
(x) such Associated Dispositions shall be excluded and (y) any Person or
property acquired as part of such Material Acquisition shall be included, in
each case as of, and from and after, the first day of such Measuring Period.

“property” or “properties” means any right or interest in or to property of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

24



--------------------------------------------------------------------------------

“Public Debt Rating” means, as of any date, the lowest rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of long-term senior unsecured, non-credit enhanced debt issued by the Company.
For purposes of the foregoing:

(a) if no Public Debt Rating shall be available from either S&P or Moody’s, the
Applicable Margin and the Applicable Percentage will be set in accordance with
Level 5 under the definition of “Applicable Margin” or “Applicable Percentage”,
as the case may be;

(b) if only one of S&P and Moody’s shall have in effect a Public Debt Rating,
the Applicable Margin and the Applicable Percentage shall be determined by
reference to the available rating;

(c) if the ratings established by S&P and Moody’s shall fall within different
levels, the Applicable Margin and the Applicable Percentage shall be based upon
the higher rating, provided that if the lower rating falls more than one level
below the higher rating (or in any event if the higher split rating is Level 4),
then the Applicable Margin and the Applicable Percentage shall be based on the
rating set forth in the level under the definition of “Applicable Margin” or
“Applicable Percentage” immediately above the level for such lower rating; and

(d) if any rating established by S&P or Moody’s with respect to any class of
long-term senior unsecured, non-credit enhanced debt issued by the Company shall
be changed, such change shall be effective as of the date on which such change
is first announced publicly by the rating agency making such change.

The Company will endeavor to promptly notify the Administrative Agent of any
change in any rating established by S&P or Moody’s for any class of long-term
senior unsecured, non-credit enhanced debt issued by the Company.

“Purchase Money Lien” means any Lien on property, real or personal, acquired or
constructed by the Company or any Subsidiary of the Company after December 30,
1994:

(a) to secure the purchase price of such property;

(b) that was existing on such property at the time of acquisition thereof by the
Company or such Subsidiary and assumed in connection with such acquisition;

(c) to secure Indebtedness otherwise incurred to finance the acquisition or
construction of such property (including, without limitation, Indebtedness
incurred to finance the cost of acquisition or construction of such property
within 24 months after such acquisition or the completion of such construction);
or

(d) to secure any Indebtedness incurred in connection with any extension,
refunding or refinancing of Indebtedness (whether or not secured and including
Indebtedness under this Agreement) incurred, maintained or assumed in connection
with, or otherwise related to, the acquisition or construction of such property;

provided in each case that (1) such Liens do not extend to or cover or otherwise
encumber any property other than property acquired or constructed by the Company
and its Subsidiaries after December 30, 1994, and (2) such Liens do not cover
current assets of the Company or any of its Subsidiaries other than current
assets that relate solely to other property subject to such Lien.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

25



--------------------------------------------------------------------------------

“Qualified Jurisdiction” means (i) the United States, any state thereof or the
District of Columbia, (ii) England and Wales, (iii) Switzerland or (iv) any
state, province or other political sub-unit of England and Wales or Switzerland.

“Quarterly Dates” means the last Business Day of each March, June, September and
December, commencing on the first such date to occur after the Effective Date.

“Rate Determination Date” means two (2) Business Days prior to the commencement
of the applicable Interest Period (or such other day as is generally treated as
the rate fixing day by market practice in such interbank market, as determined
by the Administrative Agent; provided that to the extent such market practice is
not administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

“Register” has the meaning specified in Section 9.07(d).

“Reincorporation Designated Lender” has the meaning specified in Section 2.18.

“Reincorporation Transaction” has the meaning specified in Section 2.18.

“Required Lenders” means Lenders having at least 51% of the aggregate amount of
the Commitments or, if the Commitments shall have terminated, Lenders holding at
least 51% of the sum of (a) the aggregate unpaid principal amount of the Loans
plus (b) the aggregate Available Amount of all Letters of Credit (computed, in
the case of Loans and Letters of Credit denominated in an Alternate Currency, as
the Dollar Equivalent thereof, as determined by the Administrative Agent);
provided that, for purposes hereof, no Defaulting Lender shall be included in
(x) the Lenders holding such amount of the Loans or Available Amount of Letters
of Credit or having such amount of the Commitments or (y) determining the
aggregate unpaid principal amount of the Loans or Available Amount of Letters of
Credit or the Total Commitments. For purposes of this definition, the Available
Amount of each Letter of Credit and the outstanding amount of each Swing Loan
and Letter of Credit Loan shall be considered to be owed to the Lenders ratably
according to the amounts of their respective Commitments (less the Commitment of
each Defaulting Lender).

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, senior vice president – financial
reporting, vice president – treasury, vice president – accounting policy,
treasurer, assistant treasurer or controller of a Borrower, solely for purposes
of the delivery of incumbency certificates pursuant to Section 4.01, the
secretary or any assistant secretary of a Borrower and, solely for purposes of
notices given pursuant to Article II, any other officer or employee of the
applicable Borrower so designated by any of the foregoing officers in a notice
to the Administrative Agent or any other officer or employee of the applicable
Borrower designated in or pursuant to an agreement between the applicable
Borrower and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Borrower shall be conclusively presumed to
have been authorized by all necessary corporate, partnership and/or other action
on the part of such Borrower and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Borrower.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

26



--------------------------------------------------------------------------------

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Loan denominated in an Alternate Currency,
(ii) each date of a continuation of a Loan denominated in an Alternate Currency,
and (iii) such additional dates as the Administrative Agent shall determine or
the Required Lenders shall require; and (b) with respect to any Letter of
Credit, each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternate Currency, (ii) each date of an amendment of any such
Letter of Credit having the effect of increasing the amount thereof, (iii) each
date of any Letter of Credit Loan by an Issuing Bank with respect to any Letter
of Credit denominated in an Alternate Currency, and (iv) such additional dates
as the Administrative Agent or any Issuing Bank shall determine or the Required
Lenders shall require.

“Revolving Loan” means a Loan by a Lender to a Borrower as part of a Revolving
Loan Borrowing and refers to a Base Rate Loan, LIBOR Floating Rate Loan or a
Eurocurrency Rate Loan, each of which shall be a “Type” of Revolving Loan.

“Revolving Loan Borrowing” means a borrowing consisting of simultaneous
Revolving Loans of the same Type made by each of the Lenders pursuant to
Section 2.01(a).

“Revolving Loan Note” means a promissory note of a Borrower payable to any
Lender, in substantially the form of Exhibit A-1 hereto, evidencing the
aggregate indebtedness of such Borrower to such Lender resulting from the
Revolving Loans made by such Lender to such Borrower.

“Revolving Loan Outstandings” means, at any time, the then aggregate outstanding
principal amount of all Revolving Loans (which shall be, in the case of
Revolving Loans denominated in an Alternate Currency, the Dollar Equivalent
thereof at such time).

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, or any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternate Currency, same day or other funds as may be reasonably
determined by the Administrative Agent or an Issuing Bank, as the case may be,
to be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternate Currency.

“Sanction(s)” means any international economic or financial sanction
administered or enforced by the United States Government (including without
limitation, OFAC), the United Nations Security Council, the European Union or
Her Majesty’s Treasury (“HMT”).

“Self-Insurance Program” means the self-insurance program (including related
self-funded insurance programs) established and maintained by the Company in the
ordinary course of its business.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

27



--------------------------------------------------------------------------------

“Significant Shareholder” means any Person that:

(a) is either a Marriott Family Member or on the date hereof possesses, directly
or indirectly, and such possession has been publicly disclosed, the power to
vote 5% or more of the outstanding shares of common stock of the Company,

(b) is or hereafter becomes a spouse of or any other relative (by blood,
marriage or adoption) of a Person described in clause (a),

(c) is or becomes a transferee of the interests of any of the foregoing Person
or Persons by descent or by trust or similar arrangement intended as a method of
descent, or

(d) is (x) an employee benefit or stock ownership plan of the Company or (y) a
grantor trust established for the funding, directly or indirectly, of the
Company’s employee benefit plans and programs.

“Single Employer Plan” of any Person means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of such
Person or any of its ERISA Affiliates and no Person other than such Person and
its ERISA Affiliates or (b) was so maintained and in respect of which such
Person or any of its ERISA Affiliates could have liability under Section 4069 of
ERISA in the event such plan has been or were to be terminated.

“SLS Entity” means any of Marriott Senior Living Services, Inc. and Marriott
Senior Living Services Investment 10, Inc. and each other Subsidiary of the
Company that owns or operates a senior living services facility.

“SPC” has the meaning specified in Section 9.07(a).

“Spot Rate” means, as of any date of determination thereof, with respect to any
Alternate Currency, the rate at which such Alternate Currency may be exchanged
into Dollars, or the rate at which Dollars may be exchanged into such Alternate
Currency, as set forth at approximately 11:00 a.m. New York time on such date on
the Reuters World Market Currency Page for such Alternate Currency (or such
other commercially available source providing quotations of such Alternate
Currency as may be designated by the Administrative Agent from time to time). In
the event the Spot Rate is not available at such time for any reason with
respect to any Alternate Currency, such Spot Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its Alternate Currency exchange operations in respect of such
Alternate Currency are then being conducted, at or about 11:00 a.m. local time,
on such date for the purchase of Dollars or such Alternate Currency for delivery
two (2) Business Days later; provided that if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent, after consultation with the Company, may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

“Standby Letter of Credit” means any Letter of Credit that is not a Trade Letter
of Credit.

“Sterling” means the lawful money of England.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

28



--------------------------------------------------------------------------------

“Sterling Swing Loan Rate” means, for each Swing Loan denominated in Sterling, a
rate per annum equal to the sum of the Applicable Margin for Eurocurrency Rate
Loans plus the Eurocurrency Rate for a period comparable to the Interest Period
for the relevant Swing Loan and for settlement on that day. Interest periods for
Swing Loans denominated in Sterling shall not be more than ten Business Days.

“Subsidiary” of any Person means any corporation, partnership, limited liability
company, joint venture, trust or estate of which more than 50% of (a) the issued
and outstanding capital stock having ordinary voting power to elect a majority
of the Board of Directors of such corporation (irrespective of whether at the
time capital stock of any other class or classes of such corporation shall or
might have voting power upon the occurrence of any contingency), (b) the
interest in the capital or profits of such partnership, limited liability
company or joint venture or (c) the beneficial interest in such trust or estate
is at the time directly or indirectly owned or controlled by such Person, by
such Person and one or more of its other Subsidiaries or by one or more of such
Person’s other Subsidiaries.

“Swap Transaction” means (a) any rate, basis, commodity, currency, debt or
equity swap, (b) any cap, collar or floor agreement, (c) any rate, basis,
commodity, currency, debt or equity exchange or forward agreement, (d) any rate,
basis, commodity, currency, debt or equity option, (e) any other similar
agreement, (f) any option to enter into any of the foregoing, (g) any investment
management, master or other agreement providing for any of the foregoing and
(h) any combination of any of the foregoing.

“Swing Loan” means a Loan denominated in Euros, Canadian Dollars or Sterling
made by (a) a Swing Loan Bank pursuant to Section 2.03 or (b) any Lender
pursuant to Section 3.03.

“Swing Loan Banks” means, collectively, Bank of America, JPMorgan Chase Bank,
N.A., Deutsche Bank AG New York Branch and Wells Fargo Bank, National
Association and each other Lender that shall have agreed to assume and, with the
consent of each Swing Loan Bank, the Administrative Agent and the Company, has
assumed all or any portion of the obligations of a Swing Loan Bank to make Swing
Loans.

“Swing Loan Borrowing” means a borrowing consisting of a Swing Loan made by a
Swing Loan Bank.

“Swing Loan Commitments” means, as to any Swing Loan Bank, its obligation to
make Swing Loans to the Borrowers pursuant to Section 2.03 in an aggregate
principal amount at any one time outstanding not to exceed an amount equal to
the quotient of (a) the Total Swing Loan Commitments at such time divided by
(b) the number of Swing Loan Banks at such time; for each Swing Loan Bank as of
the Closing Date, initially, the Dollar amount set forth opposite its name on
Schedule I hereto, as such amount may be increased or reduced as provided in
Section 2.06 or as otherwise expressly provided in this Agreement.

“Swing Loan Outstandings” means, at any time, the Dollar Equivalent at such time
of the aggregate outstanding principal amount of all Swing Loans.

“Syndication Agents” has the meaning specified in the recital of parties to this
Agreement.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

29



--------------------------------------------------------------------------------

“Target Operating Day” means any day that is not (i) a Saturday or Sunday,
(ii) Christmas Day or New Year’s Day or (iii) any other day on which the
Trans-European Automated Real-time Gross Settlement Express Transfer (TARGET)
payment system (or, if such payment system ceases to be operative, such other
payment system (if any) determined by the Administrative Agent to be a suitable
replacement) is not scheduled to operate (as determined by the Administrative
Agent).

“Taxes” has the meaning specified in Section 2.12(a).

“Termination Date” of any Lender means the date five (5) years after the
Effective Date (as the same may be extended or changed pursuant to
Section 2.06(b), 2.15 or 9.07(a)(vi)) or, if earlier, the date of termination in
whole of the Commitments pursuant to the second sentence of Section 2.06(a),
pursuant to Section 2.10(c) or pursuant to Section 7.01.

“Termination Letter” has the meaning specified in Section 2.16(c).

“Total Commitments” means, at any time, the Commitments of all the Lenders at
such time. On the Effective Date, the Total Commitments are $4,500,000,000.

“Total Loan Outstandings” means, at any time, the sum of (i) the Revolving Loan
Outstandings, (ii) the Competitive Bid Loan Outstandings and (iii) the Swing
Loan Outstandings.

“Total Outstandings” means, at any time, the sum of (i) the Revolving Loan
Outstandings, (ii) the Letter of Credit Outstandings, (iii) the Competitive Bid
Loan Outstandings and (iv) the Swing Loan Outstandings.

“Total Swing Loan Commitments” means $150,000,000, as such amount may be
increased or reduced as provided in Section 2.06 or as otherwise expressly
provided in this Agreement.

“Trade Letter of Credit” means any Letter of Credit payable at sight that is
issued for the benefit of a supplier to the Company or any of its Subsidiaries
to effect payment to the supplier.

“Treaty on European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht on February 7, 1992, and came into force on November 1,
1993), as amended from time to time.

“Type” has the meaning specified in the definition of “Revolving Loan.”

“UCC” has the meaning specified in Section 7.02(e)(ii).

“UCP” means the Uniform Customs and Practice for Documentary Credits,
International Chamber of Commerce Publication No. 600 (or such later version
thereof as may be in effect at the applicable time).

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

30



--------------------------------------------------------------------------------

“Unused Commitments” means, at any time, as to any Lender, the aggregate amount
of the Commitments of such Lender then unused and outstanding after deducting
the portion of the Total Outstandings attributable to such Lender.

“Voting Stock” means capital stock issued by a corporation or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even though the right to
so vote has been suspended by the happening of such contingency.

“Welfare Plan” means a welfare plan, as defined in Section 3(1) of ERISA.

“Wholly-Owned Subsidiary” of any Person means any Subsidiary of such Person 100%
of the Voting Stock of which (other than directors’ qualifying shares or other
shares held to satisfy legal or regulatory requirements) are directly or
indirectly owned by such Person, or by one or more Wholly-Owned Subsidiaries of
such Person, or by such Person and one or more Wholly-Owned Subsidiaries of such
Person.

“Withdrawal Liability” has the meaning specified in Part 1 of Subtitle E of
Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02 Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including”, the words “to” and “until” each means “to but
excluding” and the word “through” means “through and including.”

SECTION 1.03 Accounting Terms. (a) All accounting terms not specifically or
completely defined herein shall be construed in accordance with GAAP. All
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the audited
financial statements referenced in Section 5.01(e), except as otherwise
specifically prescribed herein. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Company and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

(b) Changes in GAAP. If at any time, any change in GAAP (and transition methods
related thereto) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Company or the
Required Lenders shall so request, the Administrative Agent and the Company
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP; provided that, if such
an amendment is so requested, then until so amended, (i) in respect of periods
starting

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

31



--------------------------------------------------------------------------------

from the first full fiscal quarter commencing after such request for an
amendment, such ratio or requirement shall be computed in accordance with GAAP
prior to such change therein and (ii) if requested by the Required Lenders, the
Company shall provide to the Administrative Agent and the Lenders, with respect
to calculations of financial covenant compliance required under this Agreement
in respect of periods starting from the first full fiscal quarter commencing
after such request for reconciliation information by the Required Lenders,
reconciliation schedules prepared in good faith that materially approximate the
estimated impact of such change in GAAP. Notwithstanding anything to the
contrary, (1) any change in the accounting under GAAP for lease transactions, or
for notes receivable, equity method investments or other equity investments that
require mark-to-market adjustments through net income, will, in each case, be
disregarded for purposes of computing the Leverage Ratio and determining
compliance with any other covenant under the Loan Documents, and (2) any lease
obligation that is not recorded as a finance lease under ASC Topic 842 shall not
constitute Indebtedness or Debt for Borrowed Money.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

SECTION 1.04 Other Interpretive Provisions. As used in this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any organization document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto”, “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

32



--------------------------------------------------------------------------------

(b) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(c) Any reference herein to a merger, transfer, consolidation, assignment, sale,
disposition or similar term, shall be deemed to apply to a division of or by a
limited liability company, or an allocation of assets to a series of a limited
liability company (or the unwinding of such a division or allocation), as if it
were a merger, transfer, consolidation, assignment, sale, disposition or similar
term, as applicable, to, of or with a separate Person. Any division of a limited
liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).

SECTION 1.05 Rounding. Any financial ratios required to be maintained by the
Company pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

SECTION 1.06 Exchange Rates; Currency Equivalents. The Administrative Agent or
an Issuing Bank, as applicable, shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Loans
and Letters of Credit denominated in Alternate Currencies. Such Spot Rates shall
become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by the Company hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any Alternate
Currency for purposes of the Loan Documents shall be such Dollar Equivalent
amount as so determined by the Administrative Agent or an Issuing Bank, as
applicable. Furthermore, wherever in this Agreement in connection with a
Borrowing, conversion, continuation or prepayment of a Eurocurrency Rate Loan or
the issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternate Currency, such amount shall be the relevant Foreign Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such Alternate
Currency, with 0.5 of a unit being rounded upward), as determined by the
Administrative Agent or an Issuing Bank, as the case may be.

SECTION 1.07 Additional Alternate Currencies. (a) The Company may from time to
time request that Eurocurrency Rate Loans be made in a currency other than those
specifically listed in clause (a) of the definition of “Alternate Currency”
and/or Letters of Credit be issued in a currency other than those specifically
listed in clauses (a) and (b) of the definition of “Alternate Currency;”
provided that such requested currency is a lawful currency (other than Dollars)
that is readily available and freely transferable and convertible into Dollars
and a Dollar Equivalent thereof can be calculated. In the case of any such
request with respect to the making of Eurocurrency Rate Loans, such request
shall be subject to the approval of the Administrative Agent (and, if the
requested currency is not Euro, Canadian Dollars or Sterling or an Alternate
Currency previously approved by all Lenders, all Lenders). In the case of any
such request with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the Administrative Agent and the applicable
Issuing Bank.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

33



--------------------------------------------------------------------------------

(b) Any such request shall be made to the Administrative Agent not later than
11:00 A.M., ten (10) Business Days prior to the date of the desired Borrowing or
two (2) Business Days prior to the date of the desired Letter of Credit (or such
other time or date as may be agreed by the Administrative Agent and, in the case
of any such request pertaining to Letters of Credit, the applicable Issuing
Bank, in its or their sole discretion). In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each Lender thereof; and in the case of any such request pertaining to
Letters of Credit, the Administrative Agent shall promptly notify the Issuing
Banks thereof. Each Lender (in the case of any such request pertaining to
Eurocurrency Rate Loans where the consent of all Lenders is required pursuant to
Section 1.07(a)) or each Issuing Bank (in the case of a request pertaining to
Letters of Credit) shall notify the Administrative Agent, not later than 11:00
A.M., five (5) Business Days (in the case of a desired Borrowing) or one
(1) Business Day (in the case of a desired Letter of Credit) after receipt of
such request whether it consents, in its sole discretion, to the making of
Eurocurrency Rate Loans or the issuance of Letters of Credit, as the case may
be, in such requested currency.

(c) Any failure by a Lender or an Issuing Bank, as the case may be, to respond
to such request within the time period specified in the preceding sentence shall
be deemed to be a refusal by such Lender or such Issuing Bank, as the case may
be, to permit Eurocurrency Rate Loans to be made or Letters of Credit to be
issued in such requested currency. If the Administrative Agent and all the
Lenders consent to making Eurocurrency Rate Loans in such requested currency,
the Administrative Agent shall so notify the Company and such currency shall
thereupon be deemed for all purposes to be an Alternate Currency hereunder for
purposes of any Borrowings of Eurocurrency Rate Loans; and if the Administrative
Agent and an Issuing Bank consent to the issuance of Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Company and
such currency shall thereupon be deemed for all purposes to be an Alternate
Currency hereunder for purposes of any Letter of Credit issuances by such
Issuing Bank. If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this Section 1.07, the Administrative
Agent shall promptly so notify the Company.

SECTION 1.08 Change of Currency. (a) Each obligation of the Borrowers to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation). If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent and the Company may agree from time
to time and specify to be appropriate to reflect the adoption of the Euro by any
member state of the European Union and any relevant market conventions or
practices relating to the Euro.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

34



--------------------------------------------------------------------------------

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent and the Company may agree
from time to time and specify to be appropriate to reflect a change in currency
of any other country and any relevant market conventions or practices relating
to the change in currency.

ARTICLE II

AMOUNTS AND TERMS OF THE LOANS

SECTION 2.01 The Revolving Loans.

(a) Each Lender severally agrees, on the terms and conditions hereinafter set
forth, to make Revolving Loans to the Company and any Designated Borrower in
Dollars or (in the case of any Eurocurrency Rate Loan only) in any Alternate
Currency from time to time on any Business Day during the period from the
Effective Date until the Termination Date of such Lender in an aggregate amount
as to all Borrowers not to exceed at any time outstanding the amount of such
Lender’s Commitment.

(b) Anything in this Agreement to the contrary notwithstanding, the Total
Outstandings shall not (1) on the date of any extension of credit under this
Agreement nor on the last day of an Interest Period for any outstanding
Borrowing exceed the Total Commitments or (2) on the last Business Day of any
month, or any other Business Day as the Administrative Agent may determine in
its reasonable discretion (but not more frequently than once a week), exceed
103% of the Total Commitments.

(c) Each Revolving Loan Borrowing shall be in an aggregate amount of not less
than $5,000,000 or a whole multiple of $1,000,000 in excess thereof or, in the
case of Eurocurrency Rate Loans denominated in an Alternate Currency, the
Foreign Currency Equivalent thereof (or, if less, an aggregate amount equal to
the lesser of (x) the difference between the aggregate amount of a proposed
Competitive Bid Loan Borrowing requested by the Company and the aggregate amount
of Competitive Bid Loans offered to be made by the Lenders and accepted by the
Company in respect of such Competitive Bid Loan Borrowing, if such Competitive
Bid Loan Borrowing is made on the same date as such Revolving Loan Borrowing and
(y) the then remaining Unused Commitments of the Revolving Lenders participating
in such Borrowing, as applicable).

(d) Each Revolving Loan Borrowing shall (subject to Section 2.09(d)) consist of
Revolving Loans of the same Type in the same Currency made on the same day by
the Lenders ratably according to their respective Commitments.

(e) Within the limits set forth above, each Borrower may from time to time
borrow, repay pursuant to Section 2.07 or prepay pursuant to Section 2.10 and
reborrow under this Section 2.01.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

35



--------------------------------------------------------------------------------

SECTION 2.02 The Competitive Bid Loans.

(a) The Company may request the making of Competitive Bid Loan Borrowings to any
Borrower in Dollars or in any Alternate Currency from time to time on any
Business Day during the period from the Effective Date until the date occurring
30 days prior to the Final Termination Date in the manner set forth in
Section 3.02, provided that, following the making of each Competitive Bid Loan
Borrowing, the Total Outstandings shall not exceed the lesser of (1) the Total
Commitments and (2) the aggregate amount of the Commitments scheduled to be in
effect on the scheduled maturity date of the Competitive Bid Loans to be made as
part of such Borrowing.

(b) Within the limits and on the conditions set forth in this Section 2.02, each
Borrower may from time to time borrow under this Section 2.02, repay pursuant to
Section 2.07 or prepay (if permitted pursuant to Section 2.10), and reborrow
under this Section 2.02, provided that a Competitive Bid Loan Borrowing shall
not be made within three Business Days of the date of any other Competitive Bid
Loan Borrowing.

SECTION 2.03 The Swing Loans.

(a) The Company may request each Swing Loan Bank to make, and each Swing Loan
Bank agrees, subject to the terms and conditions hereof including the provisions
of Section 2.01(b), to make Swing Loans to any Borrower from time to time on any
Business Day during the period from the date of the initial Borrowing until 15
Business Days before the then scheduled Termination Date of such Swing Loan Bank
in an aggregate amount as to all Borrowers not to exceed at any time outstanding
an amount equal to the lesser of (i) such Swing Loan Bank’s Swing Loan
Commitment, (ii) the sum of (x) such Swing Loan Bank’s Commitment minus (y) the
sum of (1) the Revolving Loan Outstandings, (2) the Letter of Credit
Outstandings, and (3) the Swing Loan Outstandings, in each case, attributable to
such Lender and (iii) the sum of (x) the aggregate Commitments of Lenders having
Termination Dates falling on or after the proposed maturity date of such Swing
Loan minus (y) the sum of (1) the Revolving Loan Outstandings, (2) the Letter of
Credit Outstandings, (3) the Competitive Bid Loan Outstandings, and (4) the
Swing Loan Outstandings attributable to Swing Loans made by the other Swing Loan
Banks.

(b) The Borrowers shall be entitled, on and subject to the terms and conditions
hereof, to borrow Swing Loans in Euros, Canadian Dollars or Sterling, provided,
that Swing Loans shall be made by Bank of America, up to an amount equal to its
Swing Loan Commitment, and thereafter, at the Company’s election, by any of the
other Swing Loan Banks up to an amount equal to such Lender’s Swing Loan
Commitment; provided that the Dollar Equivalent of (i) the aggregate outstanding
principal amount of all Swing Loans shall not at any time exceed the Total Swing
Loan Commitments and (ii) the aggregate outstanding principal amount of all
Swing Loans made by any Swing Loan Bank shall not exceed the lesser of (x) such
Lender’s Swing Loan Commitment and (y) the sum of (1) such Lender’s Commitment
minus (2) the sum of (A) the Revolving Loan Outstandings, (B) the Letter of
Credit Outstandings and (C) the Swing Loan Outstandings, in each case,
attributable to such Lender.

(c) Within the limits of the Swing Loan Commitments, the Commitment of each
Lender that is a Swing Loan Bank and the aggregate Commitments as aforesaid,
each Borrower may borrow under this Section 2.03, repay pursuant to Section 2.07
or prepay pursuant to Section 2.10 and reborrow under this Section 2.03.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

36



--------------------------------------------------------------------------------

(d) No Swing Loan Bank shall be obligated to make any Swing Loan if any Lender
is at the time a Defaulting Lender and after giving effect to the reallocation
under Section 3.10(a)(iv) such Swing Loan Bank continues to have actual or
potential Fronting Exposure to such Defaulting Lender, unless such Swing Loan
Bank has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such Swing Loan Bank (in its sole discretion) with the Company
or such Defaulting Lender to eliminate such Swing Loan Bank’s actual or
potential Fronting Exposure (after giving effect to Section 3.10(a)(iv)) with
respect to such Defaulting Lender arising from either the Swing Loan then
proposed to be made or that Swing Loan and all other Swing Loan Outstandings as
to which such Swing Loan Bank has actual or potential Fronting Exposure, as it
may elect in its sole discretion.

SECTION 2.04 The Letters of Credit.

(a) (i) Each Issuing Bank agrees, on the terms and conditions hereof including
the limitations set forth in Section 2.01(b) and Section 2.04(b) and (c), to
issue one or more letters of credit (each, a “Letter of Credit”) for the account
of the Company, or, at the direction of the Company, for the account of any of
its Subsidiaries or any other Person, and to amend or extend Letters of Credit
previously issued by it in accordance with the terms hereof, from time to time
on any Business Day during the period from the Effective Date until the date 30
days before the then scheduled Termination Date of such Issuing Bank.

(ii) No Letter of Credit shall have an expiration date (including all rights of
the Company or other account party or the beneficiary thereof to require renewal
of, or to have automatically renewed, such Letter of Credit) later than 30 days
before the then scheduled Termination Date (as in effect on the date of issuance
of the applicable Letter of Credit) of the Issuing Bank issuing such Letter of
Credit unless such Issuing Bank has approved such expiration date, and such
Issuing Bank has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such Issuing Bank (in its sole discretion) with the
Company with respect to such Letter of Credit; provided that, no Letter of
Credit shall have an expiration date (including all rights of the Company or
other account party or the beneficiary thereof to require renewal of, or to have
automatically renewed, such Letter of Credit) later than the one year
anniversary of the scheduled Termination Date of the relevant Issuing Bank (as
in effect on the date of issuance of the applicable Letter of Credit).

(iii) If the Company so requests in any Letter of Credit Agreement for a Standby
Letter of Credit, the relevant Issuing Bank may, in its sole discretion, agree
to issue a Standby Letter of Credit that has automatic extension provisions
(each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the relevant Issuing Bank to prevent
any such extension at least once in each twelve-month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the relevant Issuing Bank, the
Company shall not be required to make a specific request

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

37



--------------------------------------------------------------------------------

to such Issuing Bank for any such extension. Once an Auto-Extension Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) the relevant Issuing Bank to permit the extension of such Letter of
Credit at any time to an expiry date that is not later than the 30th day prior
to the then scheduled Termination Date (as in effect on the date of issuance of
the applicable Letter of Credit) of such Issuing Bank; provided, however, that
the relevant Issuing Bank shall not permit any such extension if (A) it has
determined that it would not be permitted at such time to issue such Letter of
Credit in its revised form (as extended) pursuant to the terms of this Agreement
(by reason of the provisions of Section 2.04(b) or otherwise) or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is seven Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Lender or the Company that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the relevant Issuing Bank not to
permit such extension.

(iv) Within the limits of the Letter of Credit Facility, and subject to the
terms hereof, the Company may request the issuance of Letters of Credit under
Section 3.04, repay or prepay before demand any Letter of Credit Loans resulting
from drawings thereunder pursuant to Section 2.07(d) and request the issuance of
additional Letters of Credit under Section 3.04.

(b) No Issuing Bank shall issue, amend or renew any Letter of Credit if after
giving effect thereto the Letter of Credit Outstandings exceeds an amount equal
to the lesser of (x) the Letter of Credit Facility and (y) the aggregate
Commitments of Lenders having Termination Dates falling on or after the
expiration date of such Letter of Credit minus Total Loan Outstandings. Each
Letter of Credit shall be denominated in Dollars or an Alternate Currency.

(c) No Issuing Bank shall be obligated to issue, amend or renew any Letter of
Credit if:

(i) after giving effect thereto the Letter of Credit Outstandings with respect
to Letters of Credit issued by such Issuing Bank would exceed an amount equal to
the lesser of (x) such Issuing Bank’s L/C Percentage of the Letter of Credit
Facility and (y) the aggregate Commitments of Lenders having Termination Dates
falling on or after the expiration date of such Letter of Credit minus Total
Loan Outstandings;

(ii) any order, judgment or decree of any governmental authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing,
amending or renewing such Letter of Credit, or any law applicable to such
Issuing Bank or any request or directive (whether or not having the force of
law) from any governmental authority with jurisdiction over such Issuing Bank
shall prohibit, or request that such Issuing Bank refrain from, the issuance,
amendment or renewal of letters of credit generally or such Letter of Credit in
particular or shall impose upon such Issuing Bank with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which such Issuing
Bank is not otherwise compensated hereunder) not in effect on the Effective
Date, or shall impose upon such Issuing Bank any unreimbursed loss, cost or
expense which was not applicable on the Effective Date and which such Issuing
Bank in good faith deems material to it;

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

38



--------------------------------------------------------------------------------

(d) No Issuing Bank shall be obligated to issue any Letter of Credit if:

(i) the issuance of such Letter of Credit would violate one or more policies of
such Issuing Bank applicable to letters of credit generally;

(ii) such Issuing Bank does not as of the issuance date of such requested Letter
of Credit issue Letters of Credit in the requested currency; or

(iii) any Lender is at the time a Defaulting Lender and after giving effect to
the reallocation under Section 3.10(a)(iv) such Issuing Bank continues to have
actual or potential Fronting Exposure to such Defaulting Lender, unless such
Issuing Bank has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such Issuing Bank (in its sole discretion) with the
Company or such Defaulting Lender to eliminate such Issuing Bank’s actual or
potential Fronting Exposure (after giving effect to Section 3.10(a)(iv)) with
respect to such Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other Letter of Credit
Outstandings as to which such Issuing Bank has actual or potential Fronting
Exposure, as it may elect in its sole discretion.

(e) No Issuing Bank shall amend any Letter of Credit if such Issuing Bank would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(f) No Issuing Bank shall be under any obligation to amend any Letter of Credit
if (A) such Issuing Bank would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

(g) Notwithstanding that a Letter of Credit issued or outstanding hereunder is
in support of any obligations of, or is for the account of, a Subsidiary of the
Company or another Person designated by the Company, the Company shall be
obligated to reimburse the relevant Issuing Bank hereunder for any and all
drawings under each Letter of Credit issued by it. The Company hereby
acknowledges that the issuance, amendment and renewal of Letters of Credit for
the account of its Subsidiaries or such other Persons designated by the Company
inures to the benefit of the Company, and that the Company’s business derives
substantial benefits from the businesses of such Subsidiaries or such other
Persons designated by the Company.

(h) Unless otherwise expressly agreed by the applicable Issuing Bank and the
Company when a Letter of Credit is issued by it (i) the rules of the ISP shall
apply to each Standby Letter of Credit, and (ii) the rules of the UCP shall
apply to each Trade Letter of Credit. Notwithstanding the foregoing, no Issuing
Bank shall be responsible to any Borrower for, and no Issuing Bank’s rights and
remedies against any Borrower shall be impaired by, any action or inaction of
any Issuing Bank required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the law

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

39



--------------------------------------------------------------------------------

or any order of a jurisdiction where any Issuing Bank or the beneficiary is
located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade—International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

(i) Each Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
Issuing Bank shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article VIII with respect to any acts taken or omissions
suffered by such Issuing Bank in connection with Letters of Credit issued by it
or proposed to be issued by it and Issuer Documents pertaining to such Letters
of Credit as fully as if the term “Administrative Agent” as used in Article VIII
included such Issuing Bank with respect to such acts or omissions, and (B) as
additionally provided herein with respect to such Issuing Bank.

SECTION 2.05 Fees.

(a) Facility Fees. The Company agrees to pay to the Administrative Agent for the
account of each Lender a facility fee on the average daily amount (whether used
or unused) of such Lender’s Commitment from the Effective Date (in the case of
each Bank), and from the effective date specified in the Acceptance pursuant to
which it became a Lender (in the case of each other Lender), until the
Termination Date of such Lender, payable in Dollars in arrears on each Quarterly
Date during the term of such Lender’s Commitment, and on the Termination Date of
such Lender, at a rate per annum equal to the Applicable Percentage in effect
from time to time for facility fees.

(b) Letter of Credit Compensation.

(i) The Company agrees to pay to the Administrative Agent for the account of
each Lender a commission on such Lender’s pro rata share of the average daily
aggregate Available Amount of (A) all Standby Letters of Credit outstanding from
time to time and (B) all Trade Letters of Credit outstanding from time to time,
in each case at the Applicable Margin in effect from time to time for
Eurocurrency Rate Loans, payable in Dollars (the amount of which commission
shall be determined, in the case of the Available Amount of Letters of Credit
denominated in an Alternate Currency, on the basis of the Dollar Equivalent of
such amount on the date payable) in arrears quarterly on each Quarterly Date and
on the Termination Date of such Lender, commencing on the first Quarterly Date
after the date hereof; provided, however, any such fees otherwise payable for
the account of a Defaulting Lender with respect to any Letter of Credit as to
which such Defaulting Lender has not provided Cash Collateral satisfactory to
the applicable Issuing Bank pursuant to Section 2.04(b)(iv) shall be payable, to
the maximum extent permitted by applicable law, to the other Lenders in
accordance with the upward adjustments in their respective pro rata shares
allocable to such Letter of Credit pursuant to Section 3.10(a)(iv), with the
balance of such fee, if any, payable to the applicable Issuing Bank for its own
account.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

40



--------------------------------------------------------------------------------

(ii) The Company agrees to pay to each Issuing Bank, for its own account, (x) a
fronting fee with respect to each Letter of Credit issued by such Issuing Bank,
in an amount equal to the greater of (A) the product of 0.125% per annum of the
average daily Available Amount of such Letter of Credit multiplied by the actual
number of days such Letter of Credit was outstanding in such period, divided by
360, which amount shall be payable in Dollars and calculated based on the Dollar
Equivalent of any amount otherwise calculated in an Alternate Currency on the
date when such amount is payable and (B) $500, payable quarterly in arrears on
each Quarterly Date during which such Issuing Bank has acted in such capacity,
and on the scheduled Termination Date of such Issuing Bank (if such Issuing Bank
acted in such capacity up to such date), and (y) such customary fees and charges
in connection with the issuance or administration of each Letter of Credit as
may be agreed in writing between the Company and such Issuing Bank from time to
time.

(c) Competitive Bid Loan Fee. The Company agrees to pay to the Administrative
Agent for its own account a fee in the amount of $3,500 for each request made by
the Company for a Competitive Bid Loan Borrowing pursuant to Section 3.02.

(d) [Intentionally omitted].

(e) Other Fees. The Company agrees to pay to the Administrative Agent such fees
as from time to time may be separately agreed between the Company and the
Administrative Agent.

SECTION 2.06 Reductions and Increases of the Commitments.

(a) Commitment Reductions, Etc.

(i) The Commitment of each Lender shall be automatically reduced to zero on the
Termination Date of such Lender. In addition, the Company shall have the right,
upon at least three Business Days’ notice to the Administrative Agent, to
terminate in whole or reduce ratably in part the unused portions of the
respective Commitments of the Lenders, provided that the Company may condition
any such notice upon the consummation of an acquisition, disposition, financing
or other event, provided further that (x) the Total Commitments shall not be
reduced pursuant to this sentence to an amount which is less than the Total
Outstandings, (y) each partial reduction shall be in an aggregate amount of at
least $10,000,000 and (z) a reduction in the Commitments shall not be allowed
if, as a result thereof, the Commitments would be reduced to an amount which is
less than the Total Swing Loan Commitments plus the Letter of Credit Facility.
Each Commitment reduction pursuant to this Section 2.06(a)(i) shall be permanent
(subject, however, to the rights of the Company under Section 2.06(b)).

(ii) The Swing Loan Commitment of each Swing Loan Bank shall be automatically
reduced to zero on the Termination Date of such Swing Loan Bank. In addition,
the Company shall have the right, upon at least three Business Days’ notice to
the Administrative Agent, to terminate in whole or reduce ratably in part the
unused portions of Total Swing Loan Commitments, provided that the Company may

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

41



--------------------------------------------------------------------------------

condition any such notice upon the consummation of an acquisition, disposition,
financing or other event, provided further that (x) the Total Swing Loan
Commitments shall not be reduced pursuant to this sentence to an amount which is
less than the aggregate outstanding principal amount of the Swing Loans at such
time, (y) the Swing Loan Commitment of any Swing Loan Bank shall not be reduced
pursuant to this sentence to an amount which is less than the aggregate
outstanding principal amount of Swing Loans of such Swing Loan Bank at such time
and (z) each partial reduction shall be in an aggregate amount of at least
$10,000,000. Each Swing Loan Commitment reduction pursuant to this
Section 2.06(a)(ii) shall be permanent (subject, however, to the rights of the
Company under Section 2.06(b)).

(b) Optional Increases of Commitments.

(i) Not more than once in any calendar year, the Company may propose to increase
the Total Commitments by an aggregate amount of not less than $10,000,000 or an
integral multiple thereof (a “Proposed Aggregate Commitment Increase”) in the
manner set forth below, provided that:

(1) no Default shall have occurred and be continuing either as of the date on
which the Company shall notify the Administrative Agent of its request to
increase the Total Commitments or as of the related Increase Date (as
hereinafter defined);

(2) after giving effect to any such increase, the Total Commitments shall not
exceed $5,000,000,000; and

(3) after giving effect to any such increase, the Total Swing Loan Commitments
shall not exceed $150,000,000.

(ii) The Company may request an increase in the aggregate amount of the
Commitments by delivering to the Administrative Agent a notice (an “Increase
Notice”, the date of delivery thereof to the Administrative Agent being the
“Increase Notice Date”) specifying (1) the Proposed Aggregate Commitment
Increase, (2) the amount, if any, by which the Company would like to increase
the Total Swing Loan Commitments (which shall be proportional to the amount of
the Proposed Aggregate Commitment Increase), (3) the proposed date (the
“Increase Date”) on which the Commitments would be so increased (which Increase
Date may not be fewer than 30 nor more than 60 days after the Increase Notice
Date) and (4) the New Lenders, if any, to whom the Company desires to offer the
opportunity to commit to all or a portion of the Proposed Aggregate Commitment
Increase and which New Lenders, if any, the Company desires the opportunity to
become a Swing Loan Bank in the event that the Proposed Aggregate Commitment
Increase would increase the Total Swing Loan Commitment. The Administrative
Agent shall in turn promptly notify each Lender of the Company’s request by
sending each Lender a copy of such notice.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

42



--------------------------------------------------------------------------------

(iii) Not later than the date five days after the Increase Notice Date, the
Administrative Agent shall notify each New Lender, if any, identified in the
related Increase Notice of the opportunity to commit to all or any portion of
the Proposed Aggregate Commitment Increase. Each such New Lender may irrevocably
commit to all or a portion of the Proposed Aggregate Commitment Increase and,
subject to the consent of the Administrative Agent and each Swing Loan Bank, to
become a Swing Loan Bank, as applicable (such New Lender’s “Proposed New
Commitment”) by notifying the Administrative Agent (which shall give prompt
notice thereof to the Company) before 11:00 A.M. (New York City time) on the
date that is 10 days after the Increase Notice Date; provided that:

(1) the Proposed New Commitment of each New Lender shall be in an aggregate
amount not less than $10,000,000; and

(2) each New Lender that submits a Proposed New Commitment shall execute and
deliver to the Administrative Agent (for its acceptance and recording in the
Register) a New Commitment Acceptance in accordance with the provisions of
Section 9.07 hereof, together with a processing and recordation fee of $3,500.

(iv) If the aggregate Proposed New Commitments of all of the New Lenders shall
be less than the Proposed Aggregate Commitment Increase, then (unless the
Company otherwise requests) the Administrative Agent shall, on or prior to the
date that is 15 days after the Increase Notice Date, notify each Lender of
(x) the opportunity to so commit to all or any portion of the Proposed Aggregate
Commitment Increase not committed to by New Lenders pursuant to
Section 2.06(b)(iii) and (y) the then-current Final Termination Date. Each
Lender may, if, in its sole discretion, it elects to do so, irrevocably offer to
commit to all or a portion of such remainder of the Proposed Aggregate
Commitment Increase and, subject to the consent of the Administrative Agent,
each Swing Loan Bank and the Company, to become a Swing Loan Bank, as applicable
(such Lender’s “Proposed Increased Commitment”) by notifying the Administrative
Agent (which shall give prompt notice thereof to the Company) no later than
11:00 A.M. (New York City time) on the date five days before the Increase Date.
In no event shall any Lender be obligated to increase its Commitments hereunder.

(v) If the aggregate amount of Proposed New Commitments and Proposed Increased
Commitments (such aggregate amount, the “Total Committed Increase”) equals or
exceeds $10,000,000, then, subject to the conditions set forth in
Section 2.06(b)(i):

(1) effective on and as of the Increase Date, the Total Commitments shall be
increased by the Total Committed Increase (provided that the aggregate amount of
the Commitments shall in no event be increased pursuant to this Section 2.06(b)
to more than $5,000,000,000) and shall be allocated among the New Lenders and
the Lenders as provided in Section 2.06(b)(vi);

(2) effective on and as of the Increase Date, the then current aggregate amount
of the Swing Loan Commitments shall be increased by that portion of the Total
Committed Increase representing a proportional increase in the Swing Loan
Commitments, if any (provided that the Total Swing Loan Commitments shall in no
event be increased pursuant to this Section 2.06(b) to more than $150,000,000);

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

43



--------------------------------------------------------------------------------

(3) effective on and as of the Increase Date, the Termination Date of each New
Lender that offers a Proposed New Commitment and of each Increasing Lender shall
be changed to the Final Termination Date (notwithstanding any earlier
Termination Date for such Lender which may then be in effect pursuant to
Section 2.15); and

(4) on the Increase Date, if any Revolving Loans are then outstanding, the
Borrowers shall borrow Revolving Loans from all or certain of the Lenders and/or
(subject to compliance by the Company with Section 9.04(c)) prepay Revolving
Loans of all or certain of the Lenders such that, after giving effect thereto,
the Revolving Loans (including, without limitation, the Types, Currencies and
Interest Periods thereof) shall be held by the Lenders (including for such
purposes New Lenders) ratably in accordance with their respective Commitments
(subject, however, to Section 2.09(d)).

If the Total Committed Increase is less than $10,000,000, then the Total
Commitments shall not be changed.

(vi) The Total Committed Increase shall be allocated among New Lenders having
Proposed New Commitments and Lenders having Proposed Increased Commitments as
follows:

(1) If the Total Committed Increase shall be at least $10,000,000 and less than
or equal to the Proposed Aggregate Commitment Increase, then (x) the initial
Commitment of each New Lender shall be such New Lender’s Proposed New Commitment
and (y) the Commitment of each Lender shall be increased by such Lender’s
Proposed Increased Commitment.

(2) If the Total Committed Increase shall be greater than the Proposed Aggregate
Commitment Increase, then the Total Committed Increase shall be allocated:

(x) first to New Lenders (to the extent of their respective Proposed New
Commitments) in such a manner as the Company and the Administrative Agent shall
agree; and

(y) then to Lenders (to the extent of their respective Proposed Increased
Commitments, if any) in such a manner as the Company shall determine in its sole
discretion upon consultation with the Administrative Agent and the Syndication
Agents;

provided, that the Proposed Increased Commitments representing a proportional
increase in the Swing Loan Commitments to Swing Loan Banks (including such
Lenders whose Proposed Increased Commitment includes a Swing Loan Commitment)
shall be allocated to each such Swing Loan Bank in accordance with the
definition of Swing Loan Commitment.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

44



--------------------------------------------------------------------------------

(vii) No increase in the Commitments contemplated hereby shall become effective
until the Administrative Agent shall have received (x) Revolving Loan Notes
payable by each of the Borrowers to each New Lender and each Increasing Lender
that has requested Notes and (y) evidence satisfactory to the Administrative
Agent (including an update of paragraphs 2 and 4 of the opinion of counsel
provided pursuant to Section 4.01(a)(iv)) that such increases in the
Commitments, and borrowings thereunder, have been duly authorized.

SECTION 2.07 Repayment.

(a) Revolving Loans. Each Borrower shall repay to the Administrative Agent for
the account of each Revolving Lender the outstanding principal amount of each
Revolving Loan made by such Lender to such Borrower, and each outstanding
Revolving Loan made by such Lender shall mature, on the Termination Date of such
Lender.

(b) Competitive Bid Loans. Each Borrower shall repay to the Administrative Agent
for the account of each Lender which has made a Competitive Bid Loan to such
Borrower, and each other holder of a Competitive Bid Loan of such Borrower, on
the maturity date of each Competitive Bid Loan made to such Borrower (such
maturity date being that specified by the Company for repayment of such
Competitive Bid Loan in the related Notice of Competitive Bid Loan Borrowing
delivered pursuant to Section 3.02 and provided in the Competitive Bid Loan
Note, if any, evidencing such Competitive Bid Loan), the then unpaid principal
amount of such Competitive Bid Loan.

(c) Swing Loans. Each Borrower shall repay to the Administrative Agent for the
account of each Swing Loan Bank and each other Lender that has made a Swing
Loan, the outstanding principal amount of each Swing Loan to such Borrower made
by each of them on the earlier of (i) the maturity date specified in the
applicable Notice of Swing Loan Borrowing (which maturity shall be no later than
(x) the tenth Business Day after the requested date of such Borrowing, in the
case of a Swing Loan denominated in Sterling or Canadian Dollars and (y) the
tenth Target Operating Day after the requested date of such Borrowing, in the
case of a Swing Loan denominated in Euros) and (ii) the Termination Date of such
Lender.

(d) Letter of Credit Loans. The Company shall repay to each Issuing Bank and
each other Lender which has made a Letter of Credit Loan (including, without
limitation, any Letter of Credit Loan arising out of payment of a Letter of
Credit issued for the account of a Person other than the Company) the
outstanding principal amount of each Letter of Credit Loan made by each of them
on demand by the holder thereof (made in writing, or orally and confirmed
immediately in writing, by telecopier/fax or electronic mail) and, in any event,
on the Final Termination Date (and, with respect to each Lender, on the
Termination Date of such Lender). The Company may prepay any Letter of Credit
Loan at any time. The Company may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 3.01, 3.02 or 3.03 that such
payment or prepayment be financed with a Revolving Loan Borrowing, a Competitive
Bid Loan Borrowing or Swing Loan Borrowing in an equivalent amount and, to the
extent so financed, the Company’s obligation to make such payment shall be
discharged and replaced by

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

45



--------------------------------------------------------------------------------

the resulting Revolving Loan, Competitive Bid Loan or Swing Loan. Each Issuing
Bank shall give notice to the Company of the making of any Letter of Credit Loan
by such Issuing Bank and of the sale or assignment of any Letter of Credit Loan
by it pursuant to Section 3.04(b), and each Lender shall give notice to the
Company of any sale or assignment of any Letter of Credit Loan by it, in each
case on the date on which such transaction takes place.

(e) Certain Prepayments.

(i) If, as of the last Business Day of any month, or any other Business Day as
the Administrative Agent may determine in its reasonable discretion, but not
more frequently than once a week, during the period from the Effective Date
until the Final Termination Date, (1) the Total Outstandings exceed (2) 103% of
the then Total Commitments, the Administrative Agent shall use all reasonable
efforts to give prompt written notice thereof to the Company, specifying the
amount to be prepaid under this clause (i), and the Company shall, within two
Business Days of the date of such notice, prepay the Loans, or cause Loans to be
prepaid, in an amount so that after giving effect thereto the Total Outstandings
do not exceed the Total Commitments; provided that any such payment shall be
accompanied by any amounts payable under Section 9.04(c).

(ii) If, as of the last Business Day of any month, or any other Business Day as
the Administrative Agent may determine in its reasonable discretion, but not
more frequently than once a week, during the period from the Effective Date
until the Final Termination Date, (1) the Dollar Equivalent of the aggregate
outstanding principal balance of Swing Loans exceeds (2) 103% of the Total Swing
Loan Commitments, the Administrative Agent shall use all reasonable efforts to
give prompt written notice thereof to the Company, specifying the amount to be
prepaid under this clause (iii), and the Company shall, within two Business Days
of the date of such notice, prepay the Swing Loans, or cause Loans to be
prepaid, in an amount so that after giving effect thereto the aggregate
outstanding principal balance of Swing Loans (determined as aforesaid) does not
exceed the Total Swing Loan Commitments.

(iii) In addition, if on the last day of any Interest Period the Total
Outstandings would exceed 100% of the Total Commitments, the Administrative
Agent shall use all reasonable efforts to give prompt written notice thereof to
the Company, specifying the amount to be prepaid under this clause (iii), and
the Company shall, within two Business Days of the date of such notice, prepay
the Loans, or cause Loans to be prepaid, or reduce the requested Loans in such
amounts that after giving effect to such action the Total Outstandings does not
exceed the Total Commitments; provided that any such payment shall be
accompanied by any amounts payable under Section 9.04(c).

(iv) The determinations of the Administrative Agent under this Section 2.07(e)
shall be conclusive and binding on the Company and the other Borrowers in the
absence of manifest error.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

46



--------------------------------------------------------------------------------

SECTION 2.08 Interest.

(a) Ordinary Interest. Each Borrower shall pay interest on the unpaid principal
amount of each Loan made by each Lender to such Borrower, from the date of such
Loan until such principal amount shall be paid in full, at the following rates
per annum:

(i) Base Rate Loans and Letter of Credit Loans. If such Loan is either a
Revolving Loan or a Letter of Credit Loan which, in each case, bears interest at
the Base Rate, a rate per annum equal at all times to the Base Rate in effect
from time to time, payable on (A) each Quarterly Date while such Revolving Loan
is outstanding or (B) the last day of each month during which such Letter of
Credit Loan is outstanding, and in each case, on the date such Revolving Loan or
Letter of Credit Loan shall be paid in full and on the Termination Date of such
Lender.

(ii) Swing Loans. If such Loan is a Swing Loan that is (x) denominated in
Sterling, a rate per annum equal at all times to the Sterling Swing Loan Rate in
effect from time to time, (y) denominated in Canadian Dollars, a rate per annum
equal at all times to the Canadian Dollar Swing Loan Rate in effect from time to
time and (z) denominated in Euros, a rate per annum equal at all times to the
Euro Swing Loan Rate in effect from time to time, in each case payable on each
Quarterly Date while such Swing Loan is outstanding and on the date such Swing
Loan shall be paid in full.

(iii) Eurocurrency Rate Loans. If such Loan is a Eurocurrency Rate Loan, a rate
per annum equal at all times during each Interest Period for such Loan to the
sum of the Eurocurrency Rate for such Interest Period plus the Applicable
Margin, payable on the last day of such Interest Period and, if such Interest
Period has a duration of more than three months, at three-month intervals
following the first day of such Interest Period and on the Termination Date of
such Lender.

(iv) Competitive Bid Loans. If such Loan is a Competitive Bid Loan, a rate of
interest for such Competitive Bid Loan specified by the Lender making such
Competitive Bid Loan in its notice with respect thereto delivered pursuant to
Section 3.02, payable on the interest payment date or dates specified by the
Company for such Competitive Bid Loan in the related Notice of Competitive Bid
Loan Borrowing delivered pursuant to Section 3.02 and as provided in the
Competitive Bid Loan Note, if any, evidencing such Competitive Bid Loan.

(v) LIBOR Floating Rate Loans. If such Loan is a LIBOR Floating Rate Loan, a
rate per annum equal at all times to the LIBOR Daily Floating Rate in effect
from time to time plus the Applicable Margin, payable on each Quarterly Date
while such LIBOR Floating Rate Loan is outstanding and on the date such LIBOR
Floating Rate Loan shall be paid in full and on the Termination Date of such
Lender.

(b) Default Interest. Notwithstanding the foregoing, each Borrower shall pay
interest on (x) the unpaid principal amount of each Loan made by each Lender to
such Borrower that is not paid when due, payable in arrears on the dates
referred to in clause (a)(i), (a)(ii), (a)(iii) or (a)(v) above, at a rate per
annum equal at all times to two percentage points (2%) per annum above the rate
per annum required to be paid on such Loan pursuant to said clause (a)(i),
(a)(ii),

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

47



--------------------------------------------------------------------------------

(a)(iii) or (a)(v) and (y) the amount of any interest, fee or other amount
payable hereunder that is not paid when due, from the date such amount shall be
due until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to two percentage points (2%) per annum above the rate per annum required
to be paid on Base Rate Loans pursuant to clause (a)(i) above.

(c) Interest Act (Canada). For the purposes of the Interest Act (Canada),
(i) whenever a rate of interest or fee rate hereunder is calculated on the basis
of a year (the “deemed year”) that contains fewer days than the actual number of
days in the calendar year of calculation, such rate of interest or fee rate
shall be expressed as a yearly rate by multiplying such rate of interest or fee
rate by the actual number of days in the calendar year of calculation and
dividing it by the number of days in the deemed year, (ii) the principle of
deemed reinvestment of interest shall not apply to any interest calculation
hereunder and (iii) the rates of interest stipulated herein are intended to be
nominal rates and not effective rates or yields.

SECTION 2.09 Interest Rate Determinations.

(a) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or “LIBOR Daily Floating Rate” or with respect
to any rate that is an alternative or replacement for or successor to any of
such rate (including, without limitation, any LIBOR Successor Rate) or the
effect of any of the foregoing, or of any LIBOR Successor Rate Conforming
Changes.

(b) The Administrative Agent shall give prompt notice to the Company and the
Lenders of the applicable interest rate determined by the Administrative Agent
for purposes of Section 2.08(a)(ii), (iii) and (v).

(c) If in connection with any request for a Eurocurrency Rate Loan or a
Conversion to or continuation of a Eurocurrency Rate Loan, a request for a LIBOR
Floating Rate Loan or a Conversion to a LIBOR Floating Rate Loan, or a request
for a Swing Loan, (i) the Administrative Agent determines that (x) deposits in
the relevant Currency are not being offered to prime banks in the applicable
offshore interbank market for such Currency for the applicable Interest Period
or in the applicable amounts of such Eurocurrency Rate Loan or Swing Loan or
with respect to any LIBOR Floating Rate Loan, or (y) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan or Swing Loan
in the relevant Currency or in connection with an existing or proposed Base Rate
Loan or the LIBOR Daily Floating Rate with respect to a proposed LIBOR Floating
Rate Loan or (ii) the Required Lenders determine that for any reason the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan or the LIBOR Daily Floating Rate with respect to a
proposed LIBOR Floating Rate Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Eurocurrency Rate Loan or the Swing Loan
Banks determine that for any reason the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Swing Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Swing Loan, the
Administrative Agent will promptly so notify the Company and each Lender.
Thereafter, (x) the obligation of the Lenders or the Swing Loan Banks, as the
case may be, to make or maintain Eurocurrency Rate Loans or Swing Loans, as
applicable, in the affected Currency or Currencies and/or of the Lenders to make

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

48



--------------------------------------------------------------------------------

or maintain LIBOR Floating Rate Loans, as applicable, shall be suspended (to the
extent of the affected Eurocurrency Rate Loans, Swing Loans, LIBOR Floating Rate
Loans or Interest Periods), and (y) in the event of a determination described in
the preceding sentence with respect to the Eurocurrency Rate component of the
Base Rate, the utilization of the Eurocurrency Rate component in determining the
Base Rate shall be suspended, in each case until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Company may revoke any pending request for a Borrowing of Swing
Loans, a Borrowing or Conversion to LIBOR Floating Rate Loans, or a Borrowing
of, Conversion to or continuation of, Eurocurrency Rate Loans, in each case, in
the affected Currency or Currencies or, failing that, solely in the case of a
Eurocurrency Rate Loan denominated in Dollars or a LIBOR Floating Rate Loan,
will be deemed to have converted such request into a request for a Borrowing of
Base Rate Loans in the amount specified therein. Notwithstanding the foregoing
(but subject to the ability of a Borrower to revoke any request), in the case of
a pending request for a Eurocurrency Rate Loan, or a Conversion to or
continuation thereof, in an Alternate Currency as to which the Administrative
Agent has made the determination described in this section, the Administrative
Agent, in consultation with the Company and the Lenders, may establish an
alternative interest rate that reflects the all-in-cost of funds to the
Administrative Agent (assuming for this limited purpose that the Administrative
Agent is acting as a Lender) for funding Loans in the applicable Currency and
amount, and with the same Interest Period as the Eurocurrency Rate Loan
requested to be made, Converted or continued, as the case may be (the “Impacted
Loans”) and adjust the Applicable Margin as may be necessary to preserve the
existing differentials between the underlying reference rate and Eurocurrency
Rate Loans in such Currency, in which case, such alternative rate of interest
shall apply with respect to the Impacted Loans until (1) the Administrative
Agent revokes the notice delivered with respect to the Impacted Loans under
clause (i) of the first sentence of this section, (2) the Required Lenders
notify the Administrative Agent and the Company that such alternative interest
rate does not adequately and fairly reflect the cost to such Lenders of funding
the Impacted Loans, or (3) any Lender determines that any applicable law has
made it unlawful, or that any applicable governmental authority has asserted
that it is unlawful, for such Lender or its Applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any applicable governmental authority has imposed material
restrictions on the authority of such Lender to do any of the foregoing and
provides the Administrative Agent and the Company written notice thereof.

(d) Notwithstanding anything in this Agreement to the contrary, no Lender whose
Termination Date falls prior to the last day of any Interest Period for any
Eurocurrency Rate Loan (a “Relevant Lender”) shall participate in such Loan.
Without limiting the generality of the foregoing, no Relevant Lender shall
(i) participate in a Borrowing of any Eurocurrency Rate Loan having an initial
Interest Period ending after such Lender’s Termination Date, (ii) have any
outstanding Eurocurrency Rate Loan continued for a subsequent Interest Period if
such subsequent Interest Period would end after such Lender’s Termination Date
or (iii) have any outstanding Base Rate Loan or LIBOR Floating Rate Loan
Converted into a Eurocurrency Rate Loan if such Eurocurrency Rate Loan would
have an initial Interest Period ending after such Lender’s Termination Date. If
any Relevant Lender has outstanding a Eurocurrency Rate Loan that cannot be
continued for a subsequent Interest Period pursuant to clause (ii) above or has
outstanding a Base Rate Loan or LIBOR Floating Rate Loan that cannot be
Converted into a Eurocurrency Rate Loan pursuant to clause (iii) above, such
Lender’s ratable share of such

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

49



--------------------------------------------------------------------------------

Eurocurrency Rate Loan (in the case of said clause (ii)) shall be repaid by the
relevant Borrower on the last day of its then current Interest Period and such
Lender’s ratable share of such Base Rate Loan or LIBOR Floating Rate Loan (in
the case of said clause (iii)) shall be repaid by the relevant Borrower on the
day on which the Loans of Lenders unaffected by said clause (iii) are so
Converted. Subject to the terms and conditions of this Agreement, the Borrowers
may fund the repayment of the Relevant Lenders’ ratable shares of such
Eurocurrency Rate Loans, LIBOR Floating Rate Loans and Base Rate Loans by
borrowing from Lenders hereunder that are not Relevant Lenders.

(e) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Company or Required Lenders notify the
Administrative Agent (with, in the case of the Required Lenders, a copy to the
Company) that the Company or Required Lenders (as applicable) have determined,
that:

(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii) the administrator of the LIBOR Screen Rate or a governmental authority or
regulatory body having jurisdiction over the Administrative Agent has made a
public statement identifying a specific date after which LIBOR or the LIBOR
Screen Rate shall no longer be made available, or used for determining the
interest rate of loans (such specific date, the “Scheduled Unavailability
Date”), or

(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section 2.09, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement by mutual
agreement to replace LIBOR with an alternate benchmark rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein), giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
alternative benchmarks (any such proposed rate, a “LIBOR Successor Rate”),
together with any proposed LIBOR Successor Rate Conforming Changes (as defined
below) and any such amendment shall become effective at 5:00 p.m. on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Company unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment. Such
LIBOR Successor Rate shall be applied in a manner consistent with market
practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent so long as the Administrative Agent is administering the
LIBOR Successor Rate hereunder in the same manner as it generally does for its
similarly situated borrowers under agreements having provisions similar to this
Section 2.09(e) after consideration of such factors as the Administrative Agent
then reasonably determines to be relevant; provided that in no event shall the
Administrative Agent be required to disclose any information regarding such
other agreements or such borrowers.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

50



--------------------------------------------------------------------------------

If no LIBOR Successor Rate has been determined and the circumstances under
clause (e)(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Company and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans and LIBOR Floating Rate Loans shall be suspended, (to
the extent of the affected Eurocurrency Rate Loans, LIBOR Floating Rate Loans or
Interest Periods), and (y) the Eurocurrency Rate component shall no longer be
utilized in determining the Base Rate. Upon receipt of such notice, the Company
may revoke any pending request for a Borrowing of, Conversion to or continuation
of Eurocurrency Rate Loans (to the extent of the affected Eurocurrency Rate
Loans or Interest Periods) or a Borrowing of or Conversion to LIBOR Floating
Rate Loans or, failing that, in the case of a pending request for a Borrowing
denominated in Dollars, will be deemed to have converted such request into a
request for a Revolving Loan Borrowing of Base Rate Loans (subject to the
foregoing clause (y)) in the amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

For purposes hereof,

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent in consultation with the Company, to
reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines in consultation with the Company is reasonably necessary in
connection with the administration of this Agreement).

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

SECTION 2.10 Prepayments.

(a) The Borrowers shall have no right to prepay any principal amount of any
Revolving Loan or Swing Loan other than as provided in subsection (b) below.
Unless otherwise agreed by the relevant Lender in its sole discretion, no
Borrower shall have the right to prepay any principal amount of any Competitive
Bid Loan of such Lender except on the terms specified by the Company for such
Competitive Bid Loan in the related Notice of Competitive Bid Loan Borrowing
delivered pursuant to Section 3.02 and set forth in the Competitive Bid Loan
Note, if any, evidencing such Competitive Bid Loan.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

51



--------------------------------------------------------------------------------

(b) Each Borrower may without premium or penalty, (i) upon at least the number
of Business Days’ prior notice specified in the first sentence of
Section 3.01(a) with respect to any Revolving Loan of the same Type (such notice
must be in a form reasonably acceptable to the Administrative Agent), or
(ii) upon notice by no later than 11:00 AM (London time) one Business Day prior
to the date of prepayment of any Swing Loan, in any case given to the
Administrative Agent stating the proposed date and aggregate principal amount of
the prepayment, and if such notice is given, such Borrower shall, prepay the
outstanding principal amounts of the Loans made to such Borrower comprising part
of the same Revolving Loan Borrowing or Swing Loan Borrowing, as the case may
be, in whole or ratably in part, together with accrued interest to the date of
such prepayment on the principal amount prepaid; provided that the Company may
condition any such notice upon the consummation of an acquisition, disposition,
financing or other event; provided further, however, that (x) each partial
prepayment (other than any prepayment of any Swing Loan) shall be in an
aggregate principal amount not less than $10,000,000 or an integral multiple of
$1,000,000 in excess thereof (or the Foreign Currency Equivalent of such
respective amounts in the case of Loans denominated in an Alternate Currency)
and (y) if any prepayment of any Eurocurrency Rate Loans shall be made on a date
which is not the last day of an Interest Period for such Loans (or on a date
which is not the maturity date of such Swing Loans), such Borrower shall also
pay any amounts owing to each Lender pursuant to Section 9.04(c) so long as such
Lender makes written demand upon such Borrower therefor (with a copy of such
demand to the Administrative Agent) within 20 Business Days after such
prepayment.

(c) Upon the occurrence of a Change of Control, if so requested in writing by
the Required Lenders through the Administrative Agent within thirty (30) days
after the Company notifies the Administrative Agent of the occurrence of such
Change of Control, (i) the Company shall, on a day not later than five Business
Days after the date of such request, prepay and/or cause to be prepaid the full
principal of and interest on the Loans and all other amounts whatsoever payable
under this Agreement (including without limitation amounts payable under
Section 9.04(c) as a result of such prepayment) and provide cash collateral for
all outstanding Letters of Credit as provided in Section 7.02 (as if an Event of
Default had occurred and was continuing) and (ii) the Commitments shall, on the
date of such request, forthwith terminate.

(d) If (i) the obligations of the Company under Article X with respect to any
outstanding Guaranteed Obligations owing by any Designated Borrower (herein, the
“Affected Borrower”) shall for any reason (x) be terminated, (y) cease to be in
full force and effect or (z) not be the legal, valid and binding obligations of
the Company enforceable against the Company in accordance with its terms, and
(ii) such condition continues unremedied for 15 days after written notice
thereof shall have been given to the Company by the Administrative Agent or any
Lender, then the Affected Borrower shall, no later than the 15th day after the
date of such notice, prepay (and the Company shall cause to be prepaid) the full
principal of and interest on the Loans owing by such Affected Borrower and all
other amounts whatsoever payable hereunder by such Affected Borrower (including,
without limitation, all amounts payable under Section 9.04(c) as a result of
such prepayment).

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

52



--------------------------------------------------------------------------------

SECTION 2.11 Payments and Computations.

(a) All payments of principal of and interest on each Loan in a particular
Currency shall be made in such Currency except all payments of principal of and
interest on each Letter of Credit Loan denominated in an Alternate Currency
shall be made in Dollars in the Dollar Equivalent of the Alternate Currency
payment amount.

(b) (i) All payments of principal of and interest on the Loans and all other
amounts whatsoever payable by a Borrower under this Agreement and the other Loan
Documents shall be made in Same Day Funds, without condition or deduction for
any setoff, defense, recoupment or counterclaim, except as otherwise provided in
Section 2.12, to the Administrative Agent’s Account for the relevant Currency,
not later than 11:00 A.M. (New York City time) (in the case of amounts payable
in Dollars) or 11:00 A.M. Local Time in the location of the Administrative
Agent’s Account (in the case of amounts payable in an Alternate Currency), on
the day when due, provided that, without limiting the generality of the
foregoing, the Administrative Agent may require that any payments due under this
Agreement be made in the United States, and, if, for any reason, any Borrower is
prohibited by any law from making any required payment hereunder in an Alternate
Currency, such Borrower shall make such payment in Dollars in the Dollar
Equivalent of the Alternate Currency payment amount; provided further that if a
new Loan is to be made by any Lender to any Borrower on a date on which such
Borrower is to repay any principal of an outstanding Loan of such Lender in the
same Currency, such Lender shall apply the proceeds of such new Loan to the
payment of the principal to be repaid and only an amount equal to the difference
between the principal to be borrowed and the principal to be repaid shall be
made available by such Lender to the Administrative Agent as provided in
Article III or paid by such Borrower to the Administrative Agent pursuant to
this Section 2.11, as the case may be.

(ii) The Administrative Agent will promptly thereafter cause to be distributed
like funds relating to the payment of principal or interest or fees ratably
(other than amounts payable pursuant to Section 2.02, 2.09(d), 2.12, 2.15(c) or
3.05) to the Lenders entitled thereto for the account of their respective
Applicable Lending Offices, and like funds relating to the payment of any other
amount payable to any Lender to such Lender for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement.

(iii) Upon its acceptance of an Acceptance and recording of the information
contained therein in the Register pursuant to Section 9.07(d), from and after
the effective date specified in such Acceptance the Administrative Agent shall
make all payments hereunder and under the other Loan Documents in respect of the
interest assigned or assumed thereby to the Lender assignee or New Lender
thereunder (as the case may be). The parties to each Assignment and Acceptance
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.

(c) All computations of interest based on the Eurocurrency Rate (other than with
respect to Base Rate Loans) or the LIBOR Daily Floating Rate will be made by the
Administrative Agent on the basis of a year of 360 days, except that (i) with
respect to any Loan denominated in Sterling such computations will be made by
the Administrative Agent on the basis of a year of

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

53



--------------------------------------------------------------------------------

365 days and (ii) with respect to any Loan denominated in an Alternate Currency
(other than Sterling, Canadian Dollars and Euro) such computations will be made
by the Administrative Agent in accordance with market practice for such
Alternate Currency, in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest or fees are payable. All computations of interest in respect of Base
Rate Loans and of facility fees and letter of credit commission will be made by
the Administrative Agent on the basis of a year of 365 or 366 days, as the case
may be, for the actual number of days (including the first day but excluding the
last day) occurring in the period for which such interest or fees are payable.
Each determination by the Administrative Agent of an interest rate hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(d) Whenever any payment hereunder or under the other Loan Documents shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest, facility fee, or
letter of credit commission, as the case may be; provided, however, if such
extension would cause payment of interest on or principal of Eurocurrency Rate
Loans to be made in the next following calendar month, such payment shall be
made on the next preceding Business Day.

(e) Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Lenders hereunder that such
Borrower will not make such payment in full, the Administrative Agent may assume
that such Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each relevant Lender on such due date an amount equal
to the amount then due such Lender. If and to the extent that such Borrower
shall not have so made such payment in full to the Administrative Agent, each
such Lender shall repay to the Administrative Agent forthwith on demand such
amount distributed to such Lender together with interest thereon, for each day
from the date such amount is distributed to such Lender until the date such
Lender repays such amount to the Administrative Agent, at the Federal Funds
Rate.

(f) Anything in Sections 2.07 or 2.08 to the contrary notwithstanding, and
without prejudice to Sections 2.08(b) or 7.01(a), if any Borrower shall fail to
pay any principal or interest denominated in an Alternate Currency within one
Business Day after the due date therefor in the case of principal and three
Business Days after the due date therefor in the case of interest (without
giving effect to any acceleration of maturity under Article VII), the amount so
in default shall automatically be redenominated in Dollars on the day one
Business Day after the due date therefor in the case of a principal payment and
three Business Days after the due date therefor in the case of an interest
payment in an amount equal to the Dollar Equivalent of such principal or
interest.

SECTION 2.12 Taxes.

(a) Any and all payments by each Borrower hereunder or under the other Loan
Documents shall be made, in accordance with Section 2.11, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
duties, deductions, assessments, fees, withholdings (including backup
withholding) or other charges imposed by any governmental authority, including
any interest, additions to tax or penalties applicable thereto, and all
liabilities

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

54



--------------------------------------------------------------------------------

with respect thereto, excluding, in the case of each Lender (which for all
purposes of this Section 2.12 shall include each Issuing Bank) and the
Administrative Agent, (i) taxes imposed on or measured by its net income
(including alternative minimum taxable income), franchise taxes and branch
profits taxes (A) imposed on it as a result of such Lender or Administrative
Agent being organized under the laws of, or having its principal office or
Applicable Lending Office located in, the jurisdiction imposing such tax (or any
political subdivision thereof), or (B) that are Other Connection Taxes, and
(ii) any U.S. federal withholding tax that would not have been imposed but for a
failure by such Person (or any financial institution through which any payment
is made to such Person) to comply with the procedures, certifications,
information reporting, disclosure, or other related requirements of FATCA (all
such non-excluded taxes, levies, imposts, duties, deductions, assessments, fees,
withholdings, charges and liabilities being hereinafter referred to as “Taxes”,
and all such excluded taxes, levies, imposts, duties, deductions, assessments,
fees, withholdings, charges and liabilities being hereinafter referred to as
“Excluded Taxes”). If any Borrower shall be required by law to deduct any Taxes
or Excluded Taxes from or in respect of any sum payable hereunder or under any
of the other Loan Documents to any such Person, (i) to the extent such
deductions are applicable to Taxes (and not to Excluded Taxes), the sum payable
shall be increased as may be necessary so that after making all required
deductions for Taxes (including deductions for Taxes applicable to additional
sums payable under this Section 2.12) such Person receives an amount equal to
the sum it would have received had no such deductions for Taxes been made,
(ii) such Borrower shall make such deductions of Taxes and Excluded Taxes, as
applicable, and (iii) such Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law.

(b) In addition, each Borrower agrees to pay, or at the option of the
Administrative Agent timely reimburse it for the payment of, any present or
future stamp, court or documentary, intangible, recording, filing, or similar
taxes, charges or similar levies which arise from any payment made hereunder or
under any of the other Loan Documents or from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, this Agreement, the Notes
or the other Loan Documents (hereinafter referred to as “Other Taxes”).

(c) Each Borrower will indemnify each Lender and the Administrative Agent for
the full amount of Taxes or Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed by any jurisdiction on amounts payable under this
Section 2.12) payable or paid in good faith by such Lender or the Administrative
Agent (as the case may be) or required to be withheld or deducted from a payment
to such Lender or Administrative Agent (as the case may be) and any liability
(including, without limitation, penalties, additions to tax, interest and
reasonable expenses) arising therefrom or with respect thereto, whether or not
such Taxes or Other Taxes were correctly or legally asserted; provided, however,
that (i) no Borrower shall be liable to any Person, as the case may be, for any
liability arising from or with respect to Taxes or Other Taxes, which results
from the gross negligence or willful misconduct of such Lender or the
Administrative Agent, as the case may be, (ii) so long as no Event of Default
has occurred and is continuing, such Lender or the Administrative Agent, as
applicable, shall use its reasonable best efforts to cooperate with each
Borrower in contesting any Taxes or Other Taxes which such Borrower reasonably
deems to be not correctly or legally asserted or otherwise not due and owing and
(iii) no Borrower shall be liable to such Lender or the Administrative Agent, as
the case may be, for any such liability arising prior to the date 120 days prior
to the date on which such Person first makes written demand upon such Borrower
for indemnification therefor. This indemnification shall be made within 30 days
from the date such Lender or the Administrative Agent (as the case may be) makes
written demand therefor.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

55



--------------------------------------------------------------------------------

(d) Within 30 days after the date of any payment of Taxes or Other Taxes by a
Borrower pursuant to this Section 2.12, such Borrower will furnish to the
Administrative Agent, at its address referred to in Section 9.02, the original
or a certified copy of a receipt evidencing payment thereof.

(e) (i) Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Bank and on the date of the Acceptance pursuant to
which it becomes a Lender in the case of each other Lender, on or before the
date that such form expires or becomes obsolete or after the occurrence of any
event within the control of such Lender (including a change in Applicable
Lending Office but not including a change in law) requiring a change in the most
recent form so delivered by it, and from time to time thereafter if requested in
writing by the Company (but only so long thereafter as such Lender remains
lawfully able to do so), shall, to the extent it is legally entitled to do so,
provide the Company with executed copies of (A) either Internal Revenue Service
form W-8BEN-E (or Internal Revenue Service form W-8BEN, as applicable) or
Internal Revenue Service form W-8ECI, as appropriate, or any successor form
prescribed by the Internal Revenue Service, certifying in the case of Internal
Revenue Service form W-8BEN-E (or Internal Revenue Service form W-8BEN, as
applicable) that such Lender is either (i) entitled to benefits under an income
tax treaty to which the United States is a party that reduces the rate of
withholding tax on payments under this Agreement or (ii) a Portfolio Interest
Eligible Non-Bank (as defined below) or certifying in the case of Internal
Revenue Service form W-8ECI that the income receivable pursuant to this
Agreement is effectively connected with the conduct of a trade or business in
the United States, or (B) to the extent such Lender is not the beneficial owner,
executed copies of Internal Revenue Service form W-8IMY, accompanied by any
other applicable form or certification documents from each beneficial owner, as
applicable. If the form provided by a Lender pursuant to a law in effect at the
time such Lender first becomes a party to this Agreement or changes its
Applicable Lending Office indicates a U.S. federal withholding tax rate in
excess of zero on any applicable payments made hereunder or under any of the
other Loan Documents (or if such Lender cannot provide at such time such form
because it is not entitled to reduced withholding under a treaty and the
payments are not effectively connected income), withholding tax at such rate (or
at the then existing U.S. statutory rate if the Lender cannot provide such a
form) shall be considered part of Excluded Taxes unless and until such Lender
provides the appropriate form certifying that a zero rate applies; provided,
however, that, if at the date of the Assignment and Acceptance pursuant to which
a Lender assignee becomes a party to this Agreement, the Lender assignor was in
compliance with the provisions of Section 9.07 and was entitled to payments
under Section 2.12(a) in respect of U.S. federal withholding tax with respect to
interest or other applicable payments paid at such date, then, to such extent,
the term “Taxes” shall include U.S. federal withholding tax, if any, applicable
with respect to the Lender assignee on such date. If any form or document
referred to in this Section 2.12(e) requires the disclosure of information,
other than information necessary to compute the tax payable and information
required on the date hereof by Internal Revenue Service forms (i) W-8BEN-E (or
W-8BEN, as applicable), (ii) W-8ECI, or (iii) W-8IMY (as well as on any other
applicable form or certification documents required to accompany Internal
Revenue Service form W-8IMY) that the relevant

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

56



--------------------------------------------------------------------------------

Lender considers to be confidential, such Lender shall give notice thereof to
the Company and shall not be obligated to include in such form or document such
confidential information. For purposes of this paragraph (e) the term “Portfolio
Interest Eligible Non-Bank” means a Lender that certifies in form and substance
reasonably satisfactory to the Borrower that (i) it is not a bank within the
meaning of Code section 881(c)(3)(A), (ii) it is not a 10% shareholder of any
Borrower within the meaning of Code section 881(c)(3)(B) and (iii) it is not a
“controlled foreign corporation” related to any Borrower within the meaning of
Code section 881(c)(3)(C).

(ii) Each Lender that is a U.S. Person, on or prior to the date of its execution
and delivery of this Agreement in the case of each Bank and on the date of the
Acceptance pursuant to which it becomes a Lender in the case of each other
Lender, on or before the date that such form expires or becomes obsolete or
after the occurrence of any event within the control of such Lender (including a
change in Applicable Lending Office but not including a change in law) requiring
a change in the most recent form so delivered by it, and from time to time
thereafter if requested in writing by the Company, shall provide the Company
with executed copies of Internal Revenue Service form W-9.

(iii) In addition, upon the reasonable request of the Company (through the
Administrative Agent) on behalf of any Borrower that is not a U.S. Borrower,
each Lender will use all reasonable efforts to provide to such Borrower (if it
can do so without material cost to such Lender) such forms or other
documentation as may be requested by such Borrower in order to cause interest on
the Loans to such Borrower, to the fullest extent permitted by applicable law,
to be subject to a reduced rate of withholding under the laws of the
jurisdiction of organization of such Borrower; and if any such form or document
requires the disclosure of information, other than information necessary to
compute the tax payable and information required on the date hereof, that the
relevant Lender considers to be confidential, such Lender shall give notice
thereof to the Company and shall not be obligated to include in such form or
document such confidential information.

(iv) For purposes of determining withholding Taxes imposed under FATCA, from and
after the Effective Date, the Borrowers and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

(f) For any period with respect to which a Person that is required pursuant to
Section 2.12(e) to provide a Borrower with any documentation described therein
but has failed to provide a Borrower with such documentation or notice that it
cannot provide such form or other documentation (other than if such failure is
due to a change in law occurring subsequent to the date on which a form or other
documentation originally was required to be provided, or if such form or other
documentation otherwise is not required under the first sentence of
subsection (e) above), such Person shall not be entitled to indemnification
under Section 2.12(a) with respect to Taxes; provided, however, that should a
Lender become subject to Taxes because of its failure to deliver a form or other
documentation required hereunder, the relevant Borrower shall take such steps as
the Lender shall reasonably request to assist the Lender to recover such Taxes.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

57



--------------------------------------------------------------------------------

(g) Any Lender claiming any additional amounts payable pursuant to this
Section 2.12 shall (at the request of each Borrower) use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
change the jurisdiction of its Applicable Lending Office if the making of such a
change would avoid the need for, or reduce the amount of, any such additional
amounts that may thereafter accrue and would not, in the reasonable judgment of
such Lender, subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. Each Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such change pursuant to this Section 2.12(g).

(h) Notwithstanding any contrary provisions of this Agreement, in the event that
a Lender that originally provided such form or other documentation as may be
required under Section 2.12(e) thereafter ceases to qualify for complete
exemption from U.S. federal withholding tax, such Lender may assign its interest
under this Agreement to any Eligible Assignee in accordance with the provisions
of Section 9.07 and such assignee shall be entitled to the same benefits (and
subject to the same requirements) under this Section 2.12 as the assignor
provided that the rate of U.S. federal withholding tax applicable to such
assignee shall not exceed the rate then applicable to the assignor immediately
before such assignment.

(i) Without prejudice to the survival of any other agreement hereunder, the
agreements and obligations of the parties contained in this Section 2.12 shall
survive the payment in full of principal and interest hereunder and under the
other Loan Documents and the termination of the Commitments.

(j) If a Borrower is required to pay any Lender any Taxes under the last
sentence of Section 2.12(a) or under Section 2.12(c), such Lender shall be an
“Affected Person,” and the Company shall have the rights set forth in
Section 3.08 to replace such Affected Person.

(k) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent, at the time or times
prescribed by applicable law and at such time or times reasonably requested by
the Company or the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company or the Administrative
Agent to comply with its obligations under FATCA, to determine that such Lender
has complied with such Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (k), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement. Notwithstanding any other provision of this clause (k), a Lender
shall not be required to deliver any form if in such Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

58



--------------------------------------------------------------------------------

SECTION 2.13 Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Revolving Loans, the Swing Loans or the Letter
of Credit Loans made by it (other than pursuant to Section 2.09(d), 2.12,
2.15(c), 2.18, 3.05, 3.08 or 9.04(c)) in excess of its ratable share of payments
on account of the Revolving Loans, the Swing Loans or the Letter of Credit Loans
obtained by all such Lenders, such Lender shall forthwith purchase from such
other Lenders such participations in the Revolving Loans, the Swing Loans or the
Letter of Credit Loans made by them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them,
provided, however, that, (x) if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered and (y) the
provisions of this Section shall not be construed to apply to (i) any payment
made by or on behalf of a Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender). Each Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.13
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of such Borrower in the amount of such
participation.

SECTION 2.14 Conversion and Continuation of Revolving Loans.

(a) Optional. Each Borrower may on any Business Day, upon notice given to the
Administrative Agent not later than 12:00 noon (New York City time) on (x) the
third (or the fourth, in the case of Eurocurrency Rate Loans denominated in an
Alternate Currency) Business Day prior to the date of the proposed Conversion
into, or continuation of, Eurocurrency Rate Loans and (y) the first Business Day
prior to the date of the proposed Conversion into LIBOR Floating Rate Loans or
Base Rate Loans, and, in each case, subject to the provisions of Section 3.05,
(A) Convert all or any portion of the Revolving Loans of one Type denominated in
Dollars comprising the same Revolving Loan Borrowing into Revolving Loans of
another Type denominated in Dollars or (B) continue any outstanding Revolving
Loan without changing its Type; provided, however, that any Conversion of
Eurocurrency Rate Loans denominated in Dollars into LIBOR Floating Rate Loans or
Base Rate Loans shall be made only on the last day of an Interest Period for
such Eurocurrency Rate Loans and any Conversion of LIBOR Floating Rate Loans or
Base Rate Loans into Eurocurrency Rate Loans denominated in Dollars shall be in
an amount not less than the minimum amount specified in Section 3.01(b). Each
such notice of Conversion or continuation shall, within the restrictions
specified above, specify (i) the date of such Conversion or continuation,
(ii) the Revolving Loans to be Converted or continued, (iii) in the case of a
Conversion of Eurocurrency Rate Loans denominated in Dollars into another Type,
the Type into which such Eurocurrency Rate Loans shall be Converted and (iv) if
such Conversion is into Eurocurrency Rate Loans or in the case of a continuation
of Eurocurrency Rate Loans, the duration of the Interest Period for such
Revolving Loans. Each notice of Conversion or continuation shall be irrevocable
and binding on the Borrowers.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

59



--------------------------------------------------------------------------------

(b) Mandatory. If the Company shall fail to select the duration of any Interest
Period for any Eurocurrency Rate Loans in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent will forthwith so notify the Company and the Lenders,
whereupon each such Eurocurrency Rate Loan will automatically, on the last day
of the then existing Interest Period therefor, be continued as a Eurocurrency
Rate Loan in its original Currency with an Interest Period of one month. If the
Company shall fail to select the Type for any Conversion of Eurocurrency Rate
Loans denominated in Dollar to another Type, the Administrative Agent will
forthwith so notify the Company and the Lenders, whereupon each such
Eurocurrency Rate Loan denominated in Dollars will automatically, on the last
day of the then existing Interest Period therefor Convert into a LIBOR Floating
Rate Loan.

(c) Conversions Generally. Each Borrower and the Lenders hereby acknowledge that
Conversions and continuations pursuant to this Section 2.14 do not constitute
Borrowings and, accordingly, do not result in the remaking of any of the
Company’s representations and warranties pursuant to Section 4.02 or
Section 4.03.

SECTION 2.15 Extension of Termination Date.

(a) The Company on one or more occasions may, in each case by notice to the
Administrative Agent (which shall promptly notify the Lenders) not less than
45 days and not more than 90 days prior to each or any of the third, fourth and
fifth anniversaries of the Effective Date (each anniversary, an “Anniversary
Date”), request that each Lender extend such Lender’s Termination Date to the
date (the “New Termination Date”) that is one year after the then Final
Termination Date. Each Lender, acting in its sole discretion, shall, by written
notice to the Administrative Agent given no later than the date (the “Consent
Date”) that is 20 days prior to the relevant Anniversary Date (provided that, if
such date is not a Business Day, the Consent Date shall be the next succeeding
Business Day), advise the Administrative Agent as to:

(1) whether or not such Lender agrees to such extension of its Termination Date
(each Lender so agreeing to such extension being an “Extending Lender”); and

(2) only if such Lender is an Extending Lender, whether or not such Lender also
irrevocably offers to increase the amount of its Commitment (each Lender so
offering to increase its Commitment being an “Increasing Lender” as well as an
Extending Lender) and, if so, the amount of the additional Commitment such
Lender so irrevocably offers to assume hereunder (such Lender’s “Proposed
Additional Commitment”).

Each Lender that determines not to extend its Termination Date (a “Non-Extending
Lender”) shall notify the Administrative Agent (which shall notify the Lenders)
of such fact promptly after such determination but in any event no later than
the Consent Date, and any Lender that does not advise the Administrative Agent
in writing on or before the Consent Date shall be deemed to be a Non-Extending
Lender and (without limiting the Company’s rights under Section 2.15(c)) shall
have no liability to the Company in connection therewith. The election of any
Lender to agree to such extension shall not obligate any other Lender to so
agree. The Administrative Agent shall notify the Company of each Lender’s
determination under this Section 2.15(a) no later than the date 15 days prior to
the relevant Anniversary Date (or, if such date is not a Business Day, on the
next preceding Business Day).

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

60



--------------------------------------------------------------------------------

(b) (i) If all of the Lenders are Extending Lenders, then, effective as of the
Consent Date, the Termination Date of each Lender shall be extended to the New
Termination Date, and the respective Commitments of the Lenders will not be
subject to change at such Consent Date pursuant to this Section 2.15.

(ii) If and only if the sum of (x) the aggregate amount of the Commitments of
the Extending Lenders plus (y) the aggregate amount of the Proposed Additional
Commitments of the Increasing Lenders (such sum, the “Extending Commitments”)
shall be equal to at least 50% of the then Total Commitments, then:

(1) effective as of the Consent Date, the Termination Date of each Extending
Lender shall be extended to the New Termination Date;

(2) the Company shall (so long as no Default shall have occurred and be
continuing) have the right, but not the obligation, to take either of the
following actions with respect to each Non-Extending Lender during the period
commencing on the Consent Date and ending on the immediately succeeding
Anniversary Date:

(X) the Company may elect by notice to the Administrative Agent and such
Non-Extending Lender that the Termination Date of such Non-Extending Lender be
changed to a date (which date shall be specified in such notice) on or prior to
such immediately succeeding Anniversary Date (and, upon the giving of such
notice, the Termination Date of such Non-Extending Lender shall be so changed);
or

(Y) the Company may replace such Non-Extending Lender as a party to this
Agreement in accordance with Section 2.15(c); provided that commitments received
to replace the Non-Extending Lenders shall not exceed the greater of (i) the
amount of the commitments of any Non-Extending Lenders or (ii) $5,000,000,000
minus the amount of the commitments of the Extending Lenders; and

(3) the Administrative Agent shall notify the Issuing Banks and the Swing Loan
Banks of the New Termination Date and the Lenders whose Termination Dates are
the New Termination Date and each Issuing Bank and each Swing Loan Bank shall
determine whether or not, acting in its sole discretion, it shall elect to
extend its Termination Date to the New Termination Date and shall so notify the
Administrative Agent, at which time such Issuing Bank’s obligation to issue
Letters of Credit pursuant to Sections 2.04 and 3.04 shall be extended to the
date that is 30 days prior to the New Termination Date and such Swing Loan
Bank’s obligation to make Swing Loans to the Borrowers pursuant to Sections 2.03
and 3.03 shall be extended to the date that is 15 Business Days prior to the New
Termination Date.

(iii) If neither of the conditions specified in clause (i) or clause (ii) of
this Section 2.15(b) is satisfied, then neither the Termination Date nor the
Commitment of any Lender will change pursuant to this Section 2.15 on such
Consent Date, and the Company will not have the right to take any of the actions
specified in Section 2.15(b)(ii)(2).

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

61



--------------------------------------------------------------------------------

(c) Replacement by the Company of Non-Extending Lenders pursuant to
Section 2.15(b)(ii)(2)(Y) shall be effected as follows (certain terms being used
in this Section 2.15(c) having the meanings assigned to them in Section 2.15(d))
on the relevant Assignment Date:

(1) the Assignors shall severally assign and transfer to the Assignees, and the
Assignees shall severally purchase and assume from the Assignors, all of the
Assignors’ rights and obligations (including, without limitation, the Assignors’
respective Commitments) hereunder and under the other Loan Documents;

(2) each Assignee shall pay to the Administrative Agent, for account of the
Assignors, an amount equal to such Assignee’s Share of the aggregate outstanding
principal amount of the Loans then held by the Assignors;

(3) the Company shall pay to the Administrative Agent, for account of the
Assignors, all interest, fees and other amounts (other than principal of
outstanding Loans) then due and owing to the Assignors by the Company hereunder
(including, without limitation, payments due such Assignors, if any, under
Sections 2.12, 3.05 and 9.04(c)); and

(4) the Company shall pay to the Administrative Agent for account of the
Administrative Agent the $3,500 processing and recordation fee for each
assignment effected pursuant to this Section 2.15(c).

The assignments provided for in this Section 2.15(c) shall be effected on the
relevant Assignment Date in accordance with Section 9.07 and pursuant to one or
more Assignments and Acceptances. After giving effect to such assignments, each
Assignee shall have a Commitment hereunder (which, if such Assignee was a Lender
hereunder immediately prior to giving effect to such assignment, shall be in
addition to such Assignee’s existing Commitment) in an amount equal to the
amount of its Assumed Commitment representing a Commitment. Upon any such
termination or assignment, such Assignee shall cease to be a party hereto but
shall continue to be obligated under Section 8.05 and be entitled to the
benefits of Section 9.04, as well as to any fees and other amounts accrued for
its account under Sections 2.05, 2.12 or 3.05 and not yet paid.

(d) For purposes of this Section 2.15 the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined):

“Assigned Commitments” means the Commitments of Non-Extending Lenders to be
replaced pursuant to Section 2.15(b)(ii)(2)(Y).

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

62



--------------------------------------------------------------------------------

“Assignees” means, at any time, Increasing Lenders and, if the Assigned
Commitments exceed the aggregate amount of the Proposed Additional Commitments,
one or more New Lenders.

“Assignment Date” means the Anniversary Date or such earlier date as shall be
acceptable to the Company, the relevant Assignors, the relevant Assignees and
the Administrative Agent.

“Assignors” means, at any time, the Lenders to be replaced by the Company
pursuant to Section 2.15(b)(ii)(2)(Y).

The “Assumed Commitment” of each Assignee shall be determined as follows:

(a) If the aggregate amount of the Proposed Additional Commitments of all of the
Increasing Lenders shall exceed the aggregate amount of the Assigned
Commitments, then (i) the amount of the Assumed Commitment of each Increasing
Lender shall be equal to (x) the aggregate amount of the Assigned Commitments
multiplied by (y) a fraction, the numerator of which is equal to such Increasing
Lender’s Commitment as then in effect and the denominator of which is the
aggregate amount of the Commitments of all Increasing Lenders as then in effect;
and (ii) no New Lender shall be entitled to become a Lender hereunder pursuant
to Section 2.15(c) (and, accordingly, each New Lender shall have an Assumed
Commitment of zero).

(b) If the aggregate amount of the Proposed Additional Commitments of all of the
Increasing Lenders shall be less than or equal to the aggregate amount of the
Assigned Commitments, then: (i) the amount of the Assumed Commitment of each
Increasing Lender shall be equal to such Increasing Lender’s Proposed Additional
Commitment; and (ii) the excess, if any, of the aggregate amount of the Assigned
Commitments over the aggregate amount of the Proposed Additional Commitments
shall be allocated among New Lenders in such a manner as the Company and the
Administrative Agent may agree.

“Share” means, as to any Assignee, a fraction the numerator of which is equal to
such Assignee’s Assumed Commitment and the denominator of which is the aggregate
amount of the Assumed Commitments of all the Assignees.

SECTION 2.16 Designated Borrowers.

(a) The Company may, at any time or from time to time, upon not less than five
Business Days’ notice to the Administrative Agent and the Lenders, designate one
or more Wholly-Owned Subsidiaries as Borrowers hereunder by furnishing to the
Administrative Agent a letter (a “Designation Letter”) in duplicate, in
substantially the form of Exhibit D-1 hereto, duly completed and executed by the
Company and such Subsidiary. Upon the effectiveness of any such designation of a
Subsidiary as provided in Section 2.16(c), such Subsidiary shall be a Designated
Borrower and a Borrower entitled to borrow Revolving Loans, Swing Loans and
Competitive Bid Loans and to request the issuance of Letters of Credit on and
subject to the terms and conditions of this Agreement. The Administrative Agent
shall promptly notify each Lender of each such designation by the Company and
the identity of the respective Subsidiary.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

63



--------------------------------------------------------------------------------

(b) Following the delivery of a Designation Letter pursuant to Section 2.16(a),
if the policies and procedures of the Administrative Agent or any Lender require
it to comply with “know your customer” or similar identification procedures
(including, for the avoidance of doubt, the Beneficial Ownership Regulation) in
connection with the designation of such Designated Borrower, the Company shall,
promptly upon the request of the Administrative Agent or such Lender, supply
such documentation and other evidence as is reasonably requested by the
Administrative Agent or such Lender in order for the Administrative Agent or
such Lender to carry out and be satisfied it has complied with the results of
all necessary “know your customer” or other similar checks under all applicable
laws and regulations (including, for the avoidance of doubt, the Beneficial
Ownership Regulation). In addition, as soon as practicable, and in any event not
later than five Business Days after the Company’s delivery of the Designation
Letter, any Lender that has not determined that it is legally permitted and
operationally capable, without incurring material costs (to the extent not
reimbursed by the Company), directly or through assignment to an Affiliate of
such Lender pursuant to Section 9.07 (after such Lender’s use of reasonable best
efforts to obtain such legal permission and operational capability without
incurring material costs (to the extent not reimbursed by the Company)), to lend
to, establish credit for the account of and/or do business with such Designated
Borrower (a “Designated Lender”) shall so notify the Company and the
Administrative Agent in writing. If a Designated Lender has so notified the
Company and the Administrative Agent, the Company may at its option notify the
Administrative Agent and such Designated Lender that the Commitments of such
Designated Lender shall be terminated, which termination shall not be effective
unless and until such Designated Lender shall have received payment in Same Day
Funds of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder.

(c) A Designation Letter shall become effective on the seventh Business Day
following delivery thereof unless a Lender has identified itself as a Designated
Lender within the time period specified in Section 2.16(b), in which case, the
Designation Letter for such Subsidiary will not be effective unless and until
either the Commitments of each Designated Lender have been terminated in
accordance with Section 2.16(b) or all Lenders cease to be Designated Lenders
with respect to such Designated Borrower.

(d) So long as all principal of and interest on all Loans made to any Designated
Borrower have been paid in full, the Company may terminate the status of such
Borrower as a Borrower hereunder by furnishing to the Administrative Agent a
letter (a “Termination Letter”) in substantially the form of Exhibit D-2 hereto,
duly completed and executed by the Company. Any Termination Letter furnished
hereunder shall be effective upon receipt by the Administrative Agent, which
shall promptly notify the Lenders, whereupon the Lenders shall promptly deliver
to the Company (through the Administrative Agent) the Notes, if any, of such
former Borrower. Notwithstanding the foregoing, the delivery of a Termination
Letter with respect to any Borrower shall not terminate (i) any obligation of
such Borrower that remains unpaid at the time of such delivery (including
without limitation any obligation arising thereafter in respect of such Borrower
under Section 2.12 or 3.05) or (ii) the obligations of the Company under
Article X with respect to any such unpaid obligations.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

64



--------------------------------------------------------------------------------

SECTION 2.17 Evidence of Debt. The Loans made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Loans made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the Loans and
other obligations hereunder and under the other Loan Documents. In the event of
any conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender to a Borrower made through the
Administrative Agent, such Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Revolving Loan Note and/or a Competitive
Bid Loan Note, as applicable, which shall evidence such Lender’s Loans to such
Borrower in addition to such accounts or records. Each Lender may attach
schedules to a Note and endorse thereon the date, Type (if applicable), amount,
currency and maturity of its Loans and payments with respect thereto.

SECTION 2.18 Reincorporation of Borrowers.

The Company shall provide the Administrative Agent with not less than twenty
Business Days’ prior notice of any transaction (a “Reincorporation Transaction”)
pursuant to which the Company or any Designated Borrower would be reorganized or
reincorporated in a jurisdiction other than (x) its then-existing jurisdiction
of organization or incorporation or (y) a Qualified Jurisdiction. The Company
shall supply such documentation and other evidence as is reasonably requested by
the Administrative Agent that is necessary for the Administrative Agent or any
Lender to comply with its “know your customer” or similar identification
procedures (including, for the avoidance of doubt, the Beneficial Ownership
Regulation) in connection with such Reincorporation Transaction. If a Lender
determines that it is not legally permitted and operationally capable, without
incurring material costs (to the extent not reimbursed by the Company), directly
or through assignment to an Affiliate of such Lender pursuant to Section 9.07
(after such Lender’s use of reasonable best efforts to obtain such legal
permission and operational capability without incurring material costs (to the
extent not reimbursed by the Company)), of lending to, establishing credit for
the account of and/or doing business with the Company or the applicable
Designated Borrower, as applicable, after giving effect to and as a result of
the Reincorporation Transaction, then (x) such Lender (a “Reincorporation
Designated Lender”) shall notify the Company of such determination within ten
Business Days of the Administrative Agent’s receipt of the Company’s notice of
the Reincorporation Transaction, (y) the Reincorporation Designated Lender shall
not be required to maintain its Commitments after the effectiveness of the
Reincorporation Transaction, and (z) the Company and the Administrative Agent
shall promptly arrange (pursuant to documentation to be agreed in good faith by
the Company and the Administrative Agent), at the Company’s election, either
(1) to terminate such Reincorporation Designated Lender’s Commitments, (2) to
assign such Commitments to one or more Eligible Assignees (in the case of
clauses (1) or (2), provided, that such Reincorporation Designated Lender shall
have received payment in Same Day Funds of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder), or (3) in the case of a Reincorporation
Transaction with respect to a Designated Borrower, to

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

65



--------------------------------------------------------------------------------

modify this Agreement to enable Lenders other than such Reincorporation
Designated Lenders to extend credit to such Designated Borrower without the
participation of any such Reincorporation Designated Lender (it being understood
that the aggregate Commitments available to such Designated Borrower shall be
limited to the Commitments of Lenders that are not Reincorporation Designated
Lenders with respect to such Designated Borrower).

ARTICLE III

MAKING THE LOANS AND ISSUING THE LETTERS OF CREDIT

SECTION 3.01 Making the Revolving Loans.

(a) Each Revolving Loan Borrowing shall be made on notice, given not later than
(x) 12:00 noon (New York City time, or, in the case of a Borrowing in an
Alternate Currency, London time) on the third (or, in the case of a Borrowing to
be denominated in an Alternate Currency other than Dollars, Sterling, Canadian
Dollars or Euros, fourth) Business Day prior to the date of a Eurocurrency Rate
Loan Borrowing, and (y) 11:00 A.M. (New York City time) on the day of a LIBOR
Floating Rate Loan Borrowing or a Base Rate Loan Borrowing, by the Company (on
its own behalf and on behalf of any Designated Borrower) to the Administrative
Agent, which shall give to each Lender prompt notice thereof by telecopier/fax
or electronic mail. Each notice of a Revolving Loan Borrowing (a “Notice of
Revolving Loan Borrowing”) shall be made in writing, or orally and confirmed
immediately in writing, by telecopier/fax or electronic mail, in substantially
the form of Exhibit B-1 hereto or such other form as approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer, specifying therein
the requested (i) date of such Revolving Loan Borrowing (which shall be a
Business Day), (ii) Currency and Type of Revolving Loan comprising such
Revolving Loan Borrowing, (iii) aggregate amount of such Revolving Loan
Borrowing, (iv) in the case of a Revolving Loan Borrowing comprised of
Eurocurrency Rate Loans, the Interest Period for each such Revolving Loan, and
(v) the name of the Borrower (which shall be the Company or a Designated
Borrower). Each Lender shall (A) before 11:00 A.M. Local Time on the date of
such Borrowing (in the case of a Eurocurrency Rate Loan Borrowing) and
(B) before 1:00 P.M. (New York City time) on the date of such Borrowing (in the
case of a LIBOR Floating Rate Loan Borrowing or a Base Rate Loan Borrowing),
make available for the account of its Applicable Lending Office to the
Administrative Agent at the Administrative Agent’s Account for the relevant
Currency in Same Day Funds, such Lender’s ratable portion of such Borrowing;
provided that, with respect to Borrowings of Eurocurrency Rate Loans, no Lender
having a Termination Date prior to the last day of the initial Interest Period
for such Eurocurrency Rate Loans shall participate in such Borrowing. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article IV, the Administrative Agent will
make such funds available to the relevant Borrower in such manner as the
Administrative Agent and the Company may agree; provided, however, that the
Administrative Agent shall first make a portion of such funds equal to the
aggregate principal amount of any Swing Loan and Letter of Credit Loans as to
which a Borrower has received timely notice made by the relevant Swing Loan
Bank(s) or Issuing Bank(s), as the case may be, and by any other Lender and
outstanding on the date of such Revolving Loan Borrowing, plus interest accrued
and unpaid thereon to and as of such date, available to the relevant Swing Loan
Bank(s) or Issuing Bank(s), as the case may be, and such other Lenders for
repayment of such Swing Loans and Letter of Credit Loans.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

66



--------------------------------------------------------------------------------

(b) Anything in subsection (a) above to the contrary notwithstanding, the
Company may not select Eurocurrency Rate Loans for any Revolving Loan Borrowing
if the aggregate amount of such Revolving Loan Borrowing is less than $5,000,000
or the Foreign Currency Equivalent thereof.

(c) Subject to Sections 2.09(c) and 3.06, each Notice of Revolving Loan
Borrowing shall be irrevocable and binding on the Company and the relevant
Borrower. In the case of any Revolving Loan Borrowing by a Borrower which the
related Notice of Revolving Loan Borrowing specifies is to be comprised of
Eurocurrency Rate Loans, such Borrower shall indemnify each relevant Lender
against any loss, cost or expense incurred by such Lender as a result of (x) the
revocation of such notice as contemplated in the prior sentence or (y) any
failure to fulfill on or before the date specified in such Notice of Revolving
Loan Borrowing for such Revolving Loan Borrowing the applicable conditions set
forth in Article IV, including in each case, without limitation, any loss
(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Revolving Loan to be made by such Lender as part of such
Revolving Loan Borrowing when such Revolving Loan, as a result of such failure,
is not made on such date.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the time any Revolving Loan Borrowing is required to be made that such
Lender will not make available to the Administrative Agent such Lender’s ratable
portion of such Revolving Loan Borrowing, the Administrative Agent may assume
that such Lender has made such portion available to the Administrative Agent on
the date of such Revolving Loan Borrowing in accordance with subsection (a) of
this Section 3.01 and the Administrative Agent may, in reliance upon such
assumption, make available to the relevant Borrower on such date a corresponding
amount. If and to the extent that such Lender shall not have so made such
ratable portion available to the Administrative Agent, such Lender and the
relevant Borrower severally agree to repay to the Administrative Agent forthwith
on demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to such Borrower until the date such
amount is repaid to the Administrative Agent, at (i) in the case of such
Borrower, the interest rate applicable at the time to Revolving Loans comprising
such Revolving Loan Borrowing and (ii) in the case of such Lender, the Federal
Funds Rate, provided that such Borrower retains its rights against such Lender
with respect to any damages it may incur as a result of such Lender’s failure to
fund, and notwithstanding anything herein to the contrary, in no event shall
such Borrower be liable to such Lender or any other Person for the interest
payable by such Lender to the Administrative Agent pursuant to this sentence. If
such Lender shall repay to the Administrative Agent such corresponding amount,
such amount so repaid shall constitute such Lender’s Revolving Loan as part of
such Revolving Loan Borrowing for purposes of this Agreement.

(e) The failure of any Lender to make the Revolving Loan to be made by it as
part of any Revolving Loan Borrowing shall not relieve any other Lender of its
obligation, if any, hereunder to make its Revolving Loan on the date of such
Revolving Loan Borrowing, but no Lender shall be responsible for the failure of
any other Lender to make the Revolving Loan to be made by such other Lender on
the date of any Revolving Loan Borrowing.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

67



--------------------------------------------------------------------------------

(f) Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan (and in the case of
an Affiliate, the provisions of Sections 2.09(c), 2.12, 3.09 and 9.04(c) shall
apply to such Affiliate to the same extent as to such Lender); provided that any
exercise of such option shall not affect the obligation of the Company or the
relevant Designated Borrower to repay such Loan in accordance with the terms of
this Agreement.

SECTION 3.02 Making the Competitive Bid Loans.

(a) The Company (on its own behalf and on behalf of any Designated Borrower) may
request a Competitive Bid Loan Borrowing under this Section 3.02 by delivering
to the Administrative Agent a notice (made in writing, or orally and confirmed
immediately in writing, by telecopier/fax or electronic mail) of a Competitive
Bid Loan Borrowing (a “Notice of Competitive Bid Loan Borrowing”), in
substantially the form of Exhibit B-2 hereto, specifying the date (which shall
be a Business Day) and aggregate amount of the proposed Competitive Bid Loan
Borrowing, the Currency thereof, the maturity date for repayment of each
Competitive Bid Loan to be made as part of such Competitive Bid Loan Borrowing
(which maturity date may not be later than 180 days or six months, as
applicable, after the date of such Competitive Bid Loan Borrowing (or, if
earlier, the Final Termination Date)), the interest payment date or dates
relating thereto, the name of the Borrower (which shall be the Company or a
Designated Borrower), and any other terms to be applicable to such Competitive
Bid Loan Borrowing, not later than (i) 10:00 A.M. New York (or, in the case of a
Borrowing in an Alternate Currency, London) time at least one Business Day prior
to the date of the proposed Competitive Bid Loan Borrowing, if the Company shall
specify in the Notice of Competitive Bid Loan Borrowing that the rates of
interest to be offered by the Lenders shall be fixed rates per annum and
(ii) 12:00 noon New York (or, in the case of a Borrowing in an Alternate
Currency, London) time at least four Business Days prior to the date of the
proposed Competitive Bid Loan Borrowing, if the Company shall instead specify in
the Notice of Competitive Bid Loan Borrowing a floating rate basis to be used by
the Lenders in determining the rates of interest to be offered by them. The
Administrative Agent shall in turn promptly notify each Lender of each request
for a Competitive Bid Loan Borrowing received by it from the Company by sending
such Lender a copy of the related Notice of Competitive Bid Loan Borrowing.

(b) Each Lender may, if, in its sole discretion, it elects to do so, irrevocably
offer to make one or more Competitive Bid Loans to a Borrower as part of such
proposed Competitive Bid Loan Borrowing at a rate or rates of interest specified
by such Lender in its sole discretion, by notifying the Administrative Agent
(which shall give prompt notice thereof to the Company), before 10:00 A.M. New
York (or, in the case of a Borrowing in an Alternate Currency, London) time
(i) on the date of such proposed Competitive Bid Loan Borrowing, in the case of
a Notice of Competitive Bid Loan Borrowing delivered pursuant to clause (i) of
paragraph (a) above and (ii) three Business Days before the date of such
proposed Competitive Bid Loan Borrowing, in the case of a Notice of Competitive
Bid Loan Borrowing delivered pursuant to clause (ii) of paragraph (a) above, of
the minimum amount and maximum amount of each Competitive Bid Loan which such
Lender would be willing to make as part of such proposed Competitive Bid Loan
Borrowing (which amounts may, subject to the proviso to the first sentence of
Section 2.02(a), exceed such Lender’s Commitment), the rate or rates of interest
therefor and such Lender’s Applicable Lending Office with respect to such
Competitive Bid Loan; provided that if

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

68



--------------------------------------------------------------------------------

the Administrative Agent in its capacity as a Lender shall, in its sole
discretion, elect to make any such offer, it shall notify the Company of such
offer before 9:00 A.M. New York (or, in the case of a Borrowing in an Alternate
Currency, London) time on the date on which notice of such election is to be
given to the Administrative Agent by the other Lenders. If any Lender shall
elect not to make such an offer, such Lender shall so notify the Administrative
Agent, before 10:00 A.M. New York (or, in the case of a Borrowing in an
Alternate Currency, London) time on the date on which notice of such election is
to be given to the Administrative Agent by the other Lenders, and such Lender
shall not be obligated to, and shall not, make any Competitive Bid Loan as part
of such Competitive Bid Borrowing; provided that the failure by any Lender to
give such notice shall not cause such Lender to be obligated to make any
Competitive Bid Loan as part of such proposed Competitive Bid Loan Borrowing.

(c) The Company shall, in turn, (i) before 11:30 A.M. New York (or, in the case
of a Borrowing in an Alternate Currency, London) time on the date of such
proposed Competitive Bid Loan Borrowing, in the case of a Notice of Competitive
Bid Loan Borrowing delivered pursuant to clause (i) of paragraph (a) above and
(ii) before 1:00 P.M. New York (or, in the case of a Borrowing in an Alternate
Currency, London) time three Business Days before the date of such proposed
Competitive Bid Loan Borrowing, in the case of a Notice of Competitive Bid Loan
Borrowing delivered pursuant to clause (ii) of paragraph (b) above, either:

(A) cancel such Competitive Bid Loan Borrowing by giving the Administrative
Agent notice to that effect, or

(B) accept one or more of the offers made by any Lender or Lenders pursuant to
paragraph (b) above, in its sole discretion, by giving notice to the
Administrative Agent of the amount of each Competitive Bid Loan (which amount
shall be equal to or greater than the minimum amount, and equal to or less than
the maximum amount, notified to the Company by the Administrative Agent on
behalf of such Lender for such Competitive Bid Loan pursuant to paragraph (b)
above) to be made by each Lender as part of such Competitive Bid Loan Borrowing,
and reject any remaining offers made by Lenders pursuant to paragraph (b) above
by giving the Administrative Agent notice to that effect.

(d) If the Company notifies the Administrative Agent that such Competitive Bid
Loan Borrowing is canceled pursuant to paragraph (c)(A) above, the
Administrative Agent shall give prompt notice thereof to the Lenders and such
Competitive Bid Loan Borrowing shall not be made.

(e) If the Company accepts one or more of the offers made by any Lender or
Lenders pursuant to paragraph (c)(B) above, the Administrative Agent shall in
turn promptly notify (i) each Lender that has made an offer as described in
paragraph (b) above, of the date and aggregate amount of such Competitive Bid
Loan Borrowing and whether or not any offer or offers made by such Lender
pursuant to paragraph (b) above have been accepted by the Company, (ii) each
Lender that is to make a Competitive Bid Loan as part of such Competitive Bid
Loan Borrowing, of the amount of each Competitive Bid Loan to be made by such
Lender as part of such Competitive Bid Loan Borrowing, and (iii) each Lender
that is to make a Competitive Bid Loan as part of such Competitive Bid Loan
Borrowing, upon receipt, that the Administrative

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

69



--------------------------------------------------------------------------------

Agent has received forms of documents appearing to fulfill the applicable
conditions set forth in Article IV. Each Lender that is to make a Competitive
Bid Loan as part of such Competitive Bid Loan Borrowing shall, before 1:00 P.M.
New York (or, in the case of a Borrowing in an Alternate Currency, London) time
on the date of such Competitive Bid Loan Borrowing specified in the notice
received from the Administrative Agent pursuant to clause (i) of the preceding
sentence or any later time when such Lender shall have received notice from the
Administrative Agent pursuant to clause (iii) of the preceding sentence, make
available for the account of its Applicable Lending Office to the Administrative
Agent at the Administrative Agent’s Account for the relevant Currency such
Lender’s portion of such Competitive Bid Loan Borrowing, in Same Day Funds. Upon
fulfillment of the applicable conditions set forth in Article IV and after
receipt by the Administrative Agent of such funds, the Administrative Agent will
make such funds available to the relevant Borrower at the Administrative Agent’s
aforesaid address. Promptly after each Competitive Bid Loan Borrowing the
Administrative Agent will notify each Lender of the amount of the Competitive
Bid Loan Borrowing, the consequent Competitive Bid Loan Outstandings and the
dates upon which such Competitive Bid Loan Outstandings commenced and will
terminate.

(f) Following the making of each Competitive Bid Loan Borrowing, the Company
shall be in compliance with the limitation set forth in the proviso to the first
sentence of Section 2.02(a).

(g) Notwithstanding anything to the contrary in Section 2.02 or in the foregoing
provisions of this Section 3.02, no Lender whose Termination Date occurs prior
to the maturity date for any Competitive Bid Loan requested in a Notice of
Competitive Bid Loan Borrowing shall be entitled to receive or to make a quote
pursuant to such Notice of Competitive Bid Loan Borrowing or otherwise to
participate in such Competitive Bid Loan Borrowing.

(h) Upon the occurrence of each Competitive Bid Loan made as part of any
Competitive Bid Loan Borrowing, the available Commitment of each Lender (whether
or not such Lender made such Competitive Bid Loan as part of such Competitive
Bid Loan Borrowing) shall be reduced and deemed used for all purposes by an
amount equal to its pro rata share (determined based on the aggregate
Commitments of all Lenders having Termination Dates on or after the scheduled
maturity of such Competitive Bid Loan) of the aggregate Dollar amount (or Dollar
Equivalent, as the case may be) of such Competitive Bid Loan, it being
understood that the making by any Lender of a Competitive Bid Loan as part of
any Competitive Bid Loan Borrowing shall not affect such Lender’s several
obligation to make Loans in connection with future requests therefor by a
Borrower pursuant to the terms hereof.

SECTION 3.03 Making the Swing Loans, Etc.

(a) Each Swing Loan Borrowing shall be made on oral notice, given not later than
11:00 A.M. (New York City time) one Business Day prior to the date of such
proposed Swing Loan Borrowing, in each case by the Company (on its own behalf
and on behalf of any Designated Borrower) to the Administrative Agent (who shall
promptly inform each applicable Swing Loan Bank thereof). Promptly thereafter,
the Company shall give written notice of the Swing Loan Borrowing in
substantially the form of Exhibit B-1 hereto or such other form as approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approve by the Administrative Agent),
appropriately completed and signed by a Responsible Officer (each such notice a
“Notice of Swing Loan Borrowing”) to

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

70



--------------------------------------------------------------------------------

the Administrative Agent (which shall give to each applicable Swing Loan Bank
prompt notice thereof by electronic mail), and shall specify therein (i) the
Borrower (which shall be the Company or a Designated Borrower), (ii) the Swing
Loan Bank requested to make such Swing Loan, (iii) the date of such Borrowing
(which shall be a Business Day), (iv) the amount of such Borrowing, which shall
be a minimum of $1,000,000, (v) the Currency of such Borrowing (which shall be
Euros, Canadian Dollars or Sterling), (vi) the maturity of such Borrowing (which
maturity shall be no later than (x) the tenth Business Day after the requested
date of such Borrowing, in the case of Swing Loans denominated in Sterling or
Canadian Dollars and (y) the tenth Target Operating Date after the requested
date of such Borrowing, in the case of Swing Loans denominated in Euros) and
(vii) the account of the relevant Borrower to which the proceeds of such
Borrowing are to be made available.

(b) Subject to Section 2.03(b), the applicable Swing Loan Bank shall (subject to
receipt of notice and the applicable conditions set forth in Article IV) make
the amount of such Swing Loan Borrowing denominated in Euros, Canadian Dollars
or Sterling available to the relevant Borrower at the account specified in the
relevant Notice of Swing Loan Borrowing.

(c) Immediately upon the making of a Swing Loan, each other Lender having a
Termination Date on or after the scheduled maturity date of the relevant Swing
Loan shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from such Swing Loan Bank and such Swing Loan Bank shall sell and
assign to each other Lender, a risk participation in such Swing Loan in an
amount equal to such other Lender’s pro rata share (determined based on the
aggregate Commitments of all Lenders having Termination Dates on or after the
scheduled maturity date of such Swing Loan) of such Swing Loan denominated in
Sterling, Canadian Dollars or Euros made by such Swing Loan Bank together with
related claims for accrued and unpaid interest. Upon an Event of Default of the
type referred to in clauses (a) or (e) of Section 7.01, upon a Change of Control
or any rescission or restoration of any payment received by any Swing Loan Bank
in respect of any Swing Loan (whether as a result of proceedings in bankruptcy
or otherwise), the provisions of Section 2.11(f) shall apply and each Lender
shall purchase from the Swing Loan Banks, and such Swing Loan Banks shall sell
and assign to each Lender, such Lender’s pro rata share (determined based on the
Total Commitments) of each outstanding Swing Loan together with related claims
for accrued and unpaid interest, in each case by making available for the
account of its Applicable Lending Office to the Administrative Agent for the
account of such Swing Loan Banks by deposit to the Administrative Agent at its
aforesaid address, in Same Day Funds, an amount equal to the sum of (x) the
portion of the outstanding principal amount of such Swing Loans to be purchased
by such Lender plus (y) interest accrued and unpaid to and as of such date on
such portion of the outstanding principal amount of such Swing Loans. Each
Lender’s obligation to make such payments to the Administrative Agent for the
account of the Swing Loan Banks under this paragraph (c), and the Swing Loan
Banks’ right to receive the same, shall be absolute and unconditional and shall
not be affected by any circumstance whatsoever, including, without limitation,
the failure of any other Lender to make its payment under this paragraph (c),
the financial condition of the Company (or any other Person), the existence of
any Default, the failure of any of the conditions set forth in Article IV to be
satisfied, or the termination of the Commitments. Each such payment to a Swing
Loan Bank shall be made without any offset, abatement, withholding or reduction
whatsoever, except as otherwise provided in Section 2.12. Each Lender agrees to
purchase its pro rata share of such outstanding Swing Loans as described above
on (i) the Business Day on which demand therefor

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

71



--------------------------------------------------------------------------------

is made by such Swing Loan Banks, provided that notice of such demand is given
not later than 11:00 A.M. (New York City time) on such Business Day or (ii) the
first Business Day next succeeding such demand if notice of such demand is given
after such time. Upon any such assignment by such Swing Loan Banks to any other
Lender of a portion of such Swing Loan Banks’ Swing Loans, each Swing Loan Bank
making such assignment represents and warrants to such other Lender that such
Swing Loan Bank is the legal and beneficial owner of such interest being
assigned by it, but makes no other representation or warranty and assumes no
responsibility with respect to such Swing Loan, the Loan Documents or any party
thereto. If and to the extent that any Lender shall not have so made the amount
of such Swing Loan available to the Administrative Agent, such Lender agrees to
pay to the Administrative Agent for the account of the relevant Swing Loan Banks
forthwith on demand such amount together with interest thereon, for each day
from the date of demand by such Swing Loan Banks until the date such amount is
paid to the Administrative Agent, at the Federal Funds Rate. If such Lender
shall pay to the Administrative Agent such amount for the account of such Swing
Loan Banks, such amount so paid in respect of principal shall constitute a Swing
Loan by such Lender for purposes of this Agreement, and the outstanding
principal amount of the Swing Loans made by such Swing Loan Banks shall be
reduced by such amount pro rata.

(d) Each Swing Loan Bank at its option may make any Swing Loan by causing any
domestic or foreign branch or Affiliate of such Swing Loan Bank to make such
Swing Loan (and in the case of an Affiliate, the provisions of Sections 2.09(c),
2.12, 3.09 and 9.04(c) shall apply to such Affiliate to the same extent as to
such Lender); provided that any exercise of such option shall not affect the
obligation of the Company or the relevant Designated Borrower to repay such
Swing Loan in accordance with the terms of this Agreement.

SECTION 3.04 Issuance of Letters of Credit.

(a) Request for Issuance.

(i) Each Letter of Credit issued after the date hereof shall be issued upon
notice, given not later than 11:00 A.M. (New York City time) on the third
Business Day prior to the proposed issuance of such Letter of Credit (or such
shorter period of time as may be acceptable to the applicable Issuing Bank), by
the Company to an Issuing Bank and to the Administrative Agent, which shall give
to each Lender prompt notice thereof by telecopier/fax or electronic mail. Each
such notice of issuance of a Letter of Credit (a “Notice of Issuance”) shall be
by telecopier/fax or electronic mail, confirmed immediately in writing,
specifying therein the requested (A) date of such issuance (which shall be a
Business Day), (B) Available Amount of such Letter of Credit, including Currency
thereof, (C) expiration date of such Letter of Credit, (D) name and address of
the beneficiary of such Letter of Credit and (E) form of such Letter of Credit,
and shall be accompanied by such application and agreement for letter of credit
(each such application and agreement being herein called a “Letter of Credit
Agreement”) as the relevant Issuing Bank may specify to the Company for use in
connection with such requested Letter of Credit.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

72



--------------------------------------------------------------------------------

(ii) If the requested form of such Letter of Credit is for the account of any
entity permitted under Section 2.04 and is acceptable to the Issuing Bank being
required to issue such Letter of Credit, such Issuing Bank will, upon
fulfillment of the applicable conditions set forth in Article IV, make such
Letter of Credit available to the Company at its office referred to in
Section 9.02 or as otherwise agreed with the Company in connection with such
issuance. Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the relevant Issuing Bank a risk participation in such Letter of
Credit in an amount equal to its pro rata share thereof. In the event and to the
extent that the provisions of any Letter of Credit Agreement shall conflict with
this Agreement, the provisions of this Agreement shall govern.

(iii) Each Issuing Bank at its option may issue any Letter of Credit by causing
any domestic or foreign branch or Affiliate of such Issuing Bank to issue such
Letter of Credit (and in the case of an Affiliate, the provisions of Sections
2.12, 3.09 and 9.04(c) shall apply to such Affiliate to the same extent as to
such Lender); provided that any exercise of such option shall not affect the
obligation of the Company or any of its Subsidiaries or any other Person with
respect to such Letter of Credit in accordance with the terms of this Agreement.

(iv) Each Issuing Bank shall furnish (A) to the Administrative Agent by the
fifth Business Day of each month a written report summarizing the issuance and
expiration dates of Letters of Credit issued during the preceding month and
drawings during such month under all Letters of Credit and, with respect to
Letters of Credit issued in an Alternate Currency, any revaluations thereof,
(B) to the Administrative Agent on the fifth Business Day of each fiscal quarter
a written report setting forth the average daily aggregate Available Amount
during the preceding fiscal quarter of all Letters of Credit, including the
Currency of each thereof, (C) unless otherwise agreed by the Administrative
Agent, in addition to its notification obligations set forth elsewhere in this
Section, to the Administrative Agent such other written reports as the
Administrative Agent requests from time to time and (D) copies of any of the
foregoing to the Company upon request.

(b) Drawing and Reimbursement.

(i) The payment by any Issuing Bank of a draft drawn under any Letter of Credit
shall constitute for all purposes of this Agreement the making by such Issuing
Bank of a Letter of Credit Loan.

(ii) Upon written demand by the Issuing Bank who issued such Letter of Credit,
with a copy of such demand to the Administrative Agent, each other Lender shall
purchase from such Issuing Bank, and such Issuing Bank shall sell and assign to
each such other Lender, such other Lender’s pro rata share of such outstanding
Letter of Credit Loan as of the date of such purchase, by making available for
the account of its Applicable Lending Office to the Administrative Agent for the
account of such Issuing Bank, by deposit to the Administrative Agent’s Account,
in Same Day Funds, an amount equal to the portion of the outstanding principal
amount of such Letter of Credit Loan to be purchased by such Lender (or, in the
case of a Letter of Credit Loan denominated in an Alternate Currency, the Dollar
Equivalent thereof on such date). The Company (for itself and on behalf of each
other account party) hereby agrees to each such sale and assignment.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

73



--------------------------------------------------------------------------------

(iii) Each Lender’s obligations to make such payments to the Administrative
Agent for the account of any Issuing Bank under this paragraph (b), and each
Issuing Bank’s right to receive the same, shall be absolute and unconditional
and shall not be affected by any circumstance whatsoever, including, without
limitation, the failure of any other Lender to make its payment under this
paragraph (b), the financial condition of the Company (or any other account
party), the existence of any Default, the failure of any of the conditions set
forth in Article IV to be satisfied, or the termination of the Commitments;
provided, that no Lender shall be obligated to make such payments in respect of
any Letter of Credit after such Lender’s scheduled Termination Date. Each such
payment to an Issuing Bank shall be made without any offset, abatement,
withholding or reduction whatsoever.

(iv) Each Lender agrees to purchase its pro rata share of an outstanding Letter
of Credit Loan on (i) the Business Day on which demand therefor is made by an
Issuing Bank, provided notice of such demand is given not later than 11:00 A.M.
(New York City time) on such Business Day or (ii) the first Business Day next
succeeding such demand if notice of such demand is given after such time.

(v) Upon any such assignment by an Issuing Bank to any other Lender of a portion
of a Letter of Credit Loan, such Issuing Bank represents and warrants to such
other Lender that such Issuing Bank is the legal and beneficial owner of such
interest being assigned by it, but makes no other representation or warranty and
assumes no responsibility with respect to such Letter of Credit Loan, the Loan
Documents or any party hereto.

(vi) If and to the extent that any Lender shall not have so made the amount of
such Loan available to the Administrative Agent, such Lender agrees to pay to
the Administrative Agent forthwith on demand such amount together with interest
thereon, for each day from the date of demand by an Issuing Bank until the date
such amount is paid to the Administrative Agent, at the Federal Funds Rate.

(vii) If such Lender shall pay to the Administrative Agent such amount for the
account of an Issuing Bank on any Business Day, such amount so paid in respect
of principal shall constitute a Letter of Credit Loan made by such Lender on
such Business Day for purposes of this Agreement, and the outstanding principal
amount of the Letter of Credit Loan made by such Issuing Bank shall be reduced
by such amount on such Business Day.

(c) Obligations Absolute. The obligations of the Company under this Agreement,
any Letter of Credit Agreement and any other agreement or instrument relating to
any Letter of Credit (and the obligations of each Lender to purchase portions of
Letter of Credit Loans pursuant to paragraph (b) above) shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement, such Letter of Credit Agreement and such other
agreement or instrument under all circumstances, including, without limitation,
the following circumstances (it being understood that any such payment by the
Company is without prejudice to, and does not constitute a waiver of, any rights
the Company might have or might acquire as a result of the payment by an Issuing
Bank or any Lender of any draft or the reimbursement by the Company thereof):

(i) any lack of validity or enforceability of this Agreement, any Letter of
Credit Agreement, any Letter of Credit or any other agreement or instrument
relating thereto (this Agreement and all of the other foregoing being,
collectively, the “L/C Related Documents”);

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

74



--------------------------------------------------------------------------------

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of the Company in respect of any L/C Related
Document or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents;

(iii) the existence of any claim, set-off, defense or other right that the
Company (or any other account party) may have at any time against any
beneficiary or any transferee of a Letter of Credit (or any Persons for whom any
such beneficiary or any such transferee may be acting), an Issuing Bank or any
other Person, whether in connection with the transactions contemplated by the
L/C Related Documents or any unrelated transaction;

(iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(v) payment by an Issuing Bank under a Letter of Credit against presentation of
a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by any Issuing Bank under such Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under the Federal Bankruptcy Code of the United States or any
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Company.

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will promptly notify the applicable Issuing Bank. The Company (on behalf of
itself and its Subsidiaries and each other Person for whom the Company directs a
Letter of Credit to be issued) shall be conclusively deemed to have waived any
such claim against each Issuing Bank and its correspondents unless such notice
is given as aforesaid.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

75



--------------------------------------------------------------------------------

None of the Administrative Agent, the Lenders, any Issuing Bank, or any of their
Indemnified Parties shall have any liability or responsibility by reason of or
in connection with the issuance or transfer of any Letter of Credit by the
applicable Issuing Bank or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms, any error in translation or any
consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to excuse an Issuing
Bank from liability to the Company to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Company to the extent permitted by applicable law) suffered by the
Company that are caused by such Issuing Bank’s gross negligence or willful
misconduct (as finally determined by a court of competent jurisdiction).
Further, the parties hereto agree that:

(i) an Issuing Bank may make payment upon presentation of documents that appear
on their face to be in substantial compliance with the terms of such Letter of
Credit and without regard to any non-documentary condition in such Letter of
Credit; and

(ii) an Issuing Bank shall have the right, in its sole discretion, to decline to
accept such documents and to make such payment, if such documents are not in
strict compliance with the terms of such Letter of Credit.

SECTION 3.05 Increased Costs.

(a) If, due to (i) the introduction of or any change (other than any change by
way of imposition or increase of reserve requirements included in the
Eurocurrency Rate Reserve Percentage, in each case as of the date of
determination thereof) in or in the interpretation of any law, rule or
regulation or treaty, in each case as of the date hereof, (ii) the compliance
with any guideline, rule, directive or request made or issued by any central
bank or other governmental authority (whether or not having the force of law)
which implements any introduction or change specified in clause (i) above,
(iii) the Dodd-Frank Wall Street Reform and Consumer Protection Act or the
compliance with any requests, rules, guidelines or directives thereunder or
issued in connection therewith, regardless of the date enacted, adopted or
issued, or (iv) the compliance with any requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or
United States regulatory authorities, in each case pursuant to Basel III,
regardless of the date enacted, adopted or issued, there shall be any increase
in the cost to any Lender of agreeing to make or making, funding, participating
in or maintaining Eurocurrency Rate Loans, LIBOR Floating Rate Loans or Swing
Loans, then the Company shall from time to time, within ten Business Days after
written demand by such Lender (with a copy of such demand to the Administrative
Agent), pay to the Administrative Agent for the account of such Lender
additional amounts sufficient to compensate such Lender for such increased cost
incurred during the 90-day period prior to the date of such demand (except that,
if the change in or in the interpretation of any law, rule or regulation or
treaty giving rise to such increased costs or reductions is retroactive, then
the 90 day period referred to above shall be extended to include the period of
retroactive effect thereof). A certificate as to the amount of such increased
cost, submitted to the Company and the Administrative Agent by such Lender and
showing in reasonable detail the basis for the calculation thereof, shall be
conclusive and binding upon all parties hereto in the absence of manifest error.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

76



--------------------------------------------------------------------------------

(b) If any Lender determines that as a result of (i) the introduction of or any
change in or in the interpretation of any law, rule or regulation or treaty, in
each case after the date hereof, (ii) any guideline, rule, directive or request
made or issued by any central bank or other governmental authority (whether or
not having the force of law) which implements any introduction or change
specified in clause (i) above, (iii) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith, regardless of the date enacted,
adopted or issued, or (iv) any requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or United States
regulatory authorities, in each case pursuant to Basel III, regardless of the
date enacted, adopted or issued above, affects or would affect the amount of
capital or liquidity required or expected to be maintained by such Lender or any
corporation controlling such Lender and that the amount of such capital or
liquidity is increased by or based upon the existence of such Lender’s
commitment to lend or participate in Letters of Credit hereunder and other
commitments of this type, then, within ten Business Days after written demand by
such Lender (with a copy of such demand to the Administrative Agent), the
Company shall from time to time pay to the Administrative Agent for the account
of such Lender, additional amounts sufficient to compensate such Lender or such
corporation in the light of such circumstances incurred during the 90-day period
prior to the date of such demand, to the extent that such Lender reasonably
determines such increase in capital or liquidity to be allocable to the
existence of such Lender’s commitment to lend or participate in Letters of
Credit hereunder. A certificate as to such amounts submitted to the Company and
the Administrative Agent by such Lender and showing in reasonable detail the
basis for the calculation thereof, shall be conclusive and binding upon all
parties hereto in the absence of manifest error.

(c) Without limiting the effect of the foregoing, the Company shall pay to each
Lender on the last day of each Interest Period so long as such Lender is
maintaining reserves against Eurocurrency Liabilities (or so long as such Lender
is maintaining reserves against any other category of liabilities that includes
deposits by reference to which the interest rate on Eurocurrency Rate Loans and
LIBOR Floating Rate Loans is determined as provided in this Agreement or against
any category of extensions of credit or other assets of such Lender that
includes any Eurocurrency Rate Loans or LIBOR Floating Rate Loans) an additional
amount (determined by such Lender and notified to the Company through the
Administrative Agent) equal to the product of the following for each
Eurocurrency Rate Loan and LIBOR Floating Rate Loan for each day during such
Interest Period:

(i) the principal amount of such Eurocurrency Rate Loan or LIBOR Floating Rate
Loan outstanding on such day; and

(ii) the remainder of (x) a fraction the numerator of which is the rate
(expressed as a decimal) at which interest accrues on such Eurocurrency Rate
Loan or LIBOR Rate Loan for such Interest Period as provided in this Agreement
(less the Applicable Margin) and the denominator of which is one minus the
Eurocurrency Rate Reserve Percentage in effect on such day minus (y) such
numerator; and

(iii) 1/360.

(d) If the Company is required to pay any Lender any amounts under this
Section 3.05, the applicable Lender shall be an “Affected Person”, and the
Company shall have the rights set forth in Section 3.08 to replace such Affected
Person.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

77



--------------------------------------------------------------------------------

SECTION 3.06 Illegality. Notwithstanding any other provision of this Agreement,
if any Lender or Swing Loan Bank, as the case may be, shall notify the
Administrative Agent that the introduction of or any change in or in the
interpretation of any law, rule or regulation or treaty makes it unlawful, or
any central bank or other governmental authority asserts that it is unlawful,
for such Lender or Swing Loan Bank, as the case may be, or its Eurocurrency
Lending Office to perform its obligations hereunder to make or participate in
Eurocurrency Rate Loans or Swing Loans or its Domestic Lending Office to perform
its obligations hereunder to make LIBOR Floating Rate Loans, as the case may be,
or to fund, participate in or maintain Eurocurrency Rate Loans, Swing Loans or
LIBOR Floating Rate Loans hereunder, as the case may be, then, subject to the
provisions of Section 3.08, (i) if such notice asserts the illegality of such
Lender or Swing Loan Bank, as the case may be, making, funding, participating in
or maintaining Eurocurrency Rate Loans, Swing Loans or LIBOR Floating Rate
Loans, the obligation of such Lender to make Eurocurrency Rate Loans and/or
LIBOR Floating Rate Loans hereunder and/or participate in Swing Loans or the
obligations of such Swing Loan Bank to make Swing Loans hereunder, as the case
may be, shall be suspended until the first date on which the circumstances
causing such suspension cease to exist and (ii) if such notice asserts the
illegality of such Lender or Swing Loan Bank, as the case may be, making or
maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurocurrency Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender or Swing Loan Bank, as the case may be,
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in each case until such Lender or Swing Loan Bank, as the case may
be, notifies the Administrative Agent and the Company that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
(x) the Company shall, upon demand from such Lender or Swing Loan Bank, as the
case may be (with a copy to the Administrative Agent), prepay, or cause to be
prepaid all Eurocurrency Rate Loans of such Lender or all Swing Loans of such
Swing Loan Bank, or, in the case of Eurocurrency Rate Loans denominated in
Dollars and LIBOR Floating Rate Loans, convert all Eurocurrency Rate Loans
and/or LIBOR Floating Rate Loans of such Lender to Base Rate Loans (the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender or Swing Loan Bank, as the case may be,
may lawfully continue to maintain such Eurocurrency Rate Loans, LIBOR Floating
Rate Loan or Swing Loan, as applicable, to such day, or immediately, if such
Lender or Swing Loan Bank, as the case may be, may not lawfully continue to
maintain such Eurocurrency Rate Loans, LIBOR Floating Rate Loans or Swing Loans,
as applicable, (y) if such notice asserts the illegality of such Lender or Swing
Loan Bank, as the case may be, determining or charging interest rates based upon
the Eurocurrency Rate component of the Base Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender or Swing Loan Bank, as the case may be, without reference to the
Eurocurrency Rate component thereof until the Administrative Agent is advised in
writing by such Lender or Swing Loan Bank, as the case may be, that it is no
longer illegal for such Lender or Swing Loan Bank, as the case may be, to
determine or charge interest rates based upon the Eurocurrency Rate and (z) such
Lender or such Swing Loan Bank, as the case may be, shall be an “Affected
Person”,

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

78



--------------------------------------------------------------------------------

and the Company shall have the right set forth in Section 3.08 to replace such
Affected Person. In the event of such a suspension, such Lender or such Swing
Loan Bank, as the case may be, shall review the circumstances giving rise to
such suspension at least weekly and shall notify the Company, the Administrative
Agent, the Swing Loan Banks and the Lenders promptly of the end of such
suspension, and thereafter the Company shall be entitled to borrow Eurocurrency
Rate Loans and/or LIBOR Floating Rate Loans from such Lender or to borrow Swing
Loans from such Swing Loan Bank, as the case may be.

SECTION 3.07 Reasonable Efforts to Mitigate. Each Lender and each Swing Loan
Bank shall use its reasonable best efforts (consistent with its internal policy
and legal and regulatory restrictions) to minimize any amounts payable by the
Company under Section 3.05 and to minimize any period of illegality described in
Section 3.06. Without limiting the generality of the foregoing, each Lender and
each Swing Loan Bank agrees that, to the extent reasonably possible to such
Lender or such Swing Loan Bank, as the case may be, it will change its
Eurocurrency Lending Office if such change would eliminate or reduce amounts
payable to it under Section 3.05 or eliminate any illegality of the type
described in Section 3.06, as the case may be. Each Lender and each Swing Loan
Bank further agrees to notify the Company promptly, but in any event within five
Business Days, after such Lender or such Swing Loan Bank, as the case may be,
learns of the circumstances giving rise to such a right to payment or such
illegality have changed such that such right to payment or such illegality, as
the case may be, no longer exists.

SECTION 3.08 Right to Replace Affected Person or Lender.

(a) Replacement by the Company. In the event (x) the Company is required to pay
any Taxes with respect to an Affected Person pursuant to the last sentence of
Section 2.12(a) or pursuant to Section 2.12(c) or any amounts with respect to an
Affected Person pursuant to Section 3.05, or receives a notice from an Affected
Person pursuant to Section 3.06, or is required to make a payment to any Lender
(which Lender shall be deemed to be an “Affected Person” for purposes of this
Section 3.08(a)) under Section 9.15 or (y) if any Lender is a Defaulting Lender,
the Company may elect (i) if, in the case of clause (x), such amounts continue
to be charged or such notice is still effective, to replace such Affected Person
as a party to this Agreement or (ii) to replace such Defaulting Lender as a
party to this Agreement, provided that, concurrently therewith, (i) another
financial institution which is an Eligible Assignee and is reasonably
satisfactory to the Company and the Administrative Agent (or if the Lender then
serving as Administrative Agent is the Person to be replaced and the
Administrative Agent has resigned its position, the Lender becoming the
successor Administrative Agent) and satisfactory to the Issuing Banks and the
Swing Loan Banks, shall agree, as of such date, to purchase in Same Day Funds at
par the Loans of such Affected Person or Defaulting Lender, as applicable,
pursuant to an Assignment and Acceptance and to become a Lender or a Swing Loan
Bank, as the case may be, for all purposes under this Agreement and to assume
all obligations (including all outstanding Loans) of such Affected Person or
Defaulting Lender to be terminated as of such date and to comply with the
requirements of Section 9.07 applicable to assignments (other than
clause (a)(iv) thereof), and (ii) the Company shall pay to such Affected Person
or Defaulting Lender, as applicable, in Same Day Funds on the day of such
replacement all interest, fees and other amounts then due and owing to such
Affected Person or Defaulted Lender, as applicable, by the Company hereunder to
and including the date of termination, including without limitation payments due
to

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

79



--------------------------------------------------------------------------------

such Affected Person under Section 2.12, costs incurred under Section 3.05 or
Section 9.15, and payments owing under Section 9.04(c). A Lender shall not be
required to make any such assignment or delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply.

(b) Replacement by the Issuing Banks. In the event that S&P and Moody’s shall,
after the date that any Person becomes a Lender, downgrade the long-term
certificate of deposit ratings of such Lender, and the resulting ratings shall
be below BBB- and Baa3, respectively, or the equivalent, then the Issuing Banks
shall in consultation with the Company have the right, but not the obligation,
at their own expense, upon notice to such Lender and the Administrative Agent,
to replace such Lender with an Eligible Assignee, and such Lender hereby agrees
to transfer and assign without recourse (in accordance with and subject to the
restrictions contained in Section 9.07 (other than clause (a)(iv) thereof)) all
the interests, rights and obligations in respect of its Commitment to an
Eligible Assignee; provided, however, that (x) no such assignment shall conflict
with any law, rule or regulation or order of any governmental authority and
(y) the Issuing Banks or such Eligible Assignee, as the case may be, shall pay
to such Lender in Same Day Funds on the date of such assignment the principal of
and interest accrued to the date of payment on the Loans made by such Lender
hereunder and all other amounts accrued for such Lender’s account or owed to it
hereunder. Upon any such termination or assignment, such Lender shall cease to
be a party hereto but shall continue to be obligated under Section 8.05 (with
respect to actions taken or omitted by an Agent prior to such termination or
assignment or claims, damages, losses, liabilities or expenses of any kind or
nature whatsoever incurred or otherwise arising prior to such termination or
assignment which may be imposed on, incurred by, or asserted against an Agent in
any way relating to or arising out of this Agreement) and be entitled to the
benefits of Section 9.04, as well as to any fees and other amounts accrued for
its account under Sections 2.05, 2.12 or 3.05 and not yet paid.

SECTION 3.09 Use of Proceeds. The proceeds of the Loans shall be available (and
each Borrower represents, warrants and covenants that it shall use such
proceeds) for general corporate purposes of the Company and its Subsidiaries, in
each case, not in contravention of any Loan Document; provided that neither any
Lender nor the Administrative Agent shall have any responsibility for the use of
any of the proceeds of Loans; provided further that the proceeds of a Swing Loan
shall not be used to repay another Swing Loan.

SECTION 3.10 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.01.

(ii) [Intentionally omitted].

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

80



--------------------------------------------------------------------------------

(iii) Certain Fees. That Defaulting Lender shall (x) not be entitled to receive
any facility fee pursuant to Section 2.05(a) for any period during which that
Lender is a Defaulting Lender (and the Company shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive such fees as
are provided in Section 2.05(b).

(iv) Reallocation to Reduce Fronting Exposure. During any period in which there
is a Defaulting Lender, for purposes of computing the amount of the obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit, Letter of Credit Loans or Swing Loans pursuant to Sections
3.03 and 3.04, the pro rata share of each non-Defaulting Lender with respect to
any Letters of Credit, Letter of Credit Loans or Swing Loans shall be computed
without giving effect to the applicable Commitment(s) of that Defaulting Lender;
provided, that, each such reallocation shall be given effect only to the extent
that the aggregate obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit, Letter of Credit Loans
and Swing Loans does not exceed the positive difference, if any, of (1) the
Commitment of that non-Defaulting Lender minus (2) the portion of the Total
Outstandings attributable to that Lender. Subject to Section 9.23, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender’s increased exposure following such
reallocation.

(b) Defaulting Lender Cure. If the Company, the Administrative Agent, the Swing
Loan Banks and the Issuing Banks agree in writing in their sole discretion that
a Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders at par or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit, Letter of Credit Loans and
Swing Loans to be held on a pro rata basis by the Lenders (without giving effect
to Section 3.10(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Company while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

SECTION 3.11 Cash Collateral.

(a) Certain Credit Support Events. If, as of the Termination Date, any Letter of
Credit Outstandings or Swing Loan Outstandings remain outstanding for any
reason, upon the request of the Administrative Agent, the Issuing Banks or the
Swing Loan Banks, the Company shall immediately Cash Collateralize the then
Letter of Credit Outstandings in an amount equal to 103% of (i) the Available
Amount of each Letter of Credit then outstanding in the Currency of such Letter
of Credit and (ii) the outstanding principal amount of each Letter of Credit
Loan in the Currency of such Loan and the then Swing Loan Outstandings in an
aggregate amount equal to 103% of the outstanding principal amount of each Swing
Loan in the Currency of such Swing Loan. Upon the request of the Administrative
Agent or an Issuing Bank, if such Issuing Bank has

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

81



--------------------------------------------------------------------------------

made a Letter of Credit Loan, the Company shall immediately Cash Collateralize
such Letter of Credit Loan in an amount equal to 103% of the outstanding
principal amount of such Letter of Credit Loan in the Currency of such Loan. At
any time that there shall exist a Defaulting Lender, immediately upon the
request of the Administrative Agent, the Issuing Banks or the Swing Loan Banks,
the Company shall deliver to the Administrative Agent Cash Collateral in an
amount sufficient to cover all Fronting Exposure (after giving effect to
Section 3.10(a)(iv) and any Cash Collateral provided by such Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Company, and to
the extent provided by any Lender, such Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the Issuing Banks and the Lenders (including the Swing
Loan Banks), and agrees to maintain, a first priority security interest in such
Cash Collateral, including all cash, deposit accounts and balances therein, and
all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 3.11(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent as herein provided, or
that the total amount of such Cash Collateral is less than the applicable
Fronting Exposure and other obligations secured thereby, the Company or the
relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 3.11 in respect of
Letters of Credit or Swing Loans shall be held and applied to the satisfaction
of the specific Letter of Credit Outstanding, Swing Loans, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 9.07)) or (ii) the Administrative Agent’s good
faith determination that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of the Company shall not be
released during the continuance of a Default or Event of Default (and following
application as provided in this Section 3.11 may be otherwise applied in
accordance with Section 7.02), and (y) the Person providing Cash Collateral and
the Issuing Bank or Swing Loan Bank, as applicable, may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

82



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS OF LENDING

SECTION 4.01 Conditions Precedent to Effectiveness. The effectiveness of this
Agreement is subject to satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or e-mails (in a .pdf format) or telecopies (in each case, followed
promptly by originals to the extent set forth below or otherwise requested by
the Administrative Agent) unless otherwise specified, each properly executed by
a Responsible Officer of each of the parties thereto, each dated the Effective
Date (or, in the case of certificates of governmental officials, a recent date
before the Effective Date) and each in form and substance satisfactory to the
Administrative Agent:

(i) executed counterparts of (A) this Agreement, in such number as requested by
Administrative Agent and (B) the Revolving Loan Notes payable by the Company and
any Designated Borrower to each Lender requesting a Revolving Loan Note;

(ii) certified copies of (x) the charter and by-laws of the Company, (y) the
resolutions of the Board of Directors of the Company authorizing and approving
this Agreement and the other Loan Documents and the transactions contemplated by
the Loan Documents, and (z) all documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to the Loan Documents;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Company as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer authorized to act in connection with
this Agreement and the other Loan Documents to which the Company is a party;

(iv) a favorable opinion of the Company’s Law Department covering such matters
concerning the Borrowers and the Loan Documents as any Lender, through the
Administrative Agent, may reasonably request;

(v) a favorable opinion of Gibson, Dunn & Crutcher LLP, counsel to the Company,
covering such matters concerning the Borrowers and the Loan Documents as any
Lender, through the Administrative Agent, may reasonably request; and

(vi) a certificate of a Responsible Officer of the Company to the effect that
(x) the representations and warranties contained in Section 5.01 are correct
(other than any such representations or warranties which, by their terms, refer
to a prior date) and (y) no event has occurred and is continuing which
constitutes a Default.

(b) Confirmation that the Company has delivered a written notice to each
Departing Lender terminating as of the Effective Date all commitments of the
Departing Lenders under the Existing Credit Agreement, and all amounts owing
(whether or not due) under the Existing Credit Agreement and related documents
through and including the Effective Date to each Departing Lender shall have
been paid in full.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

83



--------------------------------------------------------------------------------

(c) Confirmation that (1) the Company has paid all accrued fees and expenses of
the Administrative Agent and the Lenders hereunder (including the fees and
expenses of counsel to the Administrative Agent to the extent then payable),
together with all accrued but unpaid fees and expenses under the Existing Credit
Agreement, to the extent the same have been invoiced to the Company at least two
(2) Business Days prior to the Effective Date, and (2) the Company has paid in
full the accrued and unpaid interest on the Loans as defined in, and all other
amounts whatsoever payable under, the Existing Credit Agreement.

(d) The Administrative Agent and each Lender shall have received all
documentation and other information that the Administrative Agent or such Lender
reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the PATRIOT Act, and the Beneficial Ownership Regulation, in each
case, to the extent requested at least five Business Days prior to the Effective
Date.

SECTION 4.02 Conditions Precedent to Each Revolving Loan Borrowing, Swing Loan
Borrowing and Letter of Credit. The obligation of each Lender to make a Loan
(other than a Swing Loan or a Letter of Credit Loan made by a Lender pursuant to
Section 3.03 or 3.04(b)) or a Competitive Bid Loan) on the occasion of each
Borrowing (including the initial Borrowing), and the right of the Company to
request a Swing Loan Borrowing or the issuance or increase of the amount of a
Letter of Credit, shall be subject to the further conditions precedent that:

(i) in the case of the first Borrowing by a Designated Borrower, the Company
shall have furnished to the Administrative Agent such Revolving Loan Notes,
corporate documents, resolutions, certifications, legal opinions and other items
relating to such Designated Borrower as the Administrative Agent (or a Lender
requesting through the Administrative Agent) may reasonably require, and

(ii) on the date of such Borrowing or issuance of, or increase of the amount of,
a Letter of Credit the following statements shall be true (and the acceptance by
a Borrower of the proceeds of such Borrowing or of such Letter of Credit shall
constitute a representation and warranty by the Company and such Borrower that
on the date of such Borrowing, issuance or increase, such statements are true):

(a) The representations and warranties contained in Section 5.01 (except the
Excluded Representations) are correct on and as of the date of such Borrowing,
issuance or increase, before and after giving effect to such Borrowing, issuance
or increase and to the application of the proceeds therefrom, as though made on
and as of such date other than any such representations or warranties that, by
their terms, refer to a date other than the date of such Borrowing, issuance or
increase; and

(b) No event has occurred and is continuing, or would result from such
Borrowing, issuance or increase, or from the application of the proceeds
therefrom, which constitutes a Default;

provided that the conditions set forth in clause (ii) of this Section 4.02 shall
not be applicable to a Borrowing if, as a result of and immediately after giving
effect to such Borrowing and to the application of proceeds thereof, the
aggregate outstanding principal amount of the Revolving Loans, Swing Loans and
Letter of Credit Loans is not increased thereby.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

84



--------------------------------------------------------------------------------

SECTION 4.03 Conditions Precedent to Each Competitive Bid Loan Borrowing. The
obligation of each Lender which is to make a Competitive Bid Loan on the
occasion of a Competitive Bid Loan Borrowing (including the initial Competitive
Bid Loan Borrowing) to make such Competitive Bid Loan as part of such
Competitive Bid Loan Borrowing is subject to the conditions precedent that:

(a) the Administrative Agent shall have received the written confirmatory Notice
of Competitive Bid Loan Borrowing with respect thereto;

(b) on or before the date of such Competitive Bid Loan Borrowing, but prior to
such Competitive Bid Loan Borrowing, the Administrative Agent shall have
received, if requested by such Lender, a Competitive Bid Loan Note payable to
such Lender for each of the one or more Competitive Bid Loans to be made by such
Lender as part of such Competitive Bid Loan Borrowing, in a principal amount
equal to the principal amount of the Competitive Bid Loan to be evidenced
thereby and otherwise on such terms as were agreed to for such Competitive Bid
Loan in accordance with Sections 2.02 and 3.02; and

(c) on the date of such Competitive Bid Loan Borrowing, the following statements
shall be true (and the acceptance by the Company of the proceeds of such
Competitive Bid Loan Borrowing shall constitute a representation and warranty by
the Company that on the date of such Competitive Bid Loan Borrowing such
statements are true):

(i) The representations and warranties contained in Section 5.01 (except the
Excluded Representations) are correct on and as of the date of such Competitive
Bid Loan Borrowing, before and after giving effect to such Competitive Bid Loan
Borrowing and to the application of the proceeds therefrom, as though made on
and as of such date other than any such representations or warranties which, by
their terms, refer to a date other than the date of such Competitive Bid Loan
Borrowing; and

(ii) No event has occurred and is continuing, or would result from such
Competitive Bid Loan Borrowing or from the application of the proceeds
therefrom, which constitutes a Default.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

SECTION 5.01 Representations and Warranties of the Company. The Company
represents and warrants as follows:

(a) The Company and each of its Material Subsidiaries (i) is a corporation or
other entity duly organized, validly existing and in good standing (to the
extent applicable) under the laws of the jurisdiction of its formation, (ii) is
duly qualified and in good standing (to the extent applicable) as a foreign
corporation or other entity in each other jurisdiction in which it owns or
leases property or in which the conduct of its business requires it to so
qualify or be

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

85



--------------------------------------------------------------------------------

licensed except where the failure to so qualify or be licensed would not have a
Material Adverse Effect and (iii) has all the requisite corporate or other power
and authority to own or lease and operate its properties and to carry on its
business as now conducted except where the failure to do so would not have a
Material Adverse Effect.

(b) The execution, delivery and performance by the Company of the Loan
Documents, and the consummation of the transactions contemplated hereby, are
within the Company’s corporate powers, have been duly authorized by all
necessary corporate action, and do not (i) contravene the Company’s certificate
of incorporation or by-laws, (ii) violate any law, rule or
regulation (including, without limitation, the Securities Act of 1933 and the
Securities Exchange Act of 1934 and the regulations thereunder, and the Margin
Regulations, each as amended from time to time), or order, writ, judgment,
injunction, decree, determination or award, (iii) conflict with or result in the
breach of, or constitute a default under, any contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument binding on or
affecting the Company or any of its Subsidiaries or any of their properties,
except if such conflict, breach or default would not have a Material Adverse
Effect, or (iv) result in or require the creation or imposition of any Lien
(other than a Lien permitted under Section 6.02(a)) upon or with respect to any
of the properties of the Company or its Subsidiaries. The Company is not in
violation of any such law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award or in breach of any contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument, except for such
violation or breach which would not have a Material Adverse Effect.

(c) Except as have been obtained, no authorization or approval or other action
by, and no notice to or filing with, any governmental authority or regulatory
body or any other third party is required for the due execution, delivery and
performance by the Company of the Loan Documents, or for consummation of the
transactions contemplated hereby, except and to the extent that any failure to
obtain such authorization, approval or other action would not have a Material
Adverse Effect.

(d) Each of the Loan Documents is, and each Note when delivered hereunder will
be, legal, valid and binding obligations of the Company enforceable against the
Company in accordance with its terms, subject to (a) the effects of bankruptcy,
insolvency, moratorium, reorganization, fraudulent conveyance or other laws
affecting creditors’ rights generally, (b) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (c) implied covenants of good faith and fair dealing.

(e) The Company has heretofore furnished to each of the Lenders unaudited
condensed consolidated balance sheets of the Company and its Subsidiaries as at
March 31, 2019, the related unaudited condensed consolidated statements of
income and condensed consolidated statement of cash flows of the Company and its
Subsidiaries for the fiscal quarter ended on said date, and consolidated balance
sheets of the Company and its Subsidiaries as at December 31, 2018 and the
related consolidated statements of income and consolidated statement of cash
flows of the Company and its Subsidiaries for the fiscal year ended December 31,
2018, together with the opinion of Ernst & Young LLP covering said consolidated
balance sheet and statements for the fiscal year ended December 31, 2018. All
such financial statements present fairly, in all material respects, the
consolidated financial position of the Company and its Subsidiaries as at said
respective dates and the consolidated results of their operations and their cash
flows for the respective periods so presented are all in accordance with GAAP.
Since December 31, 2018 there has been no Material Adverse Change.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

86



--------------------------------------------------------------------------------

(f) No information, exhibit or report furnished by or on behalf of the Company
to the Administrative Agent or any Lender in connection with the execution of
the Loan Documents, taken as a whole together with all other such information,
exhibits and reports and giving effect to any supplements thereto, contained any
untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements contained therein not materially
misleading, in each case, as of the date prepared and in the light of the
circumstances under which such statements were made.

(g) There is no pending or threatened action or proceeding affecting the Company
or any of its Subsidiaries before any court, governmental agency or arbitrator
which (i) is reasonably likely to have a Material Adverse Effect or
(ii) purports to affect this Agreement or the transactions contemplated hereby.

(h) No ERISA Event has occurred or is reasonably expected to occur with respect
to any Plan that has resulted or could reasonably be expected to result in a
liability to the Company or its ERISA Affiliates that would have a Material
Adverse Effect.

(i) Neither the Company nor any of its ERISA Affiliates has been notified by the
sponsor of a Multiemployer Plan that it has incurred any Withdrawal Liability,
and neither the Company nor any of its ERISA Affiliates, to the best of the
Company’s knowledge and belief, is reasonably expected to incur any Withdrawal
Liability to any Multiemployer Plan, in each case other than any Withdrawal
Liability that would not have a Material Adverse Effect.

(j) Neither the Company nor any of its ERISA Affiliates has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
except where such reorganization or termination would not have a Material
Adverse Effect.

(k) The Company and each of its Subsidiaries have filed or have caused to be
filed all tax returns (federal, state, local and foreign) required to be filed
and have paid (or have accrued any taxes shown that are not due with the filing
of such returns) all taxes shown thereon to be due, together with applicable
interest and penalties, except in any case where the failure to file any such
return or pay any such tax is not in any respect material to the Company or the
Company and its Subsidiaries taken as a whole.

(l) Neither the Company nor any Designated Borrower is, or is required to be,
registered as an “investment company” under the Investment Company Act of 1940.

(m) Neither the Company nor any Designated Borrower is an EEA Financial
Institution.

(n) Neither the Company, nor any of its Subsidiaries, nor, to the knowledge of
the Company and its Subsidiaries, any director, officer or employee thereof, is
a Person that is, or is owned 50% or more in the aggregate, or Controlled, by
any Person that is or Persons that are (i) currently the subject or target of
any Sanctions, or (ii) included on OFAC’s List of Specially Designated Nationals
or HMT’s Consolidated List of Financial Sanctions Targets and the Investment Ban
List.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

87



--------------------------------------------------------------------------------

(o) The Company and its Subsidiaries have conducted their businesses (i) in
compliance in all material respects with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation of the European Union and (ii) to the extent the
Company and its Subsidiaries conduct a material portion of their business in
other jurisdictions, in compliance with other similar anti-corruption
legislation of such other jurisdictions except where non-compliance therewith
would not reasonably be expected to have an effect that is material to the
Company and its Subsidiaries taken as a whole; and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.

(p) Neither the Company nor any Subsidiary, nor, to the knowledge of the Company
and its Subsidiaries, any director, officer, employee, agent or representative
thereof, (i) is currently in violation of any applicable anti-money laundering
law, in each case, except where such violation, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect or
(ii) currently engages in any transaction, investment, undertaking or activity
that conceals the identity, source or destination of the proceeds from any
category of offenses designated in any applicable law, regulation or other
binding measure implementing the “Forty Recommendations” and “Nine Special
Recommendations” published by the Organisation for Economic Cooperation and
Development’s Financial Action Task Force on Money Laundering, in each case, to
the extent that such transaction, investment, undertaking or activity, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

(q) To the extent applicable, the Company and its Subsidiaries are (i) in
compliance with the Trading with the Enemy Act of the United States (50 U.S.C.
App. §§ 1 et seq.), as amended and each of the foreign assets control
regulations of the United States Treasury Department (31CFR, Subtitle B, Chapter
V, as amended) and any other enabling legislation or executive order relating
thereto, in each case, except where the failure to comply, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect and (ii) in compliance, in all material respects, with the PATRIOT Act.

(r) As of the Closing Date, the information provided to the Administrative Agent
or any Lender with respect to the Beneficial Ownership Regulation, if
applicable, is true and correct in all respects.

ARTICLE VI

COVENANTS OF THE COMPANY

SECTION 6.01 Affirmative Covenants. So long as any obligations under this
Agreement or any Note shall remain unpaid, any Letter of Credit shall be
outstanding or any Lender shall have any Commitment hereunder, the Company will,
unless the Required Lenders shall otherwise consent in writing:

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders, such compliance to include, without limitation, compliance with
ERISA, the Securities Act of 1933 and all Environmental Laws, except, in each
case, any non-compliance which would not have a Material Adverse Effect.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

88



--------------------------------------------------------------------------------

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, all taxes,
assessments, claims and governmental charges or levies imposed upon it or upon
its property, except to the extent that any failure to do so would not have a
Material Adverse Effect; provided, however, that neither the Company nor any of
its Subsidiaries shall be required to pay or discharge any such tax, assessment,
claim or charge that is being contested in good faith and by proper proceedings
and as to which appropriate reserves are being maintained.

(c) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, appropriate and adequate insurance with responsible and reputable
insurance companies or associations or with self-insurance programs to the
extent consistent with prudent practices of the Company and its Subsidiaries or
otherwise customary in their respective industries in such amounts and covering
such risks as is customary in the industries in which the Company or such
Subsidiary operates.

(d) Payment of Welfare Plans. Pay, and cause each of its Material Subsidiaries
to pay, the aggregate annualized cost (including, without limitation, the cost
of insurance premiums) with respect to post-retirement benefits under Welfare
Plans for which the Company and its Material Subsidiaries are liable, except to
the extent that any failure to do so would not have a Material Adverse Effect.

(e) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Material Subsidiaries to preserve and maintain, its corporate
existence, rights (charter and statutory) and franchises; provided, however,
that (i) the Company and its Material Subsidiaries may consummate any
transaction permitted under Section 6.02(b) and (ii) neither the Company nor
such Subsidiary shall be required to preserve any right or franchise (other than
the corporate existence of each Borrower) when, in the good faith business
judgment of the Company, such preservation or maintenance is neither necessary
nor appropriate for the prudent management of the business of the Company.

(f) Visitation Rights. At any reasonable time during normal business hours and
upon reasonable prior notice and from time to time but in no event more than two
times per year so long as no Event of Default is continuing, permit the
Administrative Agent or any of the Lenders or any agents or representatives
thereof to examine and make copies of and abstracts from the records and books
of account of, and visit the properties of, the Company and any of its
Subsidiaries, and to discuss the affairs, finances and accounts of the Company
and any of its Subsidiaries with any of their officers or directors and with
their independent certified public accountants.

(g) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account as are necessary to prepare Consolidated financial
statements in accordance with GAAP, in which full and correct entries, in all
material respects, shall be made of all financial transactions and the assets
and business of the Company and each such Subsidiary in accordance with GAAP.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

89



--------------------------------------------------------------------------------

(h) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except where failure to do so would not have a
Material Adverse Effect.

(i) Reporting Requirements. Furnish to the Administrative Agent (for delivery to
the Lenders):

(i) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of the Company (commencing with
the quarter ended June 30, 2019), quarterly condensed and consolidated balance
sheets and consolidated statement of cash flows of the Company as of the end of
such quarter and statements of income of the Company for the period commencing
at the end of the previous fiscal year and ending with the end of such quarter,
certified by the chief accounting officer of the Company (or another appropriate
Responsible Officer of the Company designated by said chief accounting officer)
and certificates as to compliance with the terms of this Agreement and setting
forth in reasonable detail the calculations necessary to demonstrate compliance
with Section 6.01(j);

(ii) as soon as available and in any event within 105 days after the end of each
fiscal year of the Company (commencing with fiscal year 2019 of the Company),
certificates as to compliance with the terms of this Agreement which are
otherwise provided under clause (i) above at the end of each fiscal quarter
other than the last fiscal quarter of the fiscal year and a copy of the annual
report for such year for the Company, containing audited financial statements
for such year reported on by Ernst & Young LLP or other independent public
accountants of recognized national standing;

(iii) as soon as possible and in any event within five days after the Company
obtains notice of the occurrence of each Event of Default and each Default
continuing on the date of such statement, a statement of a Responsible Officer
of the Company setting forth details of such Event of Default or Default and the
action which the Company has taken and proposes to take with respect thereto;

(iv) promptly following any request therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act, and the Beneficial Ownership Regulation;

(v) promptly after the commencement thereof, notice of any action or proceeding
of the kind referred to in Section 5.01(g);

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

90



--------------------------------------------------------------------------------

(vi) promptly and in any event within 15 days after the Company knows or should
reasonably know that any ERISA Event has occurred with respect to which the
liability or potential liability of the Company or any of its ERISA Affiliates
exceeds or could reasonably be expected to have a Material Adverse Effect, a
statement of a principal financial officer of the Company describing such ERISA
Event and the action, if any, which the Company or such ERISA Affiliate proposes
to take with respect thereto;

(vii) promptly and in any event within 10 Business Days after receipt thereof by
the Company or any ERISA Affiliate, copies of each notice from the PBGC stating
its intention to terminate any Plan or to have a trustee appointed to administer
any Plan where such action would have a Material Adverse Effect;

(viii) with respect to liabilities or potential liabilities of the Company or
any of its ERISA Affiliates that would reasonably be expected to have a Material
Adverse Effect, promptly and in any event within 20 Business Days after receipt
thereof by the Company or any ERISA Affiliate from the sponsor of a
Multiemployer Plan, a copy of each notice received by the Company or any ERISA
Affiliate concerning (1) the imposition of Withdrawal Liability by a
Multiemployer Plan, (2) the reorganization or termination, within the meaning of
Title IV of ERISA, of any Multiemployer Plan or (3) the amount of liability
incurred, or which may be incurred, by the Company or any ERISA Affiliate in
connection with any event described in clause (1) or (2) above;

(ix) forthwith upon the occurrence of a Change of Control, notice thereof with a
reasonable description thereof; and

(x) promptly after a request therefor and to the extent reasonably available to
the Company, such other business and financial information respecting the
condition or operations, financial or otherwise, of the Company or any of its
Subsidiaries that any Lender through the Administrative Agent may from time to
time reasonably request.

(j) Leverage Ratio. Maintain, as at the last day of each fiscal quarter of the
Company, a Leverage Ratio of not greater than 4.00 to 1.0; provided that the
Company may, by written notice from a senior officer of the Company to the
Administrative Agent indicating that the Company expects to consummate a
Material Acquisition, temporarily increase this limitation to 4.50 to 1.00 for
the three fiscal quarter period beginning with the fiscal quarter in which such
written notice is delivered to the Administrative Agent; provided further that
the maximum Leverage Ratio may only be increased as described above for not more
than two such three fiscal quarter periods during the term of this Agreement,
which periods may not be consecutive.

(k) Sanctions. Maintain in effect and enforce in all material respects policies
and procedures designed to promote compliance by the Company, its Subsidiaries
and their respective directors, officers and employees with applicable
Sanctions.

(l) Anti-Corruption Laws; Anti-Money Laundering Laws. Conduct its businesses
(a) (i) in compliance in all material respects with the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation of the European Union and (ii) if the Company and
its Subsidiaries conduct a material portion of their business in other
jurisdictions, in compliance with other similar anti-corruption legislation

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

91



--------------------------------------------------------------------------------

of such other jurisdictions except where non-compliance therewith would not
reasonably be expected to have an effect that is material to the Company and its
Subsidiaries taken as a whole and (b) in a manner that will not result in a
violation by any Borrower or, to its knowledge, any director, officer, employee,
agent or representative thereof of any applicable anti-money laundering law, in
each case, except where such violation, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

SECTION 6.02 Negative Covenants. So long as any obligations under this Agreement
or any Note shall remain unpaid, any Letter of Credit shall be outstanding or
any Lender shall have any Commitment hereunder, the Company, unless the Required
Lenders shall otherwise consent in writing:

(a) Liens, Etc. Will not create, incur, assume or suffer to exist, or permit any
of its Subsidiaries to create, incur, assume or suffer to exist, any Lien on or
with respect to any of its properties, whether now owned or hereafter acquired,
or assign, or permit any of its Subsidiaries to assign, any right to receive
income, other than:

(i) Permitted Liens;

(ii) Liens outstanding on the Effective Date and described in a writing
delivered to the Administrative Agent and the Lenders on or before the Effective
Date (“Existing Liens”), and any renewal, extension or replacement (or
successive renewals, extensions or replacements) thereof which does not encumber
any property of the Company or its Subsidiaries other than (1) the property
encumbered by the Lien being renewed, extended or replaced, (2) property
acquired by the Company or its Subsidiaries in the ordinary course of business
to replace property covered by Existing Liens, and (3) de minimis other property
incidental to the property referred to in clause (1) or (2) above;

(iii) Purchase Money Liens;

(iv) Liens on properties of (X) any SLS Entity or any of their respective
Subsidiaries, and (Y) MICC, Luxury Finance LLC and any other Subsidiary of the
Company principally engaged in the business of finance, banking, credit,
leasing, insurance or other similar operations;

(v) Liens on properties of Subsidiaries of the Company, which properties are
located outside the United States of America;

(vi) Liens securing COLI Debt;

(vii) Liens on ownership interests of the Company or any of its Subsidiaries in
partnerships or joint ventures with third parties which secure the Indebtedness
of such partnerships or joint ventures, or of Subsidiaries of such partnerships
or joint ventures; and

(viii) other Liens securing an aggregate principal amount of Indebtedness or
other obligations not to exceed $750,000,000 at any time outstanding.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

92



--------------------------------------------------------------------------------

(b) Restrictions on Fundamental Changes. Will not, and will not permit any of
its Material Subsidiaries to:

(i) merge or consolidate with or into, or

(ii) convey, transfer, lease or otherwise dispose of (whether in one transaction
or a series of transactions) all or substantially all of the property (whether
now owned or hereafter acquired) of the Company and its Subsidiaries, taken as a
whole, to, or

(iii) convey, transfer, lease or otherwise dispose of (whether in one
transaction or a series of transactions, and whether by or pursuant to merger,
consolidation or any other arrangement), any property (whether now owned or
hereafter acquired) essential to the conduct of the lodging group of the Company
and its Subsidiaries, taken as a whole, to, or

(iv) enter into any partnership, joint venture, syndicate, pool or other
combination with,

any Person (including, in each case, pursuant to an LLC Division), in each case
unless (x) no Default shall have occurred and then be continuing or would result
therefrom, and (y) in the case of a merger or consolidation of the Company,
(1) the Company is the surviving entity or (2) the surviving entity expressly
assumes by an amendment to this Agreement duly executed by such surviving entity
all of the Company’s obligations hereunder and under the other the Loan
Documents in a manner satisfactory to the Administrative Agent and the Required
Lenders.

(c) Transactions with Affiliates. Will not enter into, or permit any of its
Subsidiaries to enter into, any transaction with an Affiliate of the Company
(other than the Company’s Subsidiaries) that would be material in relation to
the Company and its Subsidiaries, taken as a whole, even if otherwise permitted
under this Agreement, except on terms that are fair and reasonable to the
Company and its Subsidiaries and on terms no less favorable to the Company or
such Subsidiary (considered as a whole in conjunction with all other existing
arrangements and relationships with such Affiliate) than the Company or such
Subsidiary would obtain in a comparable arm’s-length transaction with a Person
not an Affiliate.

(d) Dividends, Etc. Will not (i) declare any dividend payment or other
distribution of assets, properties, cash, rights, obligations or securities on
account of any shares of any class of capital stock of the Company, or purchase,
redeem or otherwise acquire for value (or permit any of its Subsidiaries to do
so) any shares of any class of capital stock of the Company or any warrants,
rights or options to acquire any such shares, now or hereafter outstanding, in
each case if, at the time thereof or after giving effect thereto, an Event of
Default has occurred and is continuing and (ii) make any dividend payment
permitted to be declared pursuant to the foregoing clause (i) more than 90 days
after the date it is declared if at the time such dividend payment is to be made
an Event of Default has occurred and is continuing.

(e) Change in Nature of Business. Will not engage in, or permit any of its
Subsidiaries to engage in, any business that is material to the Company and its
Subsidiaries, taken as a whole, that is not carried on by the Company or its
Subsidiaries as of the Effective Date (or related to a business carried on as of
such date) and which would have a Material Adverse Effect.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

93



--------------------------------------------------------------------------------

(f) Accounting Changes. Will not make or permit, or permit any of its
Subsidiaries to make or permit, any change in accounting policies, except as
required or permitted by GAAP or applicable law.

(g) Margin Stock. Will not directly or indirectly use, or permit any other
Borrower or any Subsidiary to use, any of the proceeds of any Loan in a manner
that violates or contravenes the Margin Regulations. Without limiting the
foregoing, the Company (i) will promptly notify the Administrative Agent if at
any time more than 20% of the value of the assets of the Company and its
Subsidiaries (as determined in good faith by the Company) that are subject to
Section 6.02(a) or Section 6.02(b) consist of or are represented by margin stock
within the meaning of the Margin Regulations, and (ii) will give the
Administrative Agent at least 15 Business Days’ prior written notice of any
direct or indirect use of any of the proceeds of any Loan to buy or carry margin
stock within the meaning of the Margin Regulations if, after giving effect
thereto, more than 20% of the value of the assets of the Company and its
Subsidiaries (as determined in good faith by the Company) that are subject to
Section 6.02(a) or Section 6.02(b) consist of or are represented by margin stock
within the meaning of the Margin Regulations, and will, if requested by the
Administrative Agent, provide to the Administrative Agent prior to the making of
such Loan a legal opinion of counsel reasonably acceptable to the Administrative
Agent confirming that such use of proceeds will not contravene this
Section 6.02(g) together with appropriately executed and completed purpose
statements on Form FR U-1; provided that in lieu of such legal opinion and
purpose statements, the Company may provide to the Administrative Agent,
together with such written notice, a certificate of the Company stating that at
the date of such certificate and after applying the proceeds of such Loan not
more than 25% of the value of the assets of the Company and its Subsidiaries (as
determined in good faith by the Company) that are subject to Section 6.02(a) or
Section 6.02(b) consist of or are represented by margin stock within the meaning
of the Margin Regulations. Each Lender hereby confirms to the Company and to the
Administrative Agent that in extending or maintaining credit hereunder it has
not relied upon any such margin stock as collateral.

(h) Sanctions. Will not directly or knowingly indirectly use the proceeds of any
Borrowing or Letter of Credit, or lend or contribute such proceeds to any
Subsidiary, joint venture partner or other individual or entity, for the purpose
of funding any activities of or business with any individual, or entity, or in
any Designated Jurisdiction, that, at the time of such funding, is the subject
of Sanctions (in each case, unless authorized under applicable law (including,
to the extent applicable, licensed by the Office of Foreign Assets Control of
the U.S. Department of the Treasury)), or in any other manner that to the
knowledge of the Borrower would reasonably be expected to result in a violation
of Sanctions by any individual or entity participating in this Agreement,
whether as Borrower, Lender, Joint Lead Arranger, Joint Bookrunner, Syndication
Agent, Documentation Agent, Managing Agent, Administrative Agent, Issuing Bank,
Swing Loan Bank or otherwise.

(i) Anti-Corruption Laws; Anti-Money Laundering Laws. Will not, directly or, to
the Company’s knowledge, indirectly (1) use the proceeds of any Borrowing or
Letter of Credit for any purpose which would (A) breach the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 or other similar
anti-corruption legislation of the European Union or

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

94



--------------------------------------------------------------------------------

(B) if the Company and its Subsidiaries conduct a material portion of their
business in other jurisdictions, breach other similar anti-corruption
legislation of such other jurisdictions except where such would not reasonably
be expected to have an effect that is material to the Company and its
Subsidiaries taken as a whole or (2) engage in any transaction, investment,
undertaking or activity that conceals the identity, source or destination of the
proceeds from any category of offenses designated in any applicable law,
regulation or other binding measure implementing the “Forty Recommendations” and
“Nine Special Recommendations” published by the Organisation for Economic
Cooperation and Development’s Financial Action Task Force on Money Laundering,
in each case under this clause (2), to the extent that such transaction,
investment, undertaking or activity, either individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01 Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) (i) Any Borrower shall fail to pay any principal of any Loan when the same
becomes due and payable; or (ii) any Borrower shall fail to pay any interest on
any Loan, or any other payment under any Loan Document, for a period of five
Business Days after the same becomes due and payable (for the avoidance of
doubt, to the extent that the Administrative Agent, an Issuing Bank or a Swing
Loan Bank customarily bills the Company for fees or other amounts payable under
any Loan Document, said five Business Day period will not begin any earlier than
the date that the applicable bill has been provided to the Company); or

(b) Any representation or warranty made by any Borrower herein or by any
Borrower (or any of its officers) under or in connection with any Loan Document
shall prove to have been incorrect in any material respect when made; or

(c) The Company shall fail to perform or observe (i) any term, covenant or
agreement contained in Section 6.01(j) or in Section 6.02(b), (c), (d), (e),
(g), (h) or (i)(2), or (ii) any other term, covenant or agreement contained in
this Agreement on its part to be performed or observed if the failure to perform
or observe such other term, covenant or agreement shall remain unremedied for
30 days after written notice thereof shall have been given to the Company by the
Administrative Agent or the Required Lenders; or

(d) The Company or any of its Material Subsidiaries shall fail to pay any
principal of or premium or interest on any Indebtedness which is outstanding in
a principal amount of at least $150,000,000 in the aggregate (but excluding
Indebtedness hereunder and Non-Recourse Indebtedness) of the Company or such
Subsidiary (as the case may be), when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Indebtedness; or any
such Indebtedness shall be declared to be due and payable, or required to be
prepaid (other than by a regularly scheduled required prepayment, including,
without limitation, a prepayment required in connection with the sale of the
sole asset or all assets securing such Indebtedness), redeemed,

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

95



--------------------------------------------------------------------------------

purchased or defeased, or an offer to prepay, redeem, purchase or defease such
Indebtedness shall be required to be made, in each case prior to the stated
maturity thereof; provided, however, that if there is acceleration of any
Indebtedness which is included under this clause (d) solely because of a
Guarantee by the Company or one of its Material Subsidiaries, an Event of
Default will not exist under this clause (d) so long as the Company or such
Material Subsidiary, as the case may be, fully performs its obligations in a
timely manner under such Guarantee upon demand therefor by the beneficiary
thereof; or

(e) The Company or any of its Material Subsidiaries shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Company or
any of its Material Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Company or any of its Material Subsidiaries shall take any corporate action
to authorize any of the actions set forth above in this subsection (e); or

(f) Any judgment or order for the payment of money in excess of $150,000,000
over and above the amount of independent third-party insurance coverage
available from a financially sound insurer that has not denied coverage shall be
rendered against the Company or any of its Material Subsidiaries and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) any such judgment or order shall become final and
shall not be stayed, discharged, paid, bonded or vacated within 30 days after
such final judgment or order becomes due; or

(g) Any ERISA Event shall have occurred with respect to a Plan and the sum
(determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Company or any ERISA Affiliate related to such ERISA Event) is
reasonably likely to result in a Material Adverse Effect; or

(h) The Company or any ERISA Affiliate shall have been notified by the sponsor
of a Multiemployer Plan that it has incurred Withdrawal Liability to such
Multiemployer Plan in an amount which, when aggregated with all other amounts
required to be paid to Multiemployer Plans by the Company and its ERISA
Affiliates as Withdrawal Liability (determined as of the date of such
notification), is reasonably likely to result in a Material Adverse Effect; or

(i) The Company or any ERISA Affiliate shall have been notified by the sponsor
of a Multiemployer Plan that such Multiemployer Plan is in reorganization or is
being terminated, within the meaning of Title IV of ERISA, and as a result of
such reorganization or termination the aggregate annual contributions of the
Company and its ERISA Affiliates to all Multiemployer

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

96



--------------------------------------------------------------------------------

Plans which are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the
respective plan years of such Multiemployer Plans immediately preceding the plan
year in which the reorganization or termination occurs by an amount that is
reasonably likely to result in a Material Adverse Effect;

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the express consent, of the Required Lenders, by notice to the
Company, declare the obligation of each Lender to make Loans and of the Issuing
Banks to issue Letters of Credit to be terminated, whereupon the same shall
forthwith terminate, and (ii) shall at the request, or may with the express
consent, of the Required Lenders, by notice to the Company, declare the Loans,
all interest thereon and all other amounts payable under this Agreement and the
other Loan Documents to be forthwith due and payable, whereupon the Loans, all
such interest and all such amounts shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by each Borrower; provided, however, that
in the event of an actual or deemed entry of an order for relief with respect to
the Company or any of its Material Subsidiaries under the Federal Bankruptcy
Code, (A) the obligation of each Lender to make Loans and of each Issuing Bank
to issue Letters of Credit shall automatically be terminated and (B) the Loans,
all such interest and all such amounts shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by each Borrower.

SECTION 7.02 Actions in Respect of the Letters of Credit Upon Event of Default;
L/C Cash Collateral Account; Investing of Amounts in the L/C Cash Collateral
Account; Release.

(a) Upon (i) the occurrence and during the continuance of any Event of Default
and (ii) the making of the request or the granting of the consent specified by
Section 7.01 to authorize the Administrative Agent to declare the Loans due and
payable pursuant to the provisions of Section 7.01, the Administrative Agent
may, and at the request of the Required Lenders shall, irrespective of whether
it is taking any of the actions described in Section 7.01 or otherwise, make
demand upon the Company to, and forthwith upon such demand the Company will, pay
to the Administrative Agent on behalf of the Lenders in Same Day Funds at the
Administrative Agent’s office designated in such demand, for deposit in the L/C
Cash Collateral Account, an amount equal to 103% of (x) the Available Amount of
each Letter of Credit then outstanding in the Currency of such Letter of Credit
and (y) the outstanding principal amount of each Letter of Credit Loan in the
Currency of such Loan. If at any time the Administrative Agent determines that
any funds held in the L/C Cash Collateral Account are subject to any equal or
prior right or claim of any Person other than any Agent and the Lenders pursuant
to this Agreement or that the total amount of such funds is less than the
aggregate Available Amount of all Letters of Credit, the Company will, forthwith
upon demand by the Administrative Agent, pay to the Administrative Agent, as
additional funds to be deposited and held in the L/C Cash Collateral Account, an
amount equal to the excess of (1) such aggregate Available Amount over (2) the
total amount of funds, if any, then held in the L/C Cash Collateral Account that
the Administrative Agent determines to be free and clear of any such equal or
prior right and claim.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

97



--------------------------------------------------------------------------------

(b) The Company hereby authorizes the Administrative Agent to open at any time
upon the occurrence and during the continuance of an Event of Default a
non-interest bearing account with the Administrative Agent at its address
designated in Section 9.02 in the name of the Company but in connection with
which the Administrative Agent shall be the sole entitlement holder or customer
(the “L/C Cash Collateral Account”), and hereby pledges and assigns and grants
to the Administrative Agent on behalf of the Lenders a security interest in the
following collateral (the “L/C Cash Collateral Account Collateral”):

(i) the L/C Cash Collateral Account, all funds held therein and all certificates
and instruments, if any, from time to time representing or evidencing the
investment of funds held therein,

(ii) all L/C Cash Collateral Account Investments from time to time, and all
certificates and instruments, if any, from time to time representing or
evidencing the L/C Cash Collateral Account Investments,

(iii) all notes, certificates of deposit, deposit accounts, checks and other
instruments from time to time delivered to or otherwise possessed by the
Administrative Agent for or on behalf of the Company in substitution for or in
addition to any or all of the then existing L/C Cash Collateral Account
Collateral,

(iv) all interest, dividends, cash, instruments and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of the then existing L/C Cash Collateral Account Collateral, and

(v) all proceeds of any and all of the foregoing L/C Cash Collateral Account
Collateral.

(c) If requested by the Company, the Administrative Agent will, subject to the
provisions of clause (e) below, from time to time (i) invest amounts on deposit
in the L/C Cash Collateral Account in such notes, certificates of deposit and
other debt instruments as the Company may select and the Administrative Agent
may approve and (ii) invest interest paid on the notes, certificates of deposit
and other instruments referred to in clause (i) above, and reinvest other
proceeds of any such notes, certificates of deposit and other instruments which
may mature or be sold, in each case in such notes, certificates of deposit and
other debt instruments as the Company may select and the Administrative Agent
may approve (the notes, certificates of deposit and other instruments referred
to in clauses (i) and (ii) above being collectively “L/C Cash Collateral Account
Investments”). Interest and proceeds that are not invested or reinvested in L/C
Cash Collateral Account Investments as provided above shall be deposited and
held in the L/C Cash Collateral Account.

(d) Upon such time as (i) the aggregate Available Amount of all Letters of
Credit is reduced to zero and such Letters of Credit are expired or terminated
by their terms and all amounts payable in respect thereof, including but not
limited to principal, interest, commissions, fees and expenses, have been paid
in full in cash, and (ii) no Event of Default has occurred and is continuing
under this Agreement, the Administrative Agent will pay and release to the
Company or at its order (a) accrued interest due and payable on the L/C Cash
Collateral Account Investments and in the L/C Cash Collateral Account, and
(b) the balance remaining in the L/C Cash Collateral Account after the
application, if any, by the Administrative Agent of funds in the L/C Cash
Collateral Account to the payment of amounts described in clause (i) of this
subsection (d).

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

98



--------------------------------------------------------------------------------

(e) (i) The Administrative Agent may, without notice to the Company except as
required by law and at any time or from time to time, charge, set-off and
otherwise apply all or any part of the L/C Cash Collateral Account against the
obligations of the Company in respect of Letters of Credit (collectively, the
“L/C Cash Collateral Account Obligations”) or any part thereof. The
Administrative Agent agrees to notify the Company promptly after any such
set-off and application, provided that the failure of the Administrative Agent
to give such notice shall not affect the validity of such set-off and
application.

(ii) The Administrative Agent may also exercise in respect of the L/C Cash
Collateral Account Collateral, in addition to other rights and remedies provided
for herein or otherwise available to it, all the rights and remedies of a
secured party on default under the Uniform Commercial Code in effect in the
State of New York at that time (the “UCC”) (whether or not the UCC applies to
the affected L/C Cash Collateral Account Collateral), and may also, without
notice except as specified below, sell the L/C Cash Collateral Account
Collateral or any part thereof in one or more parcels at public or private sale,
at any of the Administrative Agent’s offices or elsewhere, for cash, on credit
or for future delivery, and upon such other terms as the Administrative Agent
may deem commercially reasonable. Each Borrower agrees that, to the extent
notice of sale shall be required by law, at least ten days’ notice to such
Borrower of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification. The
Administrative Agent shall not be obligated to make any sale of L/C Cash
Collateral Account Collateral regardless of notice of sale having been given.
The Administrative Agent may adjourn any public or private sale from time to
time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned.

(iii) Any cash held by the Administrative Agent as L/C Cash Collateral Account
Collateral and all cash proceeds received by the Administrative Agent in respect
of any sale of, collection from, or other realization upon all or any part of
the L/C Cash Collateral Account Collateral may, in the discretion of the
Administrative Agent, be held by the Administrative Agent as collateral for,
and/or then or at any time thereafter be applied in whole or in part by the
Administrative Agent against, all or any part of the L/C Cash Collateral Account
Obligations in such order as the Administrative Agent shall elect. Any surplus
of such cash or cash proceeds held by the Administrative Agent and remaining
after payment in full of all the L/C Cash Collateral Account Obligations shall
be paid over to the Company or to whomsoever may be lawfully entitled to receive
such surplus.

(f) Upon the permanent reduction from time to time of the aggregate Available
Amount of all Letters of Credit in accordance with the terms thereof, the
Administrative Agent shall release to the Company amounts from the L/C Cash
Collateral Account in an amount equal to each such permanent reduction; provided
that the Administrative Agent shall not be obligated to reduce the funds or
other L/C Cash Collateral Account Collateral then held in the L/C Cash
Collateral Account below that level that the Administrative Agent reasonably
determines is required to be maintained after taking into consideration any
rights or claims of any Persons other than the Administrative Agent.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

99



--------------------------------------------------------------------------------

(g) In furtherance of the grant of the pledge and security interest pursuant to
this Section 7.02, the Company hereby agrees with each Lender, each Issuing Bank
and the Administrative Agent that the Company shall give, execute, deliver, file
and/or record any financing statement, notice, instrument, document, agreement
or other papers that may be necessary or desirable (in the reasonable judgment
of the Administrative Agent) to create, preserve, perfect or validate the
security interest granted pursuant hereto or to enable the Administrative Agent
to exercise and enforce its rights hereunder with respect to such pledge and
security interests.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

SECTION 8.01 Authorization and Action. Each Lender and Issuing Bank hereby
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers under this
Agreement as are delegated to the Administrative Agent by the terms hereof,
together with such powers as are reasonably incidental thereto. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, (i) as to any matters not expressly provided for by
this Agreement (including, without limitation, enforcement or collection of any
Notes), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 9.01 and 7.02), and such instructions shall be binding upon
all Lenders and all holders of Notes; provided that the Administrative Agent
shall not be required to take any action which in its opinion or in the opinion
of its counsel, may expose the Administrative Agent to liability or which is
contrary to this Agreement or applicable law, (ii) the Administrative Agent
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or an Event of Default has occurred and is continuing and
(iii) except as expressly set forth herein and in the other Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any of the
Borrowers or any of their Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent agrees to give to each Lender prompt notice
of each notice given to it by any Borrower pursuant to the terms of this
Agreement and, promptly, copies of each item furnished to the Administrative
Agent pursuant to Section 6.01(i). The provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the Issuing Banks, and
neither the Company nor any other Borrower shall have rights as a third party
beneficiary of any of such provisions.

SECTION 8.02 Reliance, Etc.

(a) None of the Agents nor any of their respective directors, officers, agents
or employees shall be liable for any action taken or omitted to be taken by it
or them under or in connection with the Loan Documents, except for its or their
own gross negligence or willful misconduct. Without limitation of the generality
of the foregoing, the Administrative Agent:

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

100



--------------------------------------------------------------------------------

(i) may treat the payee of any Note as the holder thereof until the
Administrative Agent receives and accepts an Assignment and Acceptance entered
into by the Lender which is the payee of such Note, as assignor, and an Eligible
Assignee, as assignee, as provided in Section 9.07; (ii) may consult with legal
counsel (including counsel for any Borrower), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (iii) makes no warranty or representation to
any Lender or Issuing Bank and shall not be responsible to any Lender or Issuing
Bank for any statements, warranties or representations (whether written or oral)
made in or in connection with this Agreement; (iv) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of this Agreement on the part of any Borrower or to
inspect the property (including the books and records) of any Borrower;
(v) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto; and (vi) shall be
entitled to rely upon, and shall incur no liability under or in respect of this
Agreement by acting upon, any notice, request, consent, certificate, statement
or other instrument, document or writing (which may be by telecopier/fax,
telegram, cable or telex, any other electronic message, Internet or intranet
website posting or other distribution) believed by it to be genuine and signed
or sent by the proper party or parties.

(b) The Joint Bookrunners, as such, the Joint Lead Arrangers, as such, the
Syndication Agents, as such, and the Documentation Agents, as such, and the
Managing Agents, as such, each referred to on the cover page hereto, shall have
no duties or obligations whatsoever to the Lenders under or with respect to this
Agreement, any of the other Loan Documents or any other document or any matter
related thereto, except in its capacity, as applicable, as the Administrative
Agent, a Lender or an Issuing Bank hereunder.

(c) The Administrative Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until notice describing such Default or
Event of Default is given to the Administrative Agent by the Company, any other
Borrower, a Lender or an Issuing Bank.

(d) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

(e) The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective
officers, directors, employees, agents, advisors and Affiliates. The exculpatory

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

101



--------------------------------------------------------------------------------

provisions of this Article shall apply to any such sub-agent and to the
officers, directors, employees, agents, advisors and Affiliates of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

SECTION 8.03 The Agent and their Affiliates as Lenders. With respect to its
respective Commitment as a Lender, the Loans made by it as a Lender, the Letters
of Credit issued by it as Issuing Bank and the Notes issued to it as a Lender,
each of the Agents party to this Agreement as Lender and/or Issuing Bank shall
have the same rights and powers under this Agreement as any other Lender in its
capacity as a Lender and/or any other Issuing Bank in its capacity as Issuing
Bank and may exercise the same as though it were not an Agent; and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include each
Agent in its individual capacity as a Lender and/or an Issuing Bank. Each Agent,
in its individual capacity as a Lender and/or an Issuing Bank, and its
affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for, act as trustee under indentures of, and
generally engage in any kind of business with, any Borrower, any of its
Subsidiaries and any Person who may do business with or own securities of any
Borrower or any such Subsidiary, all as if the such Agent were not an Agent
under this Agreement and without any duty to account therefor to the Lenders or
the Issuing Banks.

SECTION 8.04 Lender Credit Decision. Each Lender and each Issuing Bank
acknowledges that it has, independently and without reliance upon any Agent, any
other Lender or Issuing Bank, any of their respective Affiliates or any of their
respective, or their Affiliates’ respective, partners, directors, officers,
employees, agents, trustees and advisors and based on the financial statements
referred to in Section 5.01 and such other documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon any Agent or any other Lender or Issuing
Bank and based on such documents and information as it shall deem appropriate at
the time, continue to make its own credit decisions in taking or not taking
action under this Agreement.

SECTION 8.05 Indemnification. The Lenders and the Issuing Banks severally agree
to indemnify each Agent and each of their Affiliates and their respective and
their Affiliates’ respective officers, directors, employees, agents and advisors
(in each case to the extent the Company fails to pay the same pursuant to
Section 9.04(b) or otherwise), ratably according to their respective pro rata
share, from and against any and all claims, damages, losses, liabilities and
expenses of any kind or nature whatsoever which may be imposed on, incurred by,
or asserted against such Agent in any way relating to or arising out of this
Agreement or any action taken or omitted by such Agent under this Agreement in
its respective capacity as an agent hereunder, provided that no Lender or
Issuing Bank shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from such Agent’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender and each Issuing
Bank agrees to reimburse the Administrative Agent promptly upon demand for its
ratable share of any out-of-pocket expenses (including counsel fees but
excluding normal administrative expenses expressly excluded under
Section 9.04(a)) incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that the Administrative Agent is not reimbursed for such expenses
by the Company as required under Section 9.04(a).

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

102



--------------------------------------------------------------------------------

SECTION 8.06 Successor Administrative Agent.

(a) The Administrative Agent may resign at any time by giving written notice
thereof to the Lenders, the Issuing Banks and the Company and may be removed at
any time with or without cause by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Administrative Agent with the consent of the Company, which consent
shall not be unreasonably withheld. If no successor Administrative Agent shall
have been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent’s giving of
notice of resignation or the Required Lenders’ removal of the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
the Lenders and the Issuing Banks, appoint a successor Administrative Agent,
which shall be an Eligible Assignee and a commercial bank organized under the
laws of the United States of America or of any State thereof and having a
combined capital and surplus of at least $50,000,000; provided that if the
Administrative Agent shall notify the Company and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Bank directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement (if not
already discharged therefrom as provided above in this Section). After any
retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article VIII and Section 9.04 shall
inure to its benefit and to the benefit of its sub-agents and their respective
Affiliates and their respective, and their Affiliates’ respective, partners,
officers, directors, employees, agents, trustees and advisors as to any actions
taken or omitted to be taken by any of them (i) while the retiring
Administrative Agent was acting as Administrative Agent under this Agreement and
(ii) after such resignation or removal for as long as any of them continues to
act in any capacity hereunder or under the other Loan Documents, including
(a) acting as collateral agent or otherwise holding any collateral security on
behalf of any of the Lenders and (b) in respect of any actions taken in
connection with transferring the agency to any successor Administrative Agent.

(b) Any resignation by or removal of Bank of America as Administrative Agent
pursuant to this Section 8.06 shall also constitute its resignation as an
Issuing Bank and a Swing Loan Bank. If Bank of America resigns as an Issuing
Bank, it shall retain all the rights, powers, privileges and duties of an
Issuing Bank hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as an Issuing Bank and all Letter of
Credit Outstandings with respect thereto, including the right to require each of
the Lenders to purchase its pro rata

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

103



--------------------------------------------------------------------------------

share of any outstanding Letter of Credit Loan pursuant to Section 3.04(b). If
Bank of America resigns as a Swing Loan Bank, it shall retain all the rights of
a Swing Loan Bank provided for hereunder with respect to Swing Loans made by it
and outstanding as of the effective date of such resignation, including the
right to require each of the Lenders to purchase its pro rata share of any
outstanding Swing Loans pursuant to Section 3.03(c). Upon the appointment by the
Borrower of a successor an Issuing Bank or Swing Loan Bank hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender), (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Bank or Swing Loan Bank,
as applicable, (b) the retiring Issuing Bank and Swing Loan Bank shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

SECTION 8.07 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Company or any other Borrower, that at least
one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

104



--------------------------------------------------------------------------------

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

ARTICLE IX

MISCELLANEOUS

SECTION 9.01 Amendments, Etc. (i) No amendment or waiver of any provision of
this Agreement or any other Loan Document, nor consent to any departure by any
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by each Lender affected thereby, do any of the
following: (a) extend the expiration date of any Letter of Credit beyond the
first anniversary of the Termination Date of the relevant Issuing Bank,
(b) reduce any fees or other amounts payable hereunder to such Lender,
(c) postpone any date fixed for any payment of any fees or other amounts payable
hereunder to such Lender, (d) change the percentage of the Commitments or of the
Total Outstandings, or the number of Lenders, which shall be required for the
Lenders or any of them to take any action hereunder, (e) release the guarantee
set forth in Section 10.01 or (f) amend this Section 9.01, Section 9.07(j),
Section 1.07 or Section 2.13; and provided further that (1) no amendment, waiver
or consent shall affect the rights or duties of the Administrative Agent, and
any Issuing Bank or any Swing Loan Bank, as the case may be, under this
Agreement or any other Loan Document, unless such amendment, waiver or consent
is in writing and signed by the Administrative Agent, such Issuing Bank or such
Swing Loan Bank, as the case may be, in addition to the Lenders required above
to take such action, (2) no amendment, waiver or consent shall affect the rights
or duties of any Lender that has made a Competitive Bid Loan unless such
amendment, waiver or consent is in writing and signed by such Lender in respect
of such Competitive Bid Loan, in addition to the Lenders required above to take
such action, (3) subject to the provisions of Section 2.06 and 2.15, no
amendment, waiver or consent shall reduce the principal of, or interest on, the
Revolving Loans or postpone any date fixed for any payment of principal of, or
interest on, the Revolving Loans, unless in each case signed by each Lender

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

105



--------------------------------------------------------------------------------

affected thereby, (4) no amendment, waiver or consent shall reduce the principal
of, or interest on, the Swing Loans or postpone any date fixed for any payment
of principal of, or interest on, the Swing Loans, unless in each case signed by
all of the Swing Loan Banks, (5) no amendment, waiver or consent shall reduce
the principal of, or interest on, the Letter of Credit Loans or postpone any
date fixed for any payment of principal of, or interest on, the Letter of Credit
Loans, unless in each case signed by each affected Lender, (6) subject to the
provisions of Sections 2.06 and 2.15, no amendment, waiver or consent shall
extend the Termination Date of the Commitment or increase the Commitment of any
Lender, Swing Loan Bank or Issuing Bank or subject any Lender, Swing Loan Bank
or Issuing Bank to any additional obligations, unless signed by such Lender,
Swing Loan Bank or Issuing Bank, as the case may be and (7) any amendment to a
ratio or requirement that is contemplated pursuant to Section 1.03(b) shall
require a writing signed only by the Company and the Administrative Agent.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

(ii) Notwithstanding the foregoing clause (i), the Administrative Agent and the
Company may, with the consent of the other (but without the consent of any
Lender or other Borrower), amend, modify or supplement this Agreement and any
other Loan Document to cure any ambiguity, omission, typographical error,
mistake, defect or inconsistency if such amendment, modification or supplement
does not adversely affect the rights of the Administrative Agent or any Lender.

SECTION 9.02 Notices, Etc. (a) All notices and other communications provided for
hereunder shall be in writing (including telecopy/fax or electronic mail) and
mailed, telecopied/faxed, emailed or delivered, to the address, facsimile number
or electronic mail address specified for such Person in Schedule II hereto; or
to the Company or the Administrative Agent, at such other address, facsimile
number or electronic mail address as shall be designated by such party in a
written notice to the other parties and, to each other party, at such other
address, facsimile number or electronic mail address as shall be designated by
such party in a written notice to the Company and the Administrative Agent. All
such notices and communications shall, (a) when mailed, be effective three
Business Days after the same is deposited in the mails, (b) when mailed for next
day delivery by a reputable freight company or reputable overnight courier
service, be effective one Business Day thereafter, and (c) when sent by
telecopy/fax be effective when the same is telecopied/faxed and receipt thereof
is confirmed by telephone, return telecopy/fax or electronic mail, except that
notices and communications to the Administrative Agent pursuant to Article II,
III or VIII shall not be effective until received by the Administrative Agent.
Notices and other communications delivered through electronic communications to
the extent provided in sub clause (b) below, shall be effective as provided in
such clause (b).

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

106



--------------------------------------------------------------------------------

(b) Electronic Communications.

(i) Delivery of Communications by the Company. The Company (on behalf of itself
and on behalf of each Designated Borrower) agrees that, unless otherwise
requested by the Administrative Agent, it will provide to the Administrative
Agent all information, documents and other materials that it is obligated to
furnish to the Administrative Agent pursuant to this Agreement and the other
Loan Documents, including, without limitation, all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication that (A) relates to a request
for a new, or a continuation or Conversion of an existing, Borrowing (including
any election of an interest rate or Interest Period relating thereto),
(B) relates to the payment of any principal or other amount due under this
Agreement prior to the scheduled date therefor, (C) provides notice of any
Default or Event of Default under this Agreement, (D) is required to be
delivered to satisfy any condition precedent in Article IV relating to the
effectiveness of this Agreement and/or any Borrowing or (E) initiates or
responds to legal process (all such non-excluded information being referred to
herein collectively as the “Communications”), by transmitting the Communications
in an electronic/soft medium (provided such Communications contain any required
signatures) in a format acceptable to the Administrative Agent to the email
address specified on Schedule II hereto or such other e-mail address designated
by the Administrative Agent from time to time.

(ii) Use of Web Platforms and FpML Messaging. Each party hereto agrees that the
Administrative Agent may make the Communications available to the Lenders, the
Swing Loan Banks and the Issuing Banks by electronic communication (including by
posting the Communications on IntraLinks, Syndtrak, ClearPar, or a substantially
similar electronic transmission system, if any, to which each Lender and the
Administrative Agent have access (the “Platform”), FpML messaging or e-mail (as
described below)) pursuant to procedures approved by the Administrative Agent.
Nothing in this Section 9.02 shall prejudice the right of the Administrative
Agent to make the Communications available to the Lenders, the Swing Loan Banks
and the Issuing Banks in any other manner specified in this Agreement.

(iii) E-mail Notification to Lenders. Each Lender, each Swing Loan Bank and each
Issuing Bank agrees that e-mail notice to it (at the address provided pursuant
to the next sentence and deemed delivered as provided in the next paragraph)
specifying that Communications have been posted to the Platform shall constitute
effective delivery of such Communications to such Lender for purposes of this
Agreement. Each Lender, each Swing Loan Bank and each Issuing Bank agrees (i) to
notify the Administrative Agent in writing (including by electronic
communication) from time to time to ensure that the Administrative Agent has on
record an effective e-mail address for such Lender, such Swing Loan Bank or such
Issuing Bank, as the case may be, to which the foregoing notice may be sent by
electronic transmission, and (ii) that the foregoing notice may be sent to such
e-mail address.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

107



--------------------------------------------------------------------------------

(iv) Presumption as to Delivery of E-Mail. Each party agrees that any electronic
communication referred to in this Section 9.02 shall be deemed delivered upon
the posting of a record of such communication as “received” in the e-mail system
of the recipient; provided that if such communication is not so received during
normal business hours, such communication shall be deemed delivered at the
opening of business on the next Business Day.

(v) Waiver of Responsibility. Each party acknowledges that (A) the distribution
of material through an electronic medium is not necessarily secure and that
there are confidentiality and other risks associated with such distribution,
(B) the Communications and the Platform are provided “as is” and “as available,”
(C) none of the Administrative Agent, its affiliates nor any of their respective
officers, directors, employees, agents, advisors or representatives
(collectively, the “Bank of America Parties”) warrants the adequacy, accuracy or
completeness of the Communications or the Platform, and each Bank of America
Party expressly disclaims liability for errors or omissions in any
Communications or the Platform, and (D) no warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by any Bank
of America Party in connection with any Communications or the Platform.

(vi) Limitation on use of Platform. Notwithstanding the foregoing, if the
Company has any reason to believe that either the confidentiality of the
Platform, the confidentiality of electronic transmissions to the Administrative
Agent, or the integrity of Communications posted on the Platform has, may have
or may in the future be compromised, then the Company may upon notice to the
Administrative Agent delivered in any manner permitted under this Agreement,
either (1) suspend its obligation hereunder to transmit Communications to the
Administrative Agent by electronic/soft medium, (2) instruct the Administrative
Agent not to transmit to the Platform any as yet un-posted Communications,
and/or (3) instruct the Administrative Agent to take commercially reasonable
steps to remove any currently posted Communications from the Platform. In the
event that the use of the Platform should be suspended due to any of the
circumstances described in this paragraph, the Company agrees to deliver the
Communications to each Lender via e-mail. The Lenders agree that the delivery of
the Communications via e-mail shall be deemed effective upon the posting of a
record of such electronic transmission as “sent” in the e-mail system of the
Company. The Administrative Agent agrees to immediately inform the Company of
any security issue or Communications integrity issue that comes to its attention
and relates to the Platform or the Administrative Agent’s receipt of electronic
Communications.

SECTION 9.03 No Waiver; Remedies. No failure on the part of any Lender, any
Issuing Bank or the Administrative Agent to exercise, and no delay in
exercising, any right hereunder or under any other Loan Document shall operate
as a waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

108



--------------------------------------------------------------------------------

SECTION 9.04 Costs and Expenses.

(a) The Company agrees to pay, whether or not any of the transactions
contemplated hereby are consummated, on the Effective Date and thereafter on
demand (x) all reasonable costs and expenses in connection with the preparation
(excluding normal travel and related expenses incurred by the personnel of the
Administrative Agent), execution, delivery, administration (excluding those
which are customarily borne by the Administrative Agent), modification and
amendment of this Agreement, the other Loan Documents and the other documents to
be delivered hereunder, and (y) the reasonable fees and expenses of counsel to
the Administrative Agent and with respect to advising the Administrative Agent
as to its rights and responsibilities under this Agreement. The Company further
agrees to pay on demand all reasonable expenses of the Lenders and the Issuing
Banks (including, without limitation, reasonable counsel fees and expenses) in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of this Agreement, the other Loan Documents and the other
documents to be delivered hereunder, including, without limitation, reasonable
counsel fees and expenses in connection with the enforcement of rights under
this Section 9.04(a).

(b) The Company agrees to indemnify and hold harmless the Administrative Agent
(and any sub-agent thereof), each Lender, each Issuing Bank, each Joint
Bookrunner and each Joint Lead Arranger and each of their respective Affiliates
and the respective officers, directors, employees, agents, advisors and other
representatives of the foregoing (each, an “Indemnified Party”) from and against
(and will reimburse each Indemnified Party as the same are incurred for) any and
all claims, damages, losses, liabilities and expenses (including, without
limitation, the reasonable fees, disbursements and other charges of counsel but
in each case limited to the reasonable and documented out-of-pocket fees,
disbursements and other charges of one counsel to all Indemnified Parties taken
as a whole and, if reasonably necessary, one local counsel for all Indemnified
Parties taken as a whole in each relevant jurisdiction and, solely in the case
of an actual or perceived conflict of interest, one additional counsel (and if
reasonably necessary, one local counsel in each relevant jurisdiction) to each
group of similarly situated affected Indemnified Parties) that are incurred by
or asserted or awarded against any Indemnified Party in its agent or lending
capacity under, or otherwise in connection with, the Loan Documents, in each
case arising out of or in connection with or by reason of, or in connection with
the preparation for a defense of, any investigation, litigation or proceeding
arising out of, related to or in connection with the Loan Documents, the
proposed or actual use of the proceeds therefrom or any of the other
transactions contemplated thereby, whether or not such investigation, litigation
or proceeding is brought by the Company, its shareholders or creditors or an
Indemnified Party or any other person or an Indemnified Party is otherwise a
party thereto and whether or not the transactions contemplated hereby are
consummated, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF SUCH
INDEMNIFIED PARTY, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from (i) such Indemnified Party’s bad faith, gross
negligence or willful misconduct or (ii) the material breach by such Indemnified
Party of its obligations under this Agreement or (y) to have arisen out of, or
in connection with, any proceeding that does not involve an act or omission by
the Company or any of its Affiliates and that is brought by an Indemnified Party
against any other Indemnified Party (other than a claim related to such
Indemnified Party acting as a Joint Lead Arranger, Joint Bookrunner,

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

109



--------------------------------------------------------------------------------

Administrative Agent, Syndication Agent, Documentation Agent, Managing Agent, or
in another agency or representative capacity). The Company also agrees not to
assert any claim against the Administrative Agent (or any sub-agent thereof),
any Lender, any Issuing Bank, any of their Affiliates, or any of their
respective directors, officers, employees, attorneys and agents, on any theory
of liability, for consequential, indirect, special or punitive damages arising
out of or otherwise relating to any of the Loan Documents or any of the
transactions contemplated hereby or thereby or the actual or proposed use of the
proceeds of the Loans. Each of the Lenders, each of the Issuing Banks and the
Administrative Agent agrees not to assert any claim against the Company, its
Affiliates or any of their directors, officers, employees, attorneys and agents,
on any theory of liability, for consequential, indirect, special or punitive
damages arising out of or otherwise relating to any of the Loan Documents or any
of the transactions contemplated hereby or thereby or the actual or proposed use
of the proceeds of the Loans or the Letters of Credit; provided that nothing
contained in this sentence shall limit the Company’s indemnity or reimbursement
obligations to the extent set forth in this paragraph. Notwithstanding any other
provision of this Agreement, no Indemnified Party shall be liable for any
damages arising from the use by others of information or other materials
obtained through electronic telecommunications or other information transmission
systems, other than for the Company’s direct or actual damages resulting from
the bad faith, gross negligence or willful misconduct of such Indemnified Party
as determined by a final and nonappealable judgment of a court of competent
jurisdiction. This paragraph (b) shall not apply with respect to taxes other
than any taxes that represent losses, claims, damages, etc. arising from any
non-tax claim.

(c) If (i) any payment of principal of any Eurocurrency Rate Loan is made other
than on the last day of the Interest Period for such Loan, as a result of a
payment pursuant to Section 2.15(c) or 3.05 or acceleration of the maturity of
the Loans pursuant to Section 7.01 or for any other reason, or (ii) the Company
gives notice of a Loan Conversion pursuant to Section 2.09(c) or otherwise
continues or Converts any Loan (other than a Base Rate Loan or a LIBOR Floating
Rate Loan) effective on a day other than the last day of the Interest Period for
such Loan, then the Company shall, upon demand by any Lender (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender any amounts required to compensate such Lender for
any additional losses, costs or expenses which it may reasonably incur as a
result of such payment, including, without limitation, any loss (excluding loss
of anticipated profits), cost or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Loan.

(d) Without prejudice to the survival of any other agreement of the Company or
the Lenders hereunder, the agreements and obligations of the Company contained
in Sections 2.12, 3.01(c), 3.05 and 9.04, and the agreements and obligations of
each Lender under Section 9.11, shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under each of the other
Loan Documents.

SECTION 9.05 Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 7.01 to authorize the
Administrative Agent to declare the Loans and other amounts payable under this
Agreement and the other Loan Documents due and payable pursuant to the
provisions of Section 7.01, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

110



--------------------------------------------------------------------------------

or special, time or demand, provisional or final) at any time held (other than
deposits at any account with respect to which such account states that the
Company is acting in a fiduciary capacity) and other indebtedness at any time
owing by such Lender to or for the credit or the account of the Company against
any and all of the obligations of the Company now or hereafter existing under
this Agreement and any other Loan Document to such Lender, whether or not such
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations may be unmatured; provided, that in the
event that any Defaulting Lender shall exercise any such right of set-off,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.13
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) such Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the Loans
and other amounts owing to such Defaulting Lender as to which it exercised such
right of setoff. Each Lender agrees promptly to notify the Company after any
such set-off and application made by such Lender, provided that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of each Lender under this Section are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which such
Lender may have.

SECTION 9.06 Binding Effect. This Agreement shall become effective when it shall
have been executed by the Company, the Administrative Agent and each Bank and
thereafter shall be binding upon and inure to the benefit of the Borrowers, the
Administrative Agent and each Lender and their respective successors and
assigns, except that no Borrower shall have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Lenders.

SECTION 9.07 Assignments and Participations.

(a) Each Lender may assign to one or more banks or other entities all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitments, the Loans owing to it and the
Note or Notes, if any, held by it); provided, however, that:

(i) each such assignment shall be of a constant, and not a varying, percentage
of all rights and obligations under this Agreement (other than any Competitive
Bid Loans or any Swing Loans), it being understood that a Lender shall be
permitted to assign to any of its Affiliates all or any portion of such Lender’s
rights and obligations with respect to a Designated Borrower that is not
incorporated in the United States,

(ii) the amount of the Commitments of the assigning Lender being assigned
pursuant to each such assignment other than an assignment to another Lender or
an Affiliate of a Lender (in each case, determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall in no event be
less than $10,000,000 and shall be an integral multiple of $1,000,000 in excess
thereof,

(iii) each such assignment shall be to an Eligible Assignee, and (unless such
assignment shall be to an Affiliate of the assigning Lender or to an existing
Lender) the Company, the Administrative Agent, the Issuing Banks and the Swing
Loan Banks shall have consented to such assignment (which consents shall not be
unreasonably

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

111



--------------------------------------------------------------------------------

withheld or delayed); provided that (x) the consent of the Company shall not be
required if an Event of Default has occurred and is continuing at the time of
such assignment, (y) the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof, and (z) the Company may reasonably withhold its consent to an
assignment if, as of the effective date of such assignment, such assignment
would increase the amount of Taxes or Other Taxes payable under Section 2.12,

(iv) after giving effect to such assignment, the assigning Lender together with
all Affiliates of such Lender (collectively, each a “Lender Group”) shall
continue to hold no less than 25% of any Commitments held by such Lender Group
on, or acquired by such Lender Group after, the Effective Date (and the Loans
owing to such Lender Group), unless the Company shall otherwise agree; provided
that this clause (iv) shall not apply if an Event of Default pursuant to
Section 7.01(a) has occurred and is continuing at the time of such assignment,

(v) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Note or Notes subject to such
assignment and a processing and recordation fee of $3,500 paid by either the
assigning Lender or the assignee,

(vi) unless the Company and the Administrative Agent otherwise agree, the
Termination Date of the assignee under each such assignment shall be deemed to
be the then Final Termination Date, and

(vii) no assignment shall be made to (A) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (A), (B) a
natural person or (C) any Borrower or any Affiliate of any Borrower.

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall relinquish its rights and be released from its
obligations under this Agreement, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance.

Notwithstanding anything to the contrary contained herein except for the
conditions set for in clause (iv) of this Section 9.07(a), any Bank (a “Granting
Bank”) may grant to a special purpose funding vehicle (a “SPC”), identified as
such in writing from time to time by the Granting Bank to the Administrative
Agent and the Company, the option to provide to a Borrower all or any part of a
Loan that such Granting Bank would otherwise be obligated to make to such
Borrower pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to make any Loan, (ii) if an SPC elects not
to exercise such option or otherwise fails to provide all or any part of such
Advance, the Granting Bank shall be obligated to make such Loan pursuant

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

112



--------------------------------------------------------------------------------

to the terms hereof. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Bank to the same extent, and as if, such Loan were
made by such Granting Bank. Each party hereto hereby agrees that no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement (all
liability for which shall remain with the Granting Bank). In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this Section 9.07 except for the conditions set forth in
clause (iii) of this Section 9.07(a), any SPC may (i) with notice to, but
without the prior written consent of, the Company and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Bank or to any Eligible Assignee
(consented to by the Company and the Administrative Agent) providing liquidity
and/or credit support to or for the account of such SPC to support the funding
or maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC. This paragraph may not be amended without the written consent of the SPC.

(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of any
Borrower or the performance or observance by any Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 5.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon any Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee confirms that it is an Eligible Assignee;
(vi) such assignee appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Administrative Agent by the terms hereof, together with
such powers as are reasonably incidental thereto; and (vii) such assignee agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of this Agreement are required to be performed by it as a Lender.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

113



--------------------------------------------------------------------------------

(c) Each New Lender shall submit a New Commitment Acceptance in accordance with
the provisions of Section 2.06(b). Upon the execution, delivery, acceptance and
recording of a New Commitment Acceptance, from and after the Increase Date
related thereto such New Lender shall be a party hereto and have the rights and
obligations of a Lender hereunder having the Commitment specified therein (or
such lesser Commitment as shall be allocated to such New Lender in accordance
with Section 2.06(b)(vi) or 2.15(d)). By executing and delivering a New
Commitment Acceptance, the New Lender thereunder confirms to and agrees with the
other parties hereto as follows: (i) such New Lender hereby agrees that no
Lender has made any representation or warranty, or assumes any responsibility
with respect to, (x) any statements, warranties or representations made in or in
connection with this Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto or (y) the financial condition
of any Borrower or the performance or observance by any Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (ii) such New Lender confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 5.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such New
Commitment Acceptance; (iii) such New Lender will, independently and without
reliance upon any Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (iv) such
New Lender confirms that it is an Eligible Assignee; (v) such New Lender
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement as are delegated to
the Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vi) such New Lender agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

(d) The Administrative Agent, acting solely for this purpose as an agent of each
Borrower, shall maintain at its address referred to in Section 9.02 a copy of
each Assignment and Acceptance and each New Commitment Acceptance delivered to
and accepted by it and a register for the recordation of the names and addresses
of the Lenders and the Commitments of, and principal amount (and stated
interest) of the Loans owing to, each Lender from time to time (the “Register”).
The entries in the Register shall be conclusive and binding for all purposes,
absent manifest error, and each Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes of this Agreement. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Company or any
Lender at any reasonable time and from time to time upon reasonable prior
notice. The Administrative Agent shall provide the Company with a copy of the
Register upon request.

(e) (i) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with any Revolving Loan Note or Notes subject to such assignment, the
Administrative Agent shall, if such Assignment and Acceptance has been completed
and is in substantially the form of Exhibit C-1 hereto, (1) accept such
Assignment and Acceptance, (2) record the information contained therein in the
Register and (3) give prompt notice thereof to the Company. Within five Business
Days after its receipt of such notice, the relevant Borrower, at its own
expense, shall execute and deliver to the Administrative Agent in exchange for
any surrendered Revolving Loan Note or Notes a new Revolving Loan Note to such
Eligible Assignee in an amount equal to the Commitments

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

114



--------------------------------------------------------------------------------

assumed by it pursuant to such Assignment and Acceptance and a new Revolving
Loan Note to the assigning Lender in an amount equal to the Commitments retained
by it hereunder. Such new Revolving Loan Notes shall be in an aggregate
principal amount equal to the aggregate principal amount of such surrendered
Revolving Loan Note or Notes, shall be dated the effective date of such
Assignment and Acceptance and shall otherwise be in substantially the form of
Exhibit A-l hereto. Such surrendered Revolving Loan Note or Notes shall be
marked “canceled” and shall be returned promptly to the Company.

(ii) Upon its receipt of a New Commitment Acceptance executed by a New Lender
representing that it is an Eligible Assignee, the Administrative Agent shall, if
such New Commitment Acceptance has been completed and is in substantially the
form of Exhibit C-3 hereto, (1) accept such New Commitment Acceptance,
(2) record the information contained therein in the Register and (3) give prompt
notice thereof to the Company. Within five Business Days after its receipt of
such notice if requested by such New Lender, the relevant Borrower, at its own
expense, shall execute and deliver to the Administrative Agent a new Revolving
Loan Note to such New Lender in an amount equal to the Commitments assumed by it
pursuant to such New Commitment Acceptance. Such new Revolving Loan Note shall
be dated the relevant Increase Date and shall otherwise be in substantially the
form of Exhibit A-l hereto.

(f) Each Lender may sell participations to one or more banks or other entities
(other than a natural person, a Defaulting Lender or a Borrower or any Affiliate
of a Borrower) in or to a portion of its rights and obligations under this
Agreement (including, without limitation, a portion of its Commitments, the
Loans owing to it and the Note or Notes, if any, held by it); provided, however,
that (i) such Lender’s obligations under this Agreement (including, without
limitation, its Commitments hereunder) shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) the Borrowers, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement, (iv) except in the case of a participation involving a Lender and one
of its Affiliates (and this exception shall apply only so long as the
participant remains an Affiliate of such Lender), the parties to each such
participation shall execute a participation agreement in substantially the form
of the Participation Agreement, (v) each participant (x) shall be required to
complete and deliver the documentation required under Section 2.12(e) to the
participating Lender, (y) agrees to be subject to the provisions of
Section 2.12(g) as if it were an assignee, and (z) shall not be entitled to
receive any greater payment under Section 3.05 or 2.12 with respect to any
participation than its participating Lender would have been entitled to receive,
except to the extent such entitlement to receive a greater payment results from
a change in law that occurs after the participant acquired the applicable
participation, (vi) each Lender that sells a participation agrees at the
Company’s request and expense, to use reasonable efforts to cooperate with any
Borrower to effectuate the provisions of Section 3.08(a) with respect to any
participant, and (vii) no participant under any such participation shall have
any right to approve any amendment to or waiver of any provision of any Loan
Document, or any consent to any departure by any Borrower therefrom, except to
the extent that such amendment, waiver or consent would alter the principal of,
or interest on, the Loan or Loans in which such participant is participating or
any fees or other amounts payable to the Lenders hereunder, or postpone any date
fixed for any payment of principal of, or interest on, the Loans or any fees or
other amounts payable hereunder.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

115



--------------------------------------------------------------------------------

Each Lender shall provide the Company with a list of entities party to all
Participation Agreements (under which any such entity has any right to approve
any amendment or waiver or consent for any matters as permitted under the
immediately preceding sentence) with such Lender upon request.

(g) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant, any
information, including Confidential Information, relating to the Borrowers
furnished to such Lender by or on behalf of the Borrowers; provided that, prior
to any such disclosure of Confidential Information, the assignee or participant
or proposed assignee or participant shall be informed of the confidential nature
of such Confidential Information and shall agree to (i) preserve the
confidentiality of any Confidential Information relating to the Borrowers
received by it from such Lender and (ii) be bound by the provisions of
Section 9.11.

(h) [intentionally omitted].

(i) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time and without the consent of the Administrative Agent or any
Borrower create a security interest in all or any portion of its rights under
this Agreement (including, without limitation, the Loans owing to it and any
Notes held by it) in favor of any Federal Reserve Bank in accordance with
Regulation A of the Board of Governors of the Federal Reserve System or in favor
of another central bank.

(j) (i) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each participant and the principal amounts
(and stated interest) of each participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(ii) Each Lender and each Issuing Bank shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, the Administrative Agent against any (x) Taxes attributable to such
Lender (but only to the extent that a Borrower has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of a
Borrower), and (y) Excluded Taxes attributable to such Lender or such Issuing
Bank, in each case, that are payable or paid by the Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto,

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

116



--------------------------------------------------------------------------------

whether or not such Taxes or Excluded Taxes were correctly or legally imposed or
asserted by the relevant governmental authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and Issuing Bank hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the Issuing Bank, as the case may be, under
this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(k) No Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender.

(l) Notwithstanding anything to the contrary contained herein, if at any time a
Lender that is an Issuing Bank or a Swing Loan Bank assigns all of its
Commitment and Loans pursuant to clause (a) above, such Lender may, (i) upon 30
days’ notice to the Administrative Agent, the Company and the other Lenders,
resign as an Issuing Bank and/or (ii) upon 30 days’ notice to the Administrative
Agent and the Company, resign as a Swing Loan Bank. In the event of any such
resignation as an Issuing Bank or a Swing Loan Bank, the Company shall be
entitled to appoint from among the Lenders a successor Issuing Bank or Swing
Loan Bank hereunder; provided, however, that no failure by the Company to
appoint any such successor shall affect the resignation of such Lender as an
Issuing Bank or a Swing Loan Bank, as the case may be. If any Lender resigns as
an Issuing Bank, it shall retain all the rights, powers, privileges and duties
of an Issuing Bank hereunder with respect to all Letters of Credit issued by it
and outstanding as of the effective date of its resignation as an Issuing Bank
and all Letter of Credit Outstandings with respect thereto (including the right
to require each of the Lenders to purchase its pro rata share of any outstanding
Letter of Credit Loan pursuant to Section 3.04(b)). If any Lender resigns as a
Swing Loan Bank, it shall retain all the rights of a Swing Loan Bank provided
for hereunder with respect to Swing Loans made by it and outstanding as of the
effective date of such resignation, including the right to require each of the
Lenders to purchase its pro rata share of all outstanding Swing Loans pursuant
to Section 3.03(c). Upon the appointment of a successor Issuing Bank and/or
Swing Loan Bank, (x) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Issuing Bank or
Swing Loan Bank, as the case may be, and (y) the successor Issuing Bank shall
issue letters of credit in substitution for the Letters of Credit issued by the
retiring Issuing Bank, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring Issuing Bank to effectively
assume the obligations of the retiring Issuing Bank with respect to such Letters
of Credit.

SECTION 9.08 No Liability of the Issuing Banks. Each Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither any Issuing
Bank nor any of their respective officers or directors shall be liable or
responsible for: (a) the use that may be made of any Letter of Credit or any
acts or omissions of any beneficiary or transferee in connection therewith;
(b) the validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by any Issuing Bank
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to the Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

117



--------------------------------------------------------------------------------

under any Letter of Credit, except that each Borrower shall have a claim against
an Issuing Bank, and such Issuing Bank shall be liable to such Borrower, to the
extent of any direct, but not consequential, damages suffered by such Borrower
that were caused by (i) such Issuing Bank’s willful misconduct or gross
negligence in determining whether documents presented under any Letter of Credit
comply with the terms of the Letter of Credit (as finally determined by a court
of competent jurisdiction) or (ii) such Issuing Bank’s willful failure to make
lawful payment under a Letter of Credit after the presentation to it of a draft
and certificates strictly complying with the terms and conditions of the Letter
of Credit. In furtherance and not in limitation of the foregoing, each Issuing
Bank acting in good faith may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary.

SECTION 9.09 Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the law of the State of New York.

SECTION 9.10 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of this Agreement by telecopier/fax or other electronic
imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 9.11 Confidentiality. (a) Each of the Administrative Agent, the Issuing
Banks, the Joint Lead Arrangers, the Joint Bookrunners and the Lenders agrees
that it will treat as confidential, and maintain the confidentiality of, all
Confidential Information, that it will not furnish Confidential Information to
any Person, and that it will use such Confidential Information solely for the
purpose of providing the services which are the subject of this Agreement and
the other Loan Documents; provided, however, that nothing herein shall prevent
the Administrative Agent, any Issuing Bank, any Joint Lead Arranger, any Joint
Bookrunner or any Lender from disclosing any such Confidential Information
(i) to such Person’s Affiliates and to its and its Affiliates respective
partners, directors, officers, employees, agents, trustees, advisors, legal
counsel, independent auditors and professionals and other representatives
(collectively, “Representatives”) (it being understood and agreed that
(x) Representatives will be informed of the confidential nature of such
Confidential Information and instructed to keep such Confidential Information
confidential and use it solely for the purpose of providing the services which
are the subject of this Agreement and the other Loan Documents and (y) a party
making such information available to its Affiliates and its and their respective
officers, directors and employees agrees to be responsible for any breach of
this Section 9.11 that results from the actions or omissions of such Affiliates,
officers, directors and employees), (ii) to the extent required or requested by
any regulatory authority purporting to have jurisdiction over it or any of its
Affiliates (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable laws or regulations or by any legal process, subpoena, judicial or
administrative proceeding or similar compulsory process; provided the
Administrative Agent, each Issuing Bank, each Joint Lead Arranger, each Joint
Bookrunner and each Lender agrees that it will notify the Company as soon as
practical in the event of any such disclosure (other than at the request of a
regulatory authority), unless such notification shall be prohibited by
applicable law or legal process, (iv) to the Administrative Agent, any Issuing
Bank or any other Lender, (v) in

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

118



--------------------------------------------------------------------------------

connection with any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (vi) to
actual, potential and prospective Lenders, participants and assignees, and to
any actual, potential and prospective credit insurance provider relating to the
Borrowers and their respective obligations under the Loan Documents, provided
that the disclosure of any such information to any actual, potential or
prospective Lenders, participants, assignees or credit insurance providers,
shall be made subject to the acknowledgment and acceptance by such Person that
such information is being disseminated to it on a confidential basis (on
substantially the terms set forth in this paragraph or as is otherwise
reasonably acceptable to the Company and the Joint Bookrunners, including,
without limitation, as agreed in any confidential information memorandum or
other marketing materials or in connection with the distribution of information
through the Platform) in accordance with the standard syndication processes of
the Joint Bookrunners or customary market standards for dissemination of such
type of information, (vii) to any direct, indirect, actual, potential or
prospective counterparty (and its advisor) to any swap, derivative or
securitization transaction related to the obligations under this Agreement,
which counterparty has been approved by the Company (which approval shall not be
unreasonably withheld, delayed or conditioned), provided that the disclosure of
any such information to any such counterparty shall be made subject to a
confidentiality agreement on substantially the terms set forth in this paragraph
or as is otherwise reasonably acceptable to the Company, (viii) with the
Company’s consent, (ix) to the extent such Confidential Information (1) is
independently developed by the Administrative Agent, any Issuing Bank or any
Lender or becomes publicly available to such Administrative Agent, any Issuing
Bank or any Lender or any of its respective affiliates or Representatives other
than as a result of a breach by such Administrative Agent, any Issuing Bank or
any Lender, or such Person’s Representatives of this Section 9.11 or (2) becomes
available to the Administrative Agent, any Issuing Bank or any Lender or any of
its Affiliates on a nonconfidential basis from a source other than the Company,
its Affiliates or Representatives, (x) for purposes of establishing a “due
diligence” defense and (xi) on a confidential basis to the CUSIP Service Bureau
or any similar agency in connection with the issuance and monitoring of CUSIP
numbers or other market identifiers with respect to the credit facilities
provided hereunder. In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Agents and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.

(b) Each of the Administrative Agent, each Issuing Bank and each Lender
acknowledges that (i) it may receive Confidential Information pursuant to this
Agreement and/or the other Loan Documents, (ii) it has developed compliance
procedures regarding the use of such Confidential Information and (iii) it will
handle such Confidential Information in accordance with applicable law,
including United States Federal and state securities laws.

(c) Any Person required to maintain the confidentiality of Confidential
Information as provided in this Section 9.11 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Confidential Information
as such Person would accord to its own confidential information.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

119



--------------------------------------------------------------------------------

(d) In connection with the services and transactions contemplated hereby, the
Company (on behalf of itself and its Affiliates) agrees that each of the
Administrative Agent, the Issuing Banks and the Lenders are permitted to access,
use and, subject to the confidentiality provisions of this Section 9.11 share
with any of their bank or non-bank Affiliates, agents, advisors (legal or
otherwise) or representatives any information concerning the Company or any of
the Company’s Affiliates (but no such information regarding any of the Company’s
customers) that is or may come into the possession of the Administrative Agent,
such Issuing Bank or such Lender or any of such Person’s Affiliates.

(e) For the avoidance of doubt, no Borrower shall have any obligation under this
Agreement or any other Loan Document to furnish any information other than
Confidential Information.

SECTION 9.12 Jurisdiction, Etc.

(a) Each of the parties hereto (and each Designated Borrower, by its acceptance
of the proceeds of Loans made to it) hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any New
York State court or federal court of the United States of America sitting in New
York City, and any appellate court from any thereof, in any action, proceeding
or counterclaim arising out of or relating to this Agreement or the other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto and each Designated Borrower hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State or, to the
extent permitted by law, in such federal court. Notwithstanding the foregoing,
each of the parties hereto and each Designated Borrower agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

(b) Each of the parties hereto and each Designated Borrower irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any action, proceeding or counterclaim arising out of or relating to this
Agreement or the other Loan Documents in any New York State or federal court.
Each of the parties hereto and each Designated Borrower hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

SECTION 9.13 WAIVER OF JURY TRIAL. EACH BORROWER, THE ADMINISTRATIVE AGENT, EACH
ISSUING BANK AND EACH OF THE LENDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS, THE LOANS, THE LETTERS OF CREDIT OR THE ACTIONS OF THE ADMINISTRATIVE
AGENT, ANY ISSUING BANK OR ANY LENDER IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

SECTION 9.14 Judgment Currency. This is an international loan transaction in
which the specification of Dollars or an Alternate Currency, as the case may be
(the “Specified Currency”), any payment in New York City or the country of the
Specified Currency, as the case

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

120



--------------------------------------------------------------------------------

may be (the “Specified Place”), is of the essence, and the Specified Currency
shall be the currency of account in all events relating to Loans denominated in
the Specified Currency. The payment obligations of the Borrowers under this
Agreement and the other Loan Documents shall not be discharged by an amount paid
in another currency or in another place, whether pursuant to a judgment or
otherwise, to the extent that the amount so paid on conversion to the Specified
Currency and transfer to the Specified Place under normal banking procedures
does not yield the amount of the Specified Currency at the Specified Place due
hereunder. If for the purpose of obtaining judgment in any court it is necessary
to convert a sum due hereunder in the Specified Currency into another currency
(the “Second Currency”), the rate of exchange which shall be applied shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the Specified Currency with the Second Currency on the
Business Day next preceding that on which such judgment is rendered. The
obligation of each Borrower in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder (an “Entitled Person”) shall,
notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due hereunder or under
any of the other Loan Documents in the Second Currency such Entitled Person may
in accordance with normal banking procedures purchase and transfer to the
Specified Place the Specified Currency with the amount of the Second Currency so
adjudged to be due; and each Borrower hereby, as a separate obligation and
notwithstanding any such judgment, agrees to indemnify such Entitled Person
against, and to pay such Entitled Person on demand in the Specified Currency,
any difference between the sum originally due to such Entitled Person in the
Specified Currency and the amount of the Specified Currency so purchased and
transferred.

SECTION 9.15 European Monetary Union.

(a) Payments by the Administrative Agent Generally. With respect to the payment
of any amount denominated in Euros, the Administrative Agent shall not be liable
to any of the Borrowers, any of the Swing Loan Banks or any of the Lenders in
any way whatsoever for any delay, or the consequences of any delay, in the
crediting to any account of any amount required by this Agreement to be paid by
the Administrative Agent if the Administrative Agent shall have taken all
relevant steps to achieve, on the date required by this Agreement, the payment
of such amount in immediately available, freely transferable, cleared funds (in
Euros) to the account of any Borrower, any Swing Loan Bank or any Lender in the
Principal Financial Center in the Participating Member State which such
Borrower, such Swing Loan Bank or such Lender, as the case may be, shall have
specified for such purpose. For the purposes of this paragraph, “all relevant
steps” means all such steps as may be prescribed from time to time by the
regulations or operating procedures of such clearing or settlement system as the
Administrative Agent may from time to time determine for the purpose of clearing
or settling payments in Euros.

(b) Other Consequential Changes. Without prejudice to the respective liabilities
of the Borrowers to the Lenders and the Swing Loan Banks and the Lenders and the
Swing Loan Banks to the Borrowers under or pursuant to this Agreement, except as
expressly provided in this Section, each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time reasonably specify to be necessary or appropriate to
reflect the introduction of or changeover to Euros in Participating Member
States.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

121



--------------------------------------------------------------------------------

SECTION 9.16 USA PATRIOT Act. Each Lender hereby notifies each Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “PATRIOT Act”), it is required to
obtain, verify and record information that identifies the Borrowers, which
information includes the names and addresses of the Borrowers and other
information that will allow such Lender to identify the Borrowers in accordance
with said Act. Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act.

SECTION 9.17 Original Notes. On the Effective Date, the Original Note, if any,
held by each Lender shall be deemed to be cancelled and, if such Lender has
requested a Revolving Loan Note hereunder, amended and restated by the Revolving
Loan Note delivered hereunder on or about the Effective Date (regardless of
whether any Lender shall have delivered to the Company for cancellation the
Original Note held by it). Each Lender, whether or not requesting a Revolving
Loan Note hereunder, shall use its commercially reasonable efforts to deliver
the Original Note held by it to the Company for cancellation and/or amendment
and restatement. All amounts owing under, and evidenced by, the Original Notes
as of the Effective Date shall continue to be outstanding hereunder, and shall
from and after the Effective Date, if requested by the Lender holding such
Original Note, be evidenced by the Revolving Loan Notes, and shall in any event
be evidenced by, and governed by the terms of, this Agreement. Each Lender
hereby agrees to indemnify and hold harmless the Company from and against any
and all liabilities, losses, damages, actions or claims that may be imposed on,
incurred by or asserted against the Company arising out of such Lender’s failure
to deliver the Original Note held by it to the Company for cancellation, subject
to the condition that the Company shall not make any payment to any Person
claiming to be the holder of such Original Note unless such Lender is first
notified of such claim and is given the opportunity, at such Lender’s sole cost
and expense, to assert any defenses to such payment.

SECTION 9.18 Survival. To the extent the Existing Credit Agreement provides that
certain terms survive the termination of the Existing Credit Agreement or
survive the payment in full of principal, interest and all other amounts payable
thereunder, then such terms shall survive the amendment and restatement of the
Existing Credit Agreement.

SECTION 9.19 Amendment and Restatement. As of the Effective Date, the
Commitments of certain Lenders under (and as defined in) the Existing Credit
Agreement shall be terminated by the Company (such Lenders, the “Departing
Lenders”). The remaining Lenders under (and as defined in) the Existing Credit
Agreement shall be Banks under this Agreement with Commitments as set forth on
the signature pages hereof. By its execution and delivery of this Agreement,
each Bank that was a Lender under (and as defined in) the Existing Credit
Agreement hereby consents to the execution and delivery of this Agreement and to
the non-pro rata reduction of Commitments (under and as defined in the Existing
Credit Agreement) occurring on the Effective Date as a result of the termination
of the Commitments of the Departing Lenders, and the concurrent repayment in
full of all loans and other obligations owing (whether or not due) to the
Departing Lenders. On the Effective Date, effective immediately following such
termination and repayment, the Existing Credit Agreement shall be amended,
restated and superseded in its

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

122



--------------------------------------------------------------------------------

entirety by this Agreement. The parties hereto acknowledge and agree that
(a) this Agreement and the other Loan Documents, whether executed and delivered
in connection herewith or otherwise, do not constitute a novation, payment and
reborrowing, or termination of the obligations of the Company and the other
Borrowers under the Existing Credit Agreement as in effect prior to the
Effective Date (except with respect to the Departing Lenders, except that the
provisions of the Existing Credit Agreement that by their express terms survive
the termination of the Existing Credit Agreement shall continue for the
Departing Lenders) and (b) such obligations are in all respects continuing (as
amended and restated hereby) with only the terms thereof being modified as
provided in this Agreement. Without limiting the generality of the foregoing,
after giving effect to the Departing Lender Commitment terminations and
repayments, (i) all “Loans” outstanding under (and as defined in) the Existing
Credit Agreement shall on the Effective Date become Loans hereunder, (ii) all
“Letters of Credit” under (and as defined in) the Existing Credit Agreement
shall on the Effective Date become Letters of Credit hereunder and (iii) all
other obligations outstanding under the Existing Credit Agreement shall on the
Effective Date be obligations under this Agreement.

SECTION 9.20 Electronic Execution of Assignments and Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Notices of Revolving Loan
Borrowings, Notices of Swing Loan Borrowings, Notices of Competitive Bid Loan
Borrowings, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

SECTION 9.21 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 9.21, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, as
determined in good faith by the Administrative Agent, an Issuing Bank or a Swing
Loan Bank, as applicable, then such provisions shall be deemed to be in effect
only to the extent not so limited.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

123



--------------------------------------------------------------------------------

SECTION 9.22 No Advisory or Fiduciary Duty. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of the Borrowers acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the transactions contemplated by the Loan Documents
(including the exercise of rights and remedies hereunder) are arm’s-length
commercial transactions between the Borrowers and their respective Affiliates,
on the one hand, and each Agent, Lender and their respective Affiliates, on the
other hand, (B) each of the Borrowers has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, (C) each of
the Borrowers is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents and (D) each Agent, Lender and their respective Affiliates may
have economic interest that conflict with those of the Borrowers, their
stockholders and/or their Affiliates; (ii) (A) the Administrative Agent and each
Lender each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for any Borrower or any of
their respective Affiliates, or any other Person and (B) neither the
Administrative Agent nor any Lender has any obligation to any Borrower or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and their respective
Affiliates, and neither the Administrative Agent nor any Lender has any
obligation to disclose any of such interests to any Borrower or any of their
respective Affiliates. Each of the Borrowers hereby agrees that it will not
claim that any of the Administrative Agent, the Lenders and the other Agents has
rendered advisory services of any nature or respect or owes a fiduciary duty or
similar duty to any of the Borrowers in connection with any aspect of any
transaction contemplated hereby.

SECTION 9.23 Acknowledgement and Consent to Bail-in of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable;

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

124



--------------------------------------------------------------------------------

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 9.24 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Swap Transaction or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b) As used in this Section 9.24, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

125



--------------------------------------------------------------------------------

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

ARTICLE X

GUARANTEE

SECTION 10.01 Guarantee. The Company hereby guarantees to each Lender and the
Administrative Agent and their respective successors and assigns the prompt
payment in full when due (whether at stated maturity, by acceleration, by
optional prepayment or otherwise) of all unpaid principal of and accrued and
unpaid interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on all Loans, all accrued and
unpaid fees and all expenses, reimbursements, indemnities and all other advances
to, debts, liabilities and obligations of the Designated Borrowers to the
Lenders or to any Lender, the Administrative Agent, any Issuing Bank or any
Indemnified Party arising under the Loan Documents in respect of any Loan or
Letter of Credit, whether direct or indirect (including those acquired by
assumption), absolute, contingent, due or to become due, now existing or
hereafter arising, in each case strictly in accordance with the terms thereof
(such obligations being herein collectively called the “Guaranteed
Obligations”). The Company hereby further agrees that if any Designated Borrower
shall fail to pay in full when due (whether at stated maturity, by acceleration,
by optional prepayment or otherwise) any of the Guaranteed Obligations, the
Company will promptly pay the same, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.

SECTION 10.02 Obligations Unconditional.

(a) The obligations of the Company hereunder are unconditional and irrevocable
irrespective of (i) the value, genuineness, validity, regularity or
enforceability of any of the Guaranteed Obligations, (ii) any modification,
amendment or variation in or addition to the terms of any of the Guaranteed
Obligations or any covenants in respect thereof or any security therefor,
(iii) any extension of time for performance or waiver of performance of any
covenant of any Designated Borrower or any failure or omission to enforce any
right with regard to any of the Guaranteed Obligations, (iv) any exchange,
surrender, release of any other guaranty of or security for any of the
Guaranteed Obligations, or (v) any other circumstance with regard to any of the
Guaranteed Obligations which may or might in any manner constitute a legal or
equitable discharge or defense of a surety or guarantor, it being the intent
hereof that the obligations of the Company hereunder shall be absolute and
unconditional under any and all circumstances.

(b) The Company hereby expressly waives diligence, presentment, demand, protest,
and all notices whatsoever with regard to any of the Guaranteed Obligations and
any requirement that the Administrative Agent or any Lender exhaust any right,
power or remedy or proceed against any Designated Borrower hereunder or under
the Designation Letter of such Designated Borrower or any Note of such
Designated Borrower or any other guarantor of or any security for any of the
Guaranteed Obligations.

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

126



--------------------------------------------------------------------------------

SECTION 10.03 Reinstatement. The guarantee in this Article X shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Designated Borrower in respect of the Guaranteed Obligations
is rescinded or must be otherwise restored by any holder(s) of any of the
Guaranteed Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.

SECTION 10.04 Subrogation. Until the termination of the Commitments and the
payment in full of the principal of and interest on the Loans and all other
amounts payable to the Administrative Agent or any Lender hereunder, the Company
hereby irrevocably waives all rights of subrogation or contribution, whether
arising by operation of law (including, without limitation, any such right
arising under the Federal Bankruptcy Code) or otherwise, by reason of any
payment by it pursuant to the provisions of this Article X.

SECTION 10.05 Remedies. The Company agrees that, as between the Company on the
one hand and the Lenders and the Administrative Agent on the other hand, the
obligations of any Designated Borrower guaranteed under this Agreement may be
declared to be forthwith due and payable, or may be deemed automatically to have
been accelerated, as provided in Article VII, for purposes of Section 10.01
hereof notwithstanding any stay, injunction or other prohibition (whether in a
bankruptcy proceeding affecting such Designated Borrower or otherwise)
preventing such declaration as against such Designated Borrower and that, in the
event of such declaration or automatic acceleration such obligations (whether or
not due and payable by such Designated Borrower) shall forthwith become due and
payable by the Company for purposes of said Section 10.01.

SECTION 10.06 Continuing Guarantee. The guarantee in this Article X is a
continuing guarantee and shall apply to all Guaranteed Obligations whenever
arising.

 

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

127



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

The Company MARRIOTT INTERNATIONAL, INC. By:   /s/ Carolyn B. Handlon   Name:  
Carolyn B. Handlon   Title:   Executive Vice President and Global Treasurer

 

[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

The Administrative Agent BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Suzanne E. Pickett

  Name:     Suzanne E. Pickett   Title:   Senior Vice President

 

[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Syndication Agent JPMORGAN CHASE BANK, N.A., as a Syndication Agent By:  

/s/ Mohammad Hasan

  Name: Mohammad Hasan   Title: Executive Director

 

[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Syndication Agent

DEUTSCHE BANK SECURITIES INC., as a

Syndication Agent

By:  

/s/ Ming K. Chu

  Name:   Ming K. Chu   Title:   Director By:  

/s/ Virginia Cosenza

  Name:   Virginia Cosenza   Title:   Vice President

 

[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Syndication Agent

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as a Syndication Agent

By:  

/s/ Denis Waltrich

  Name: Denis Waltrich   Title: Director

 

[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

COMMITMENT   BANKS $300,000,000  

BANK OF AMERICA, N.A., as Bank, Issuing

Bank and Swing Loan Bank

  By:  

/s/ Suzanne E. Pickett

    Name: Suzanne E. Pickett     Title: Senoir Vice President

 

[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

$300,000,000  

JPMORGAN CHASE BANK, N.A., as Bank,

Issuing Bank and Swing Loan Bank

  By:  

/s/ Mohammad Hasan

    Name: Mohammad Hasan     Title: Executive Director

 

[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

$300,000,000  

DEUTSCHE BANK AG NEW YORK BRANCH,

as Bank, Issuing Bank and Swing Loan Bank

  By:  

/s/ Virginia Cosenza

    Name:   Virginia Cosenza     Title:   Vice President   By:  

/s/ Ming K Chu

    Name:   Ming K Chu     Title:   Director

 

[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

$300,000,000  

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Bank, Issuing Bank and Swing

Loan Bank

  By:  

/s/ Denis Waltrich

    Name: Denis Waltrich     Title: Director

 

[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

$280,000,000  

THE BANK OF NOVA SCOTIA, as Bank and

Documentation Agent

  By:  

/s/ Michael Grad

    Name:   Michael Grad     Title:   Director

 

[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

$280,000,000  

CITIBANK, N.A., as Bank and Documentation

Agent

  By:  

/s/ Alvaro De Velasco

    Name:   Alvaro De Velasco     Title:  

Vice President

(212) 816-4312

 

[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

$280,000,000  

U.S. BANK NATIONAL ASSOCIATION, as Bank

and Documentation Agent

  By:  

/s/ Steven L. Sawyer

    Name:   Steven L. Sawyer     Title:   Senior Vice President

 

[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

$205,000,000  

FIFTH THIRD BANK, as Bank and Documentation

Agent

  By:  

/s/ Richard Arendale

    Name:   Richard Arendale     Title:   Managing Director

 

[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

$205,000,000    

GOLDMAN SACHS BANK USA, as Bank and

Documentation Agent

    By:  

/s/ Annie Carr

      Name:   Annie Carr       Title:   Authorized Signatory

 

[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

$205,000,000    

HSBC BANK USA, NATIONAL ASSOCIATION,

as Bank and Documentation Agent

    By:  

/s/ Alan Vitulich

      Name:   Alan Vitulich       Title:   Director

 

[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

$205,000,000    

SUNTRUST BANK, as Bank and Documentation

Agent

    By:  

/s/ Katie Lundin

      Name:   Katie Lundin       Title:   Director

 

[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

$205,000,000    

INDUSTRIAL AND COMMERCIAL BANK OF

CHINA LIMITED NEW YORK BRANCH, as

Bank and Documentation Agent

    By:  

/s/ Haiyao Su

      Name:   Haiyao Su       Title:   Executive Director     By:  

/s/ Xiaoyu Yang

      Name:   Xiaoyu Yang       Title:   Vice President

 

[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

$147,500,000    

THE BANK OF NEW YORK MELLON, as Bank

and Managing Agent

    By:  

/s/ Carol Murray

      Name:   Carol Murray       Title:   Director

 

[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

$147,500,000    

CAPITAL ONE, NATIONAL ASSOCIATION, as

Bank and Managing Agent

    By:  

/s/ Benjamin Lucas

      Name:   Benjamin Lucas       Title:   Vice President

 

[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

$147,500,000    

PNC BANK, NATIONAL ASSOCIATION, as

Bank and Managing Agent

    By:  

/s/ Nicole Lacey

      Name:   Nicole Lacey       Title:   AVP

 

[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

$147,500,000    

THE TORONTO-DOMINION BANK, NEW

YORK BRANCH, as Bank and Managing Agent

    By:  

/s/ Brian MacFarlane

      Name:   Brian MacFarlane       Title:   Authorized Signatory

 

[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

$147,500,000    

UNICREDIT BANK AG, NEW YORK BRANCH,

as Bank and Managing Agent

    By:  

/s/ Filippo Pappalardo

      Name:   Filippo Pappalardo       Title:   Managing Director     By:  

/s/ Betsy Briggs

      Name:   Betsy Briggs       Title:   Associate Director

 

[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

$147,500,000    

BANK OF CHINA, LOS ANGELES BRANCH, as

Bank and Managing Agent

    By:  

/s/ Lixin Guo

      Name:   Lixin Guo       Title:   SVP & Branch Manager

 

[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

$100,000,000     FIRST HAWAIIAN BANK, as Bank     By:  

/s/ Derek Chang

      Name:   Derek Chang       Title:   Senior Vice President

 

[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

$100,000,000          THE NORTHERN TRUST COMPANY, as Bank     By:  

/s/ Peter J. Hallan

      Name: Peter J. Hallan       Title: Vice President

 

[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

$100,000,000         

BANCO SANTANDER, S.A., NEW YORK

BRANCH, as Bank

    By:  

/s/ Rita Walz-Cuccioli

      Name: Rita Walz-Cuccioli       Title: Executive Director      

  Banco Santander S.A., New York Branch

     

  /s/ Terence Corcoran                                             

     

  Terence Corcoran

     

  Executive Director

  Banco Santander, S.A. New York Branch

   

 

[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

$100,000,000         

STANDARD CHARTERED BANK, NEW YORK

BRANCH, as Bank

    By:  

/s/ Daniel Mattern

      Name: Daniel Mattern       Title: Associate Director      

 Standard Chartered Bank

 

[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

$65,000,000         

AUSTRALIA AND NEW ZEALAND BANKING

GROUP LIMITED, as Bank

    By:  

/s/ Robert Grillo

      Name: Robert Grillo       Title: Director

 

[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

$35,000,000          BANK OF HAWAII, as Bank     By:  

/s/ Terri L. Okada

      Name: Terri L. Okada       Title: Senior Vice President

 

[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

$25,000,000          ICICI BANK LIMITED NEW YORK BRANCH, as Bank     By:  

/s/ Akashdeep Sarpal

      Name: Akashdeep Sarpal       Title: Country Head - USA      

 ICICI Bank Limited

 

[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

$25,000,000         

THE STANDARD BANK OF SOUTH AFRICA

LIMITED, as Bank

    By:  

Andrew Pearce

      Name: Andrew Pearce       Title: Executive

 

[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT]